EXHIBIT 10.3


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
$25,708,119
 
CREDIT AGREEMENT
 
Dated as of May 1, 2007
 
Among
 
GSC INVESTMENT FUNDING II LLC
 
as the Borrower
 
GSC INVESTMENT CORP.
 
as the Performance Guarantor
 
GSCP (NJ), L.P.
 
as the Servicer
 
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO
 
as Committed Lenders
 
THE COMMERCIAL PAPER LENDERS FROM TIME TO TIME PARTY HERETO
 
as CP Lenders
 
THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO
 
as Managing Agents
 
DEUTSCHE BANK AG, NEW YORK BRANCH
as the Administrative Agent
 
and
 
U.S. BANK NATIONAL ASSOCIATION
as Trustee and Backup Servicer

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
 

      Page        
ARTICLE I DEFINITIONS
1
Section 1.1
 
Certain Defined Terms
1
Section 1.2
 
Other Terms.
26
Section 1.3
 
Computation of Time Periods.
27
Section 1.4
 
Interpretation.
27
   
ARTICLE II THE LOAN
27
Section 2.1
 
The Loans.
27
Section 2.2
 
[Reserved].
28
Section 2.3
 
Prepayments.
28
Section 2.4
 
Principal Repayments.
28
Section 2.5
 
The Notes.
29
Section 2.6
 
Interest Payments.
29
Section 2.7
 
Settlement Procedures.
30
Section 2.8
 
Collections and Allocations.
32
Section 2.9
 
Payments, Computations, Etc.
33
Section 2.10
 
Breakage Costs.
33
Section 2.11
 
Increased Costs; Capital Adequacy; Illegality.
34
Section 2.12
 
Taxes.
35
Section 2.13
 
[Reserved].
37
Section 2.14
 
Liquidation of Collateral Debt Obligations.
37
Section 2.15
 
Certain Trading Restrictions.
38
   
ARTICLE III CONDITIONS OF EFFECTIVENESS AND ADVANCES
39
Section 3.1
 
Conditions to Effectiveness and Loans.
39
   
ARTICLE IV REPRESENTATIONS AND WARRANTIES
39
Section 4.1
 
Representations and Warranties of the Borrower.
39
   
ARTICLE V GENERAL COVENANTS OF THE BORROWER
43
Section 5.1
 
Covenants of the Borrower.
43
Section 5.2
 
Hedging Agreement.
49
Section 5.3
 
Accounts.
50
Section 5.4
 
Delivery of Collateral Debt Obligation Files.
51
   
ARTICLE VI SECURITY INTEREST
52
Section 6.1
 
Security Interest.
52
Section 6.2
 
Remedies.
53
Section 6.3
 
Release of Liens.
53
Section 6.4
 
Assignment of the Purchase Agreement.
54
   
ARTICLE VII ADMINISTRATION, SERVICING AND MANAGEMENT OF COLLATERAL DEBT
OBLIGATIONS
55

 
 
i

--------------------------------------------------------------------------------



 
Section 7.1
 
Appointment of the Servicer.
55
Section 7.2
 
Duties and Responsibilities of the Servicer.
55
Section 7.3
 
Authorization of the Servicer.
56
Section 7.4
 
Collection of Payments.
57
Section 7.5
 
Representations and Warranties of the Servicer.
58
Section 7.6
 
Covenants of the Servicer.
59
Section 7.7
 
Payment of Certain Expenses by Servicer.
62
Section 7.8
 
Reports.
62
Section 7.9
 
Limitation on Liability of the Servicer and Others.
62
Section 7.10
 
The Servicer Not to Resign.
62
Section 7.11
 
Access to Certain Documentation and Information Regarding the Collateral Debt
Obligations.
63
Section 7.12
 
Servicer Termination Events.
63
Section 7.13
 
Appointment of Successor Servicer.
65
Section 7.14
 
Market Servicing Fee.
66
Section 7.15
 
The Trustee.
66
Section 7.16
 
[Reserved].
71
Section 7.17
 
Representations and Warranties of the Trustee.
71
Section 7.18
 
Covenants of the Trustee.
72
Section 7.19
 
The Backup Servicer.
73
Section 7.20
 
Representations and Warranties of the Backup Servicer.
77
Section 7.21
 
Covenants of the Backup Servicer.
77
   
ARTICLE VIII EVENTS OF DEFAULT
78
Section 8.1
 
Events of Default.
78
Section 8.2
 
Remedies.
80
   
ARTICLE IX INDEMNIFICATION
81
Section 9.1
 
Indemnities by the Borrower.
81
Section 9.2
 
Indemnities by the Servicer.
83
   
ARTICLE X THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS
84
Section 10.1
 
Authorization and Action.
84
Section 10.2
 
Delegation of Duties.
85
Section 10.3
 
Exculpatory Provisions.
85
Section 10.4
 
Reliance.
86
Section 10.5
 
Non-Reliance on Administrative Agent, Managing Agents and Other Lenders.
87
Section 10.6
 
Reimbursement and Indemnification.
87
Section 10.7
 
Administrative Agent and Managing Agents in their Individual Capacities.
87
Section 10.8
 
Successor Administrative Agent or Managing Agent.
88
   
ARTICLE XI ASSIGNMENTS; PARTICIPATIONS
88
Section 11.1
 
Assignments and Participations.
88
   
ARTICLE XII MISCELLANEOUS
91

 
 
ii

--------------------------------------------------------------------------------



 
Section 12.1
 
Amendments and Waivers.
91
Section 12.2
 
Notices, Etc.
92
Section 12.3
 
No Waiver, Rights and Remedies.
92
Section 12.4
 
Binding Effect.
93
Section 12.5
 
Term of this Agreement.
93
Section 12.6
 
GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE.
93
Section 12.7
 
WAIVER OF JURY TRIAL.
93
Section 12.8
 
Costs, Expenses and Taxes.
94
Section 12.9
 
No Proceedings.
94
Section 12.10
 
Recourse Against Certain Parties.
95
Section 12.11
 
Protection of Security Interest; Appointment of Administrative Agent as
Attorney-in-Fact.
95
Section 12.12
 
Confidentiality.
96
Section 12.13
 
Execution in Counterparts; Severability; Integration.
97
Section 12.14
 
Performance Undertaking.
98






EXHIBITS
 
EXHIBIT A
Form of Periodic Report
EXHIBIT B
Form of Note
EXHIBIT C
Form of Assignment and Acceptance
EXHIBIT D
Reserved
EXHIBIT E
[Reserved]
EXHIBIT F
Form of Servicer’s Certificate
EXHIBIT G
Form of Trust Receipt and Initial Certification
EXHIBIT H
Form of Trust Receipt and Monthly Certification
EXHIBIT I
Form of Assignment of Mortgage
EXHIBIT J
Form of Request for Release of Collateral Debt Obligation File and Receipt
EXHIBIT K
Reserved
EXHIBIT L
Form of Account Control Agreement
EXHIBIT M
Credit Report and Transaction Summary

 
SCHEDULES
 
SCHEDULE I
Schedule of Documents
SCHEDULE II
List of Collection Account and Securities Accounts
SCHEDULE III
Schedule of Collateral Debt Obligation
SCHEDULE IV
Reserved
SCHEDULE V
Location of Collateral Debt Obligation Files
   





iii

--------------------------------------------------------------------------------





THIS CREDIT AGREEMENT is made as of May 1, 2007, among:
 
(1) GSC INVESTMENT FUNDING II LLC, a Delaware limited liability company, as
borrower (the “Borrower”);
 
(2) GSC INVESTMENT CORP., a Maryland corporation, as Performance Guarantor (the
“Performance Guarantor”);
 
(3) GSCP (NJ), L.P., a Delaware limited partnership, as Servicer (the
“Servicer”);
 
(4) Each financial institution from time to time party hereto as a “Committed
Lender” and their respective successors and assigns (collectively, the
“Committed Lenders”);
 
(5) Each commercial paper issuer from time to time party hereto as a “CP Lender”
and their respective successors and assigns (collectively, the “CP Lenders”);
 
(6) Each financial institution from time to time party hereto as a “Managing
Agent” and their respective successors and assigns (collectively, the “Managing
Agents”);
 
(7) DEUTSCHE BANK AG, NEW YORK BRANCH, as “Administrative Agent” and its
respective successors and assigns (the “Administrative Agent”); and
 
(8) U.S. BANK NATIONAL ASSOCIATION, a national banking association (“U.S.
Bank”), not in its individual capacity, but solely as the trustee (together with
its successors and assigns in such capacity, the “Trustee”) and as backup
servicer (the “Backup Servicer”).
 
IT IS AGREED as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1 Certain Defined Terms.
 
(a) Certain capitalized terms used throughout this Agreement are defined above
or in this Section 1.1.
 
(b) As used in this Agreement and its exhibits, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined).
 
“1940 Act” is defined in Section 4.1(x).
 
“Account Control Agreement” means the Securities Account Control Agreement,
dated as of May 1, 2007, by and among U.S. Bank National Association as Trustee
and Securities Intermediary, the Borrower, the Servicer and the Administrative
Agent, substantially in the form of Exhibit L.
 
“Additional Amount” is defined in Section 2.12.
 

--------------------------------------------------------------------------------


 
“Adjusted Collateral Balance” means on any day, the sum of (i) the Aggregate
Outstanding Principal Balance and (ii) the amount of cash and cash equivalents
held in the Collection Account.
 
“Adjusted Eurodollar Rate” means for any Settlement Period, an interest rate per
annum equal to the quotient, expressed as a percentage and rounded upwards (if
necessary), to the nearest 1/100 of 1%, (i) the numerator of which is equal to
the LIBO Rate for such Settlement Period and (ii) the denominator of which is
equal to 100% minus the Eurodollar Reserve Percentage for such Settlement
Period.
 
“Administrative Agent” is defined in the preamble hereto.
 
“Adverse Claim” means a lien, security interest, pledge, charge, encumbrance or
other right or claim of any Person.
 
“Affected Committed Lender” is defined in Section 11.1(c).
 
“Affected Party” is defined in Section 2.11(a).
 
“Affiliate” with respect to a Person, means any other Person controlling,
controlled by or under common control with such Person. For purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, through the ownership of voting securities; and the terms
“controlling” or “controlled” have meanings correlative to the foregoing.
 
“Agent’s Account” means Account number 1300221710 at Deutsche Bank AG, New York
Branch.
 
“Aggregate Outstanding Principal Balance” means, on any day, the sum of (i) the
Outstanding Principal Balances of all Collateral Debt Obligations (except
Defaulted Obligations) included as part of the Collateral on such date and (ii)
the Moody’s Collateral Value of all Defaulted Obligations on such date.
 
“Agreement” or “Credit Agreement” means this Credit Agreement, dated as of May
1, 2007, as hereafter amended, modified, supplemented or restated from time to
time.
 
“Alternative Rate” means an interest rate per annum equal to the Adjusted
Eurodollar Rate; provided, however, that the Alternative Rate shall be the Base
Rate if a Eurodollar Disruption Event occurs; and, provided, further, that the
Alternative Rate for the first two (2) Business Days following any Loan funded
by a Committed Lender shall be the Base Rate unless such Committed Lender has
received at least two (2) Business Days’ prior notice of such funding.
 
“Applicable Law” means, for any Person, all existing and future applicable laws,
rules, regulations (including proposed, temporary and final income tax
regulations), statutes, treaties, codes, ordinances, permits, certificates,
orders and licenses of and interpretations by any Governmental Authority
(including, without limitation, usury laws, the Federal Truth in Lending Act,
and Regulation Z, Regulation W, Regulation U and Regulation B of the Federal
Reserve
 
2

--------------------------------------------------------------------------------


 
Board), and applicable judgments, decrees, injunctions, writs, orders, or line
action of any court, arbitrator or other administrative, judicial, or
quasi-judicial tribunal or agency of competent jurisdiction.
 
“Applicable Margin” is defined in the Fee Letter.
 
“Assigned Moody’s Rating” means, with respect to any Collateral Debt Obligation
as of any date of determination, the monitored publicly available rating
expressly assigned to such Collateral Debt Obligation by Moody’s or S&P that
addresses the full amount of the principal and interest payable on such
Collateral Debt Obligation; provided, however, (i) that any such rating, if
assigned by S&P, shall be converted to the equivalent Moody’s rating and (ii)
that if a Collateral Debt Obligation is rated by both Moody’s and S&P, the
Assigned Moody’s Rating shall be the lower of the two assigned ratings.
 
“Assignment and Acceptance” is defined in Section 11.1(b).
 
“Assignment of Mortgage” means as to each Collateral Debt Obligation secured by
an interest in real property, one or more assignments, notices of transfer or
equivalent instruments, each in recordable form and sufficient under the laws of
the relevant jurisdiction to reflect the transfer of the related mortgage, deed
of trust, security deed or similar security instrument and all other documents
related to such Collateral Debt Obligation and to the Borrower, each such
Assignment of Mortgage to be substantially in the form of Exhibit I hereto.
 
“Available Collections” is defined in Section 2.7(a).
 
“Backup Servicer” means U.S. Bank National Association, in its capacity as
Backup Servicer hereunder, together with its successors and assigns.
 
“Backup Servicer and Trustee Fee Letter” means the Backup Servicer and Trustee
Fee Letter, dated as of the date hereof among the Borrower, the Trustee, the
Administrative Agent and the Backup Servicer, as the same may from time to time
be amended, waived or modified. 
 
“Backup Servicer Expenses” means the out-of-pocket expenses to be paid to the
Backup Servicer under the Backup Servicer and Trustee Fee Letter.
 
“Backup Servicer Fee” means the fee to be paid to the Backup Servicer as set
forth in the Backup Servicer and Trustee Fee Letter.
 
“Bankruptcy Code” means The United States Bankruptcy Reform Act of 1978 (11
U.S.C. §§ 101, et seq.), as amended from time to time.
 
“Base Rate” means on any date, a fluctuating rate of interest per annum equal to
the higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 0.5%.
 
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA in respect of which the Borrower or any ERISA Affiliate of the Borrower
is, or at any time during the immediately preceding six years was, an “employer”
as defined in Section 3(5) of ERISA.
 
3

--------------------------------------------------------------------------------


 
“Borrower” means GSC Investment Funding II LLC, a Delaware limited liability
company, or any permitted successor thereto.
 
“Breakage Costs” is defined in Section 2.10.
 
“Business Day” means any day of the year other than a Saturday or a Sunday on
which (a) (i) banks are not required or authorized to be closed in New York, New
York, New Jersey and North Carolina or (ii) which is not a day on which the Bond
Market Association recommends a closed day for the U.S. Bond Market, and (b) if
the term “Business Day” is used in connection with the Adjusted Eurodollar Rate,
means the foregoing only if such day is also a day of year on which dealings in
United States dollar deposits are carried on in the London interbank market.
 
“Change-in-Control” means with respect to any entity, the date on which (i) any
Person or “group” acquires any “beneficial ownership” (as such terms are defined
under Rule 13d-3 of, and Regulation 13D under, the Securities Exchange Act of
1934, as amended), either directly or indirectly, of membership interests or
other equity interests or any interest convertible into any such interest in
such entity having more than 50% of the voting power for the election of
managers of such entity, if any, under ordinary circumstances, or (ii) (with
regard to the Borrower, except in connection with any permitted Liquidation)
such entity sells, transfers, conveys, assigns or otherwise disposes of all or
substantially all of the assets of such entity.
 
“Closing Date” means May 1, 2007.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means all right, title and interest of the Borrower in, to and
under the securities, loans, investment property, general intangibles, financial
assets and other personal property of the Borrower, whether now owned or
hereafter acquired or arising, and wherever located, including, without
limitation the following:
 
(i) the Collateral Debt Obligations, and all monies due or to become due in
payment of such Collateral Debt Obligations on and after the related Purchase
Date;
 
(ii) any Related Property securing the Collateral Debt Obligations including all
Proceeds from any sale or other disposition of such Related Property;
 
(iii) the Collateral Debt Obligation Documents relating to the Collateral Debt
Obligations;
 
(iv) the Collection Account and the Reserve Account, all funds held in such
accounts, and all certificates and instruments, if any, from time to time
representing or evidencing such accounts or such funds;
 
(v) all Collections and all other payments made or to be made in the future with
respect to the Collateral Debt Obligations, including such payments under any
guarantee or similar credit enhancement with respect to such Collateral Debt
Obligations;
 
4

--------------------------------------------------------------------------------


 
(vi) all Hedge Collateral;
 
(vii) all right, title and interest (but none of the obligations) in, to and
under the Purchase Agreement; and
 
(viii) all income and Proceeds of the foregoing.
 
In no event shall Collateral include Supplemental Interests.
 
“Collateral Debt Obligation” means on any date of determination, a security or
loan which satisfies each of the following requirements:
 
(i) such security or loan is denominated in Dollars;
 
(ii) such security or loan is not an equity security;
 
(iii) such security or loan has not been amended to (A) reduce the amount (other
than by reason of the repayment thereof) or extend the time for payment of
principal or (B) reduce the rate or extend the time of payment of interest (or
any component thereof), in each case (x) unless done in accordance with the
Servicing Standards or (y) otherwise with the consent of the Required Committed
Lenders;
 
(iv) such security or loan will not cause the Borrower to be deemed to own 5.0%
or more of the voting securities of any publicly registered issuer or any
securities that are immediately convertible into or immediately exercisable or
exchangeable for 5.0% or more of the voting securities of any publicly
registered issuer, as determined by the Servicer;
 
(v) the Obligor with respect to such security or loan is an Eligible Obligor;
 
(vi) the repayment of such security or loan is not subject to non-credit related
risks;
 
(vii) such security or loan does not contain a confidentiality provision that
restricts the ability of the Trustee, on behalf of the Secured Parties, to
exercise its rights under the Transaction Documents, including, without
limitation, its rights to review the Collateral Debt Obligation and related
Collateral Debt Obligation File; provided, however, that a provision which
requires the Trustee or other prospective recipient of confidential information
to maintain the confidentiality of such information shall not be deemed to
restrict the exercise of such rights;
 
(viii) such security or loan has an original term to maturity of no more than
120 months;
 
(ix) such security or loan is not a Revolver;
 
(x) such security or loan is not a Real Estate Obligation;
 
5

--------------------------------------------------------------------------------


 
(xi) the proceeds of such security or loan are not used to finance construction
projects or activities;
 
(xii) with respect to which the Trustee has received, or will receive, within
five (5) Business Days of the date on which the Borrower acquires an interest in
such security or loan, the related Collateral Debt Obligation File;
 
(xiii) the Obligor of such security or loan has executed all appropriate
documentation required by the Originator or the Borrower, as applicable;
 
(xiv) such security or loan is (i) a “general intangible”, an “instrument”, an
“account”, or “chattel paper” within the meaning of the Article 9 of the UCC or
(ii) a “financial asset”, “security” or “security entitlement” within the
meaning of Article 8 of the UCC, in each case, in all jurisdictions that govern
the perfection of the security interest granted therein;
 
(xv) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such security or
loan have been duly obtained, effected or given and are in full force and
effect;
 
(xvi) such security or loan, together with the Collateral Debt Obligation
Documents related thereto, does not contravene in any material respect any
Applicable Laws (including, without limitation, laws, rules and regulations
relating to usury, truth in lending, fair credit billing, fair credit reporting,
equal credit opportunity, fair debt collection practices and privacy);
 
(xvii) such security or loan, together with the related Collateral Debt
Obligation Documents, is fully assignable, subject to receipt of any necessary
consents (and if such security or loan is secured by an interest in real
property, an Assignment of Mortgage executed in blank has been delivered to the
Trustee);
 
(xviii) the Borrower’s interest in such security or loan and all Related
Property is owned by the Borrower free and clear of any Liens except for
Permitted Liens, and all filings and other actions required to perfect the
security interest of the Trustee on behalf of the Secured Parties in such
security or loan have been made or taken;
 
(xix) no right of rescission, set off, counterclaim, defense or other material
dispute has been asserted with respect to such security or loan;
 
(xx) the financing of such security or loan by the Lenders does not contravene
in any material respect Regulation U of the Federal Reserve Board, nor require
the Lenders to undertake reporting thereunder which it would not otherwise have
cause to make;
 
(xxi) such security or loan will not cause the Borrower or the Originator to be
deemed an Insider or an Affiliate of the related Obligor;
 
6

--------------------------------------------------------------------------------


 
(xxii) no claim has been asserted or proceeding commenced in respect of such
security or loan challenging the enforceability or validity of any of the
related Collateral Debt Obligation Documents;
 
(xxiii) such security or loan does not by its terms permit the payment
obligation of the Obligor thereunder to be converted into or exchanged for
equity capital of such Obligor; and
 
(xxiv) such security or loan is not a PIK Obligation.
 
“Collateral Debt Obligation Checklist” means, with respect to any Collateral
Debt Obligation, the index prepared by the Servicer identifying the type of
Collateral Debt Obligation (including whether such Collateral Debt Obligation is
a Noteless Collateral Debt Obligation) and each of the Collateral Debt
Obligation Documents related thereto which are included in the related
Collateral Debt Obligation File.
 
“Collateral Debt Obligation Documents” means with respect to any Collateral Debt
Obligation, the related documentation that has been delivered or should,
consistent with the Servicing Standards, have been delivered to the Borrower or
Servicer, including, without limitation, any related instrument, promissory
note, loan agreement, security agreement, mortgage, assignment of Collateral
Debt Obligations, all guarantees, and UCC financing statements and continuation
statements (including amendments or modifications thereof) executed by the
Obligor thereof or by another Person on the Obligor’s behalf in respect of such
Collateral Debt Obligation and related instrument, including, without
limitation, general or limited guaranties and, for each Collateral Debt
Obligation secured by real property, an Assignment of Mortgage.
 
“Collateral Debt Obligation File” means with respect to any Collateral Debt
Obligation, each of the Collateral Debt Obligation Documents related thereto.
 
“Collection Account” is defined in Section 5.3(a).
 
“Collection Date” means the date following the Maturity Date on which all Loans
Outstanding have been reduced to zero, the Lenders have received all accrued
Interest, fees, and all other amounts owing to them under this Agreement and the
Hedging Agreement, the Hedge Counterparties have received all amounts due and
owing hereunder and under the Hedge Transactions, and each of the Backup
Servicer, the Trustee, the Administrative Agent and the Managing Agents have
each received all amounts due to them in connection with the Transaction
Documents.
 
“Collections” means (a) all cash collections or other cash proceeds of a
Collateral Debt Obligation received by or on behalf of the Borrower by the
Servicer or Originator from or on behalf of any Obligor in payment of any
amounts owed in respect of such Collateral Debt Obligation, including, without
limitation, fees, interest, Principal Collections, Deemed Collections, Insurance
Proceeds, all Recoveries and any payments made by the Performance Guarantor
pursuant to Section 12.14, (b) all amounts or Proceeds received by the
Administrative Agent in connection with a Liquidation pursuant to Section 2.14,
(c) all payments received
 
7

--------------------------------------------------------------------------------


 
pursuant to any Hedging Agreement or Hedge Transaction, and (d) interest
earnings in the Collection Account.
 
“Commercial Paper Notes” means on any day, any short-term promissory notes
issued by any CP Lender with respect to financing any Loan hereunder that are
allocated, in whole or in part, by such CP Lender to fund or maintain the Loans
Outstanding.
 
“Commitment” means (a) for each Committed Lender, the commitment of such
Committed Lender to fund any Loan to the Borrower in an amount not to exceed the
amount set forth opposite such Committed Lender’s name on the signature pages of
this Agreement, as such amount may be modified in accordance with the terms
hereof and (b) with respect to any Person who becomes a Committed Lender
pursuant to an Assignment and Acceptance, the commitment of such Person to fund
any Loan to the Borrower in an amount not to exceed the amount set forth in such
Assignment and Acceptance, as such amount may be modified in accordance with the
terms hereof.
 
“Committed Lenders” is defined in the preamble hereto.
 
“Contractual Obligation” means with respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.
 
“CP Lenders” is defined in the preamble hereto.
 
“CP Rate” means for any Settlement Period for any Loans made by a CP Lender, the
per annum rate equivalent to the weighted average of the per annum rates paid or
payable by such CP Lender from time to time as interest on or otherwise (by
means of interest rate hedges or otherwise taking into consideration any
incremental carrying costs associated with short-term promissory notes issued by
such CP Lender maturing on dates other than those certain dates on which such CP
Lender is to receive funds) in respect of the Commercial Paper Notes issued by
such CP Lender during such period, as determined by such CP Lender and reported
to the Borrower and the Servicer, which rates shall reflect and give effect to
the commissions of placement agents and dealers in respect of such promissory
notes, to the extent such commissions are allocated, in whole or in part, to
such promissory notes by such CP Lender, provided, however, that if any
component of such rate is a discount rate, in calculating the CP Rate, such CP
Lender shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum.
 
“DB” means Deutsche Bank AG, New York Branch, in its individual capacity, and
its successors or assigns.
 
“Deemed Collections” means on any day, the aggregate of all amounts Borrower
shall have been deemed to have received as a Collection of a Collateral Debt
Obligation. Borrower shall be deemed to have received a Collection in an amount
equal to the unpaid balance (including any accrued interest thereon) of a
Collateral Debt Obligation if at any time the Outstanding Principal Balance of
any such Collateral Debt Obligation is either (i) reduced as a result of any
discount or any adjustment or otherwise by Borrower (other than receipt of cash
 
8

--------------------------------------------------------------------------------


 
Collections) or (ii) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction).
 
“Default” means an event that, with the giving of notice or lapse of time, or
both, would become an Event of Default.
 
“Defaulted Obligation” means any Collateral Debt Obligation (i) that is sixty
(60) days past due with respect to any interest or principal payments, (ii) in
respect of which the Servicer or Originator shall have taken or permitted to be
taken any of the following actions: charging a default rate of interest,
restricting Obligor’s right to make subordinated payments (other than payments
in respect of owner’s debts and seller financings), acceleration of the
Collateral Debt Obligation, foreclosure on collateral for the Collateral Debt
Obligation, increasing its representation on the Obligor’s Board of Directors or
similar governing body, or increasing the frequency of its inspection rights to
permit inspection on demand, (iii) for which an Insolvency Event has occurred
with respect to the related Obligor or (iv) has an Assigned Moody’s Rating of Ca
or below.
 
“Derivatives” means any exchange-traded or over-the-counter (i) forward, future,
option, swap, cap, collar, floor, foreign exchange contract, any combination
thereof, whether for physical delivery or cash settlement, relating to any
interest rate, interest rate index, currency, currency exchange rate, currency
exchange rate index, debt instrument, debt price, debt index, depository
instrument, depository price, depository index, equity instrument, equity price,
equity index, commodity, commodity price or commodity index, (ii) any similar
transaction, contract, instrument, undertaking or security, or (iii) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.
 
“Determination Date” means the last day of each Settlement Period.
 
“Dollars” or “$” means the lawful currency of the United States of America.
 
“DPW Opinion” means the “true sale/non-consolidation” opinion letter of Davis
Polk & Wardwell delivered on the Closing Date, as such opinion letter may be
modified, supplemented or replaced in any subsequent opinion letter covering
such subject matter delivered to the Administrative Agent.
 
“Eligible Assignee” means a Person (a) whose short-term rating is at least A-1
from S&P and P-1 from Moody’s, or whose obligations under this Agreement are
guaranteed by a Person whose short-term rating is at least A-1 from S&P and P-1
from Moody’s and (b) who is approved by the Administrative Agent (such approval
not to be unreasonably withheld) and, if such Person will become a Liquidity
Bank for a CP Lender, by such CP Lender.
 
“Eligible Obligor” means on any day, any Obligor that satisfies each of the
following requirements:
 
(i) such Obligor’s principal office and any Related Property are located in the
United States or any territory of the United States;
 
9

--------------------------------------------------------------------------------


 
(ii) such Obligor is not a Governmental Authority; and
 
(iii) such Obligor is not (A) an Affiliate of the Borrower or the Originator or
(B) an entity to which the Borrower or the Originator would be deemed an
Insider, unless such Obligor has been approved by the Administrative Agent.
 
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as the Borrower; (b) a trade or business (whether or not incorporated)
under common control (within the meaning of Section 414(c) of the Code) with the
Borrower or (c) a member of the same affiliated service group (within the
meaning of Section 414(m) of the Code) as the Borrower, any corporation
described in clause (a) above or any trade or business described in clause (b)
above.
 
“Euro” means, the lawful currency of the participating member states of the
European community in accordance with the Treaty of Rome of March 25, 1957, as
amended, inter alia, by the Single European Act and the Treaty of European Union
of February 7, 1992, establishing the European Union and which has adopted the
single currency in accordance with legislation of the European Union relating to
the European Monetary Union.
 
“Eurodollar Disruption Event” means with respect to any Loan as to which
Interest accrues or is to accrue at a rate based upon the Adjusted Eurodollar
Rate, any of the following: (a) a determination by a Lender that it would be
contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain United States
dollars in the London interbank market to make, fund or maintain any Loan; (b)
the inability of any Lender to obtain timely information for purposes of
determining the Adjusted Eurodollar Rate; (c) a determination by a Lender that
the rate at which deposits of United States dollars are being offered to such
Lender in the London interbank market does not accurately reflect the cost to
such Lender of making, funding or maintaining any Loan; or (d) the inability of
a Lender to obtain United States dollars in the London interbank market to make,
fund or maintain any Loan.
 
“Eurodollar Reserve Percentage” means on any day, the then applicable percentage
(expressed as a decimal) prescribed by the Federal Reserve Board (or any
successor) for determining reserve requirements applicable to “Eurocurrency
Liabilities” pursuant to Regulation D or any other then applicable regulation of
the Federal Reserve Board (or any successor) that prescribes reserve
requirements applicable to “Eurocurrency Liabilities” as presently defined in
Regulation D.
 
“Event of Default” is defined in Section 8.1.
 
“Facility Obligations” means all loans, advances, debts, liabilities and
obligations, for monetary amounts owing by the Borrower to the Lenders, the
Administrative Agent, the Managing Agents or any of their assigns, as the case
may be, whether due or to become due, matured or unmatured, liquidated or
unliquidated, contingent or non-contingent, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, arising
 
10

--------------------------------------------------------------------------------


 
under or in respect of any of this Agreement, the Fee Letter, any other
Transaction Document delivered in connection with the transactions contemplated
by this Agreement, or any Hedging Agreement, as amended or supplemented from
time to time, whether or not evidenced by any separate note, agreement or other
instrument. This term includes, without limitation, all principal, interest
(including interest that accrues after the commencement against the Borrower of
any action under the Bankruptcy Code), Breakage Costs, Hedge Breakage Costs,
fees, including, without limitation, any and all arrangement fees, loan fees,
facility fees, and any and all other fees, expenses, costs or other sums
(including attorney costs) chargeable to the Borrower under any of the
Transaction Documents or under any Hedging Agreement.
 
“Fair Value” means with respect to each Collateral Debt Obligation, the lower of
(a) the remaining outstanding principal amount of such Collateral Debt
Obligation, and (b) if such Collateral Debt Obligation has been reduced in value
on the books of the Originator below the remaining principal amount thereof, the
value of such Collateral Debt Obligation on such books as required by, and in
accordance with, the 1940 Act, as amended, and any orders of the SEC issued to
the Originator, to be determined by the authorized financial officer of the
Originator.
 
“FASB” is defined in Section 2.11(a).
 
“Federal Funds Rate” means for any period, a fluctuating interest rate per annum
for each day during such period equal to (a) the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the preceding Business Day) by the Federal
Reserve Bank of New York; or (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately 10:30
a.m. (New York City time) for such day on such transactions received by DB from
three federal funds brokers of recognized standing selected by it.
 
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
“Fee Letter” means the letter agreement in respect of fees among the Borrower,
the Originator, the Managing Agents, Deutsche Bank Securities Inc., as arranger
and the Administrative Agent, as it may be amended or modified and in effect
from time to time.
 
“Fixed Rate Collateral Debt Obligation” means a Collateral Debt Obligation that
bears interest at a fixed rate.
 
“Foreign Lender” is defined in Section 2.12(d).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
 
“Governmental Authority” means with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person.
 
11

--------------------------------------------------------------------------------


 
“Group Loan Limit” means for each Lender Group, the sum of the Commitments of
the Committed Lenders in such Lender Group.
 
“GSC Investment” means GSC Investment Corp., a Maryland corporation, or any
permitted successor thereto.
 
“Hedge Breakage Costs” means for any Hedge Transaction, any amount payable by
the Borrower for the early termination of that Hedge Transaction or any portion
thereof.
 
“Hedge Collateral” is defined in Section 5.2(b).
 
“Hedge Counterparty” means DB or any entity that (a) on the date of entering
into any Hedge Transaction (i) is an interest rate swap dealer that is either a
Lender or an Affiliate of a Lender, or has been approved in writing by the
Administrative Agent (which approval shall not be unreasonably withheld), and
(ii) has a short-term unsecured debt rating of not less than A-1 by S&P and not
less than P-1 by Moody’s, and (b) in a Hedging Agreement (i) consents to the
assignment of the Borrower’s rights under the Hedging Agreement to the Trustee
pursuant to Section 5.2(b) and (ii) agrees that in the event that S&P or Moody’s
reduces its short-term unsecured debt rating below A-1 or P-1, respectively, it
shall transfer its rights and obligations under each Hedging Transaction to
another entity that meets the requirements of clause (a) and (b) hereof or make
other arrangements acceptable to the Administrative Agent.
 
“Hedge Transaction” means each interest rate cap transaction between the
Borrower and a Hedge Counterparty that is entered into pursuant to Section
5.2(a) and is governed by an Hedging Agreement.
 
“Hedging Agreement” means each agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into pursuant
to Section 5.2, which agreement shall consist of a “Master Agreement” in a form
published by the International Swaps and Derivatives Association, Inc., together
with a “Schedule” thereto substantially in a form as the Administrative Agent
shall approve in writing, and each “Confirmation” thereunder confirming the
specific terms of each such Hedge Transaction.
 
“Increased Costs” means any amounts required to be paid by the Borrower to an
Affected Party pursuant to Section 2.11.
 
“Indebtedness” means with respect to the Borrower or the initial Servicer at any
date, (a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
trade practices) or that is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (d) all liabilities secured by any Adverse Claims on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, and (e) all indebtedness,
obligations or liabilities of that Person in respect of Derivatives, and (f)
obligations under direct or indirect guaranties in respect of obligations
(contingent or otherwise) to purchase or otherwise acquire, or to otherwise
assure a creditor against loss in respect of, clauses (a) through (e) above.
 
12

--------------------------------------------------------------------------------


 
“Indemnified Amounts” is defined in Section 9.1.
 
“Indemnified Party” is defined in Section 9.1.
 
“Independent” means, as to any Person, any other Person (including, in the case
of an accountant, or lawyer, a firm of accountants or lawyers and any member
thereof or an investment bank and any member thereof) who (i) does not have and
is not committed to acquire any material direct or any material indirect
financial interest in such Person or in any Affiliate of such Person, and (ii)
is not connected with such Person as an officer, employee, promoter,
underwriter, voting trustee, partner, director or Person performing similar
functions. “Independent” when used with respect to any accountant may include an
accountant who audits the books of such Person if in addition to satisfying the
criteria set forth above the accountant is independent with respect to such
Person within the meaning of Rule 101 of the Code of Ethics of the American
Institute of Certified Public Accountants.
 
“Ineligible Collateral Debt Obligation” is defined in Section 2.4(c).
 
“Initial Loan-to-Value Ratio” means 37%.
 
“Insider” is defined in Section 101(31) of the Bankruptcy Code.
 
“Insolvency Event” means with respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of sixty (60)
consecutive days; or (b) the commencement by such Person of a voluntary case
under any applicable Insolvency Law now or hereafter in effect, or the consent
by such Person to the entry of an order for relief in an involuntary case under
any such law, or the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its property,
or the making by such Person of any general assignment for the benefit of
creditors, or the failure by such Person generally to pay its debts as such
debts become due, or the taking of action by such Person in furtherance of any
of the foregoing.
 
“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
 
“Insolvency Proceeding” means any case, action or proceeding before any court or
Governmental Authority relating to an Insolvency Event.
 
“Insurance Policy” means with respect to any Collateral Debt Obligation included
in the Collateral, an insurance policy covering physical damage to or loss to
any assets or Related Property of the Obligor securing such Collateral Debt
Obligation.
 
13

--------------------------------------------------------------------------------


 
“Insurance Proceeds” means any amounts payable or any payments made, to the
Borrower or to the Servicer on its behalf under any Insurance Policy.
 
“Interest” means for each Settlement Period and each Loan outstanding during
such Settlement Period, the product of:
 

 
[IR + AP] x P x    
AD
360

 
where
 

  IR
=
the Interest Rate applicable to such Loan;           AP = the Applicable Margin
          P = the principal amount of such Loan on the first day of such
Settlement Period, or if such Loan was first made during such Settlement Period,
the principal amount of such Loan on the day such Loan is made; and           AD
= the actual number of days in such Settlement Period, or if such Loan was first
made during such Settlement Period, the actual number of days beginning on the
day such Loan was first made through the end of such Settlement Period;        
       

 
provided, however, that (i) no provision of this Agreement shall require or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.
 
“Interest Collections” means any and all Collections which do not constitute
Principal Collections.
 
“Interest Rate” means, for each Settlement Period and for each Loan outstanding
for each day during such Settlement Period:
 
(a) to the extent the Lender is a CP Lender that is funding the applicable Loan
or portion thereof through the issuance of Commercial Paper Notes, a rate equal
to the CP Rate for such Settlement Period on such portion; or
 
(b) to the extent the relevant Lender is not funding the applicable Loan or
portion thereof through the issuance of Commercial Paper Notes, a rate equal to
the Alternative Rate on such portion;
 
provided that: (i) the Interest Rate shall be the Base Rate for any Settlement
Period for any Loan as to which a CP Lender has funded the making or maintenance
thereof by a sale of an interest therein to any Liquidity Bank under the
applicable Liquidity Agreement on any day other than the first day of such
Settlement Period and without giving such Liquidity Bank at least two
 
14

--------------------------------------------------------------------------------


 
Business Days’ prior notice of such assignment; (ii) the Interest Rate shall be
the Base Rate if such CP Lender or Liquidity Bank shall have notified the
Administrative Agent that a Eurodollar Disruption Event has occurred; and (iii)
the Interest Rate shall be the Prime Rate plus the Applicable Margin for each
day during any Settlement Period following the occurrence of an Event of Default
that is continuing.

“Investment” means with respect to any Person, any direct or indirect loan,
advance or investment by such Person in any other Person, whether by means of
share purchase, capital contribution, loan or otherwise, excluding the
acquisition of assets pursuant to the Purchase Agreement and excluding
commission, travel and similar advances to officers, employees and directors
made in the ordinary course of business.
 
“Lender Group” means any CP Lender, its related Committed Lenders and their
related Managing Agent.
 
“Lenders” means collectively, the CP Lenders, the Committed Lenders and any
other Person that agrees, pursuant to the pertinent Assignment and Acceptance,
as applicable, to fund or maintain Loans pursuant to this Agreement.
 
“LIBO Rate” means for any Settlement Period and any Loan, an interest rate per
annum equal to:
 
(i) the posted rate for thirty (30) day deposits in United States dollars
appearing on Reuters Screen LIBOR01 Page as of 11:00 a.m. (London time) on the
Business Day that is the second Business Day immediately preceding the date on
which such Loan was funded (with respect to the initial Settlement Period for
such Loan) and as of the second Business Day immediately preceding the first day
of the applicable Settlement Period (with respect to all subsequent Settlement
Periods for such Loan); or
 
(ii) if no rate appears on Reuters Screen LIBOR01 Page at such time and day,
then the LIBO Rate shall be determined by DB at its principal office in New
York, New York as its rate at which thirty (30) day deposits in United States
dollars are being, have been, or would be offered or quoted by DB to major banks
in the applicable interbank market for Eurodollar deposits at or about 11:00
a.m. (New York City time) on such day.
 
“Lien” means with respect to any Collateral, (a) any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such
Collateral, or (b) the interest of a vendor or lessor under any conditional sale
agreement, financing loan or other title retention agreement relating to such
Collateral.
 
“Liquidation” is defined in Section 2.14.
 
“Liquidation Expenses” means with respect to any Defaulted Obligation, the
aggregate amount of out-of-pocket expenses reasonably incurred by the Borrower
or on behalf of the Borrower by the Servicer (including amounts paid to any
subservicer) in connection with the repossession, refurbishing and disposition
of any related assets securing such Collateral Debt Obligation including the
attempted collection of any amount owing pursuant to such Collateral Debt
Obligation.
 
15

--------------------------------------------------------------------------------


 
“Liquidation Settlement Date” means the Business Day specified by the Borrower
to the Administrative Agent and the Trustee as the proposed settlement date of a
Liquidation.
 
“Liquidation Trade Date” means the Business Day specified by the Borrower to the
Administrative Agent and the Trustee as the proposed trade date of a
Liquidation.
 
“Liquidity Agreement” means a liquidity agreement entered into by a CP Lender
with a group of financial institutions in connection with this Agreement.
 
“Liquidity Bank” means each financial institution that is a party to a Liquidity
Agreement.
 
“Loan” is defined in Section 2.1(a).
 
“Loan-to-Value Ratio” means, on any day, the ratio, expressed as a percentage of
(i) the Loans Outstanding on such day to (ii) the Aggregate Outstanding
Principal Balance on such day.
 
“Loan-to-Value Ratio Test” to be satisfied means, on any day, that the
Loan-to-Value Ratio on such day shall not exceed the Initial Loan-to-Value
Ratio.
 
“Loans Outstanding” means on any day, the aggregate principal amount of the Loan
outstanding on such day, after giving effect to all repayments in respect of the
Loan prior to or on such day.
 
“Managing Agent” means as to any CP Lender, the financial institution identified
as such on the signature pages hereof or in the applicable Assignment and
Acceptance Agreement.
 
“Mandatory Prepayment” is defined in Section 2.4(a).
 
“Market Servicing Fee” is defined in Section 7.14.
 
“Market Servicing Fee Differential” means on any date of determination, an
amount equal to the positive difference between the Market Servicing Fee and
Servicing Fee.
 
“Market Value” means the value of a Collateral Debt Obligation (expressed in
Dollars) calculated by the Servicer (or, if a Successor Servicer shall have been
appointed pursuant to Section 7.13, by the Borrower in consultation with the
Administrative Agent) and based upon (i) the average bid price or valuation for
such Collateral Debt Obligation obtained by the Servicer from a nationally
recognized pricing service selected by the Servicer that is (a) Independent of
the Servicer and any of its Affiliates or (b) approved in writing by the
Administrative Agent (in its sole discretion), (ii) if such pricing service is
not available, then the average of bid prices for such Collateral Debt
Obligation obtained by the Servicer from two nationally recognized
broker/dealers Independent of each other and of the Servicer and any of its
Affiliates (provided that, in each case, any such bid prices must be for an
amount of the Collateral Debt Obligation equal to the amount of the Collateral
Debt Obligation to be sold or valued) or (iii) if the Servicer shall not receive
two such bids, the lower of (x) if one such bid is received, the bid price of a
nationally recognized broker/dealer Independent of the Servicer and any of its
Affiliates (provided that, in each case, any such bid prices must be for an
amount of the Collateral Debt
 
16

--------------------------------------------------------------------------------


 
Obligation equal to the amount of the Collateral Debt Obligation to be sold or
valued) or (y) the Fair Value.
 
“Material Adverse Change” means with respect to any Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance or properties of such Person.
 
“Material Adverse Effect” means with respect to any event or circumstance, a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance or properties of the Servicer or the Borrower, (b) the
validity, enforceability or collectibility of this Agreement or any other
Transaction Document or any Liquidity Agreement or the validity, enforceability
or collectibility of the Collateral Debt Obligations, (c) the rights and
remedies of the Trustee, on behalf of the Secured Parties, the Administrative
Agent or any Secured Party under this Agreement or any Transaction Document or
any Liquidity Agreement or (d) the ability of the Borrower or the Servicer to
perform its obligations under this Agreement or any other Transaction Document,
or (e) the status, existence, perfection, priority, or enforceability of the
Trustee’s or Secured Parties’ interest in the Collateral.
 
“Maturity Date” means the earliest to occur of (a) the date declared by the
Administrative Agent or occurring automatically in respect of the occurrence of
an Event of Default, (b) a date selected by the Borrower upon at least thirty
(30) days’ prior written notice to the Administrative Agent and each Managing
Agent and (c) May 1, 2011.
 
“Maximum Lawful Rate” is defined in Section 2.6(d).
 
“Mezzanine Loan” means any assignment of or participation interest or other
interest in a loan that is of a rank lower than a Senior Secured Loan or a
Second Lien Loan.
 
“Periodic Report” is defined in Section 5.1(s)(iii).
 
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
 
“Moody’s Collateral Value” means, with respect to any Defaulted Obligation as of
any date of determination, (a) for a period not to exceed 12 months since the
date such Collateral Debt Obligation was determined to be a Defaulted
Obligation, the lesser of (i) the Moody’s Recovery Amount of such Collateral
Debt Obligation and (ii) the Fair Value of such Collateral Debt Obligation and
(b) zero thereafter.
 
“Moody’s Recovery Amount” means, with respect to any Collateral Debt Obligation
as of any date of determination, the product of (a) the Outstanding Principal
Balance of such Collateral Debt Obligation on such date and (b) the Moody’s
Recovery Rate applicable to such Collateral Debt Obligation.
 
“Moody’s Recovery Rate” means, with respect to any Collateral Debt Obligation,
as of any date of determination, the recovery rate determined in accordance with
the following:
 
17

--------------------------------------------------------------------------------


 
First, if the Collateral Debt Obligation has been specifically assigned a
recovery rate by Moody’s (for example, in connection with the assignment by
Moody’s of an estimated rating), such recovery rate; or
 
Second, if no recovery rate has been specifically assigned with respect to
Collateral Debt Obligation pursuant to clause (i) above, the rate determined
pursuant to the table below:
 
Type of Collateral Debt Obligation
Moody’s Recovery Rate
Senior Secured Loans
45%
Second Lien Loans
35%
Secured Bonds
30%
Mezzanine Loans
15%
Unsecured Collateral Debt Obligations
10%



“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA that is or was at any time during the current year or the
immediately preceding five years contributed to by the Borrower or any ERISA
Affiliate on behalf of its employees.
 
“Net Worth” means, with regard to any Person, the total of such Person’s
stockholder’s equity (determined in accordance with GAAP) plus such Person’s
Subordinated Debt.
 
“Noteless Collateral Debt Obligation” means a Collateral Debt Obligation with
respect to which the underlying Collateral Debt Obligation Documents (i) do not
require the Obligor to execute and deliver a promissory note to evidence the
indebtedness created under such Collateral Debt Obligation and (ii) do not
require any holder of the indebtedness created under such Collateral Debt
Obligation to affirmatively request a promissory note from the related Obligor.
 
“Notes” is defined in Section 2.5(a).
 
“Obligor” means with respect to any Collateral Debt Obligation, the Person or
Persons obligated to make payments pursuant to such Collateral Debt Obligation,
including any guarantor thereof.
 
“Offer” means, with respect to any Collateral Debt Obligation, (i) any offer by
the issuer of such security or by any other Person made to all of the holders of
such security to purchase or otherwise acquire such security (other than
pursuant to any redemption in accordance with the terms of any related
collateral instrument) or to convert or exchange such security into or for cash,
securities or any other type of consideration or (ii) any solicitation by the
issuer of such security or any other Person to amend, modify or waive any
provision of such security or any related collateral instrument.
 
18

--------------------------------------------------------------------------------


 
“Officer’s Certificate” means a certificate signed by any officer of the
Borrower or the Servicer, as the case may be, and delivered to the
Administrative Agent, the Trustee and the Backup Servicer.
 
“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
the Borrower or the Servicer, as the case may be, and who shall be reasonably
acceptable to the Administrative Agent.
 
“Originator” means GSC Investment.
 
“Other Costs” is defined in Section 12.8.
 
“Outstanding Principal Balance” means, on any date of determination with respect
to any Collateral Debt Obligation the lesser of (i) the outstanding principal
balance of such Collateral Debt Obligation, (ii) the Fair Value of such
Collateral Debt Obligation and (iii) the Market Value of such Collateral Debt
Obligation.
 
“Participant” is defined in Section 11.1(g).
 
“Payment Date” means the seventh (7th) Business Day following the end of a
Settlement Period.
 
“Performance Guarantor” is defined in Section 12.14.
 
“Permitted Investments” means any one or more of the following types of
investments:
 
(a) marketable obligations of the United States, the full and timely payment of
which are backed by the full faith and credit of the United States and that have
a maturity of not more than 270 days from the date of acquisition;
 
(b) marketable obligations, the full and timely payment of which are directly
and fully guaranteed by the full faith and credit of the United States and that
have a maturity of not more than 270 days from the date of acquisition;
 
(c) bankers’ acceptances and certificates of deposit and other interest-bearing
obligations (in each case having a maturity of not more than 270 days from the
date of acquisition) denominated in dollars and issued by any bank with capital,
surplus and undivided profits aggregating at least $100,000,000, the short-term
obligations of which are rated A-1 by S&P and P-1 by Moody’s;
 
(d) repurchase obligations with a term of not more than ten (10) days for
underlying securities of the types described in clauses (a), (b) and (c) above
entered into with any bank of the type described in clause (c) above;
 
(e) commercial paper rated at least A-1 by S&P and P-1 by Moody’s; and
 
(f) demand deposits, time deposits or certificates of deposit (having original
maturities of no more than 365 days) of depository institutions or trust
companies incorporated
 
19

--------------------------------------------------------------------------------


 
under the laws of the United States or any state thereof (or domestic branches
of any foreign bank) and subject to supervision and examination by federal or
state banking or depository institution authorities; provided, however that at
the time such investment, or the commitment to make such investment, is entered
into, the short-term debt rating of such depository institution or trust company
shall be at least A-1 by S&P and P-1 by Moody’s.
 
“Permitted Liens” means liens created pursuant to the Transaction Documents in
favor of the Trustee, for the benefit of the Secured Parties.
 
“Person” means an individual, partnership, corporation (including a statutory
trust), limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.
 
“PIK Obligation” means a Collateral Debt Obligation that, as of the date of
determination, by its terms, permits the payment of a fixed or floating rate of
interest through the issuance of additional debt securities identical to such
debt security or through additions to the principal amount thereof for a
specified period in the future or for the remainder of its life.
 
“Prime Rate” means the rate publicly announced by DB from time to time as its
prime rate in the United States, such rate to change as and when such designated
rate changes. The Prime Rate is not intended to be the lowest rate of interest
charged by DB in connection with extensions of credit to debtors.
 
“Principal Balance” means, with respect to any Collateral Debt Obligation, as of
any date of determination, the outstanding principal amount of such Collateral
Debt Obligation.
 
“Principal Collections” means any and all amounts received in respect of any
principal due and payable under any Collateral Debt Obligation from or on behalf
of Obligors that are deposited into the Collection Account, or received by the
Borrower or on behalf of the Borrower by the Servicer or Originator in respect
of the Collateral Debt Obligations, in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment.
 
“Proceeds” means with respect to any Collateral, whatever is receivable or
received when such Collateral is sold, collected, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, including all rights to payment with respect to any insurance
relating to such Collateral.
 
“Pro-Rata Share” means with respect to any Committed Lender on any day, the
percentage equivalent of a fraction the numerator of which is such Committed
Lender’s Commitment and the denominator of which is the Group Loan Limit of the
related CP Lender’s Lender Group.
 
“Purchase Agreement” means that certain Purchase and Sale Agreement dated as of
May 1, 2007 between the Borrower, as buyer and the Originator, as seller, as
amended, modified, supplemented or restated from time to time.
 
20

--------------------------------------------------------------------------------


 
“Purchase Date” means the date a Collateral Debt Obligation is acquired under a
Purchase Agreement.
 
“Purchase Price” means the net price paid by the Borrower in purchasing a
Collateral Debt Obligation, taking into account upfront fees or any other costs
or fees paid or received.
 
“Purchased Accrued Interest” means all payments of interest on Collateral Debt
Obligations accrued to, and unpaid on, the date of original purchase thereof
(for any Collateral Debt Obligation, such amount shall equal the product of (i)
the principal amount of the Collateral Debt Obligation divided by 1,000 and (ii)
the difference between (A) the amount paid per $1,000 principal amount of such
Collateral Debt Obligation and (B) the amount paid per $1,000 principal amount
of such Collateral Debt Obligation that is allocable to the principal thereof.
 
“Purchasing Committed Lender” is defined in Section 11.1(b).
 
“Qualified Institution” is defined in Section 5.3(a).
 
“Quarterly Determination Dates” means the last Business Day of each of February,
May, August and November.
 
“Rating Agency” means any rating agency that has been requested to issue a
rating with respect to the Commercial Paper Notes issued by a CP Lender.
 
“Real Estate Obligation” means a Collateral Debt Obligation that is (a)(i)
underwritten primarily by a mortgage, deed of trust or similar lien on
commercial real estate (other than hotels, restaurants and casinos) or
residential real estate and (ii) primary repayment of the payment obligations
thereof is derived from rental or other real estate related income or (b) a loan
or debt obligation which falls within the Moody’s industry classification
“Buildings and Real Estate”.
 
“Records” means with respect to any Collateral Debt Obligations, all documents,
books, records and other information (including without limitation, computer
programs, tapes, disks, punch cards, data processing software and related
property and rights) maintained with respect to any item of Collateral and the
related Obligors, other than the Collateral Debt Obligation Documents.
 
“Recoveries” means with respect to any Defaulted Obligation, Proceeds of the
sale of any Related Property, Insurance Proceeds, and any other recoveries with
respect to such Collateral Debt Obligation and Related Property, and amounts
representing late fees and penalties, net of Liquidation Expenses and amounts,
if any, received that are required to be refunded to the Obligor on such
Collateral Debt Obligation.
 
“Reference Bank” means any bank that furnishes information for purposes of
determining the Adjusted Eurodollar Rate.
 
“Register” is defined in Section 11.1(e).
 
“Regulatory Change” is defined in Section 2.11(a).
 
21

--------------------------------------------------------------------------------


 
“Related Property” means with respect to a Collateral Debt Obligation, any
property or other assets of the Obligor thereunder pledged as collateral to
secure the repayment of such Collateral Debt Obligation.
 
“Reporting Date” means the date that is three (3) Business Days prior to each
Payment Date.
 
“Required Committed Lenders” means at a particular time, Committed Lenders with
Commitments in excess of 50% of the aggregate Commitments, provided, that at any
time there are not more than three (3) Lender Groups party hereto, “Required
Committed Lenders” shall mean all Committed Lenders.
 
“Required Ratings” means with respect to any Committed Lender, the short term
ratings from S&P and Moody’s equal to or greater than the ratings required in
order to maintain the rating of the commercial paper issued by the related CP
Lender.
 
“Required Reports” means collectively, the Periodic Report, the Servicer’s
Certificate and the annual and quarterly financial statements of the Originator
required to be delivered to the Managing Agents, the Administrative Agent and
the Backup Servicer pursuant to Section 5.1(s) hereof.
 
“Reserve Account” means an account established in accordance with Section 5.3(c)
for the purpose of receiving deposits with respect to, and maintaining therein,
the Reserve Account Required Amount (including any amounts in excess of the
Reserve Account Required Amount, to the extent not distributed to the parties
entitled thereto pursuant to Section 2.7) and, to the extent required pursuant
to Section 2.7, to fund payments thereunder.
 
“Reserve Account Required Amount” means $437,000.
 
“Responsible Officer” means as to the Borrower, the President, any Vice
President or the Treasurer of the Borrower, and as to any other Person, any
officer of such Person with direct responsibility for the administration of this
Agreement and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject. The Borrower may designate other
Responsible Officers from time to time by notice to the Administrative Agent.
 
“Revolver” means any security or loan with respect to which there is a revolving
credit commitment to advance amounts to the applicable obligor during a
specified term.
 
“RIC/BDC Requirements” means the requirements (including, without limitation,
requirements pertaining to asset diversification) GSC Investment must satisfy to
maintain its status as a “business development company,” within the meaning of
the Small Business Incentive Act of 1980, and its election to be treated as a
“registered investment company” under the Code.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
22

--------------------------------------------------------------------------------


 
“Schedule of Collateral Debt Obligations” means, the Collateral Debt Obligations
listed on Schedule III hereto, and the information included therewith, as such
schedule shall be updated in connection with each Periodic Report, and may be
further amended from time to time to reflect the release of Collateral Debt
Obligations or the inclusion of Collateral Debt Obligations as provided in this
Agreement.
 
“Scheduled Payment” means on any Determination Date, with respect to any
Collateral Debt Obligation, each periodic payment (whether principal, interest
or principal and interest) scheduled to be made by the Obligor thereof after
such Determination Date under the terms of such Collateral Debt Obligation.
 
“Second Lien Loan” means a secured loan (i) that is not subordinated in right of
payment by its terms to unsecured indebtedness of the Obligor for borrowed money
(other than with respect to liquidation, trade claims, capitalized leases or
other similar obligations), but the lien of which is subordinated to a Senior
Secured Loan of the Obligor secured by all or a portion of the collateral
securing such secured loan; (ii) that is secured by a valid second priority
perfected security interest or lien in, to or on specified collateral securing
the Obligor's obligations under such secured loan; and (iii) with respect to
which the value of the collateral securing such secured loan, together with
other attributes of the Obligor (including, without limitation, its general
financial condition, ability to generate cash flow available for debt service
and other demands for that cash flow) is adequate (in the sole business judgment
of the Servicer, which judgment shall not be called into question as a result of
subsequent events (or, if a Successor Servicer shall have been appointed
pursuant to Section 7.13, in the judgment of the Borrower in consultation with
the Administrative Agent)) to repay such secured loan in accordance with its
terms, and to repay all other loans of equal or higher seniority secured by a
first or second lien or security interest in the same collateral.
 
“Section 2.4 Obligation” is defined in Section 12.14.
 
“Secured Bond” means a secured bond (i) that by its terms is not (and cannot by
its terms become) subordinate (except with respect to liquidation preferences
with respect to pledged collateral) in right of payment to any secured or
unsecured obligation of the Obligor, including without limitation, in any
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceedings, (ii) that is secured by a valid perfected security interest or lien
in, to or on specified collateral securing the Obligor’s obligations under such
obligation, (iii) with respect to which the Servicer determines in good faith
that the value of the collateral securing the bond, together with other
attributes of the Obligor (including, without limitation, its general financial
condition, ability to generate cash flow available for debt service and other
demands for that cash flow) is adequate (in the sole business judgment of the
Servicer, which judgment shall not be called into question as a result of
subsequent events) to repay such bond plus all other obligations of equal or
higher seniority secured by the same collateral, and (iv) that is not secured
solely or primarily by the common stock or other equity interests of its Obligor
or any of its affiliates.
 
“Secured Party” means (i) each Lender, (ii) each Managing Agent, (iii) each
Liquidity Bank and (iv) each Hedge Counterparty that is either a Lender or an
Affiliate of a Lender if that Affiliate executes a counterpart of this Agreement
agreeing to be bound by the terms of this Agreement applicable to a Secured
Party.
 
23

--------------------------------------------------------------------------------


 
“Senior Portion of Servicing Fee” means for each Settlement Period or portion
thereof (a) ending on or prior to May 31, 2007 an amount equal to the sum, for
all Collateral Debt Obligations and all days in the Settlement Period, of the
product of (i) the value of each Collateral Debt Obligation as set forth in the
books and records of the Borrower for each date in the Settlement Period and
(ii) the applicable Senior Portion of Servicing Fee Rate, computed on a 30/360
basis; and (b) thereafter, an amount equal to the sum, for all Collateral Debt
Obligations, of the product of (i) the average value of each Collateral Debt
Obligation as set forth in the books and records of the Borrower on each of the
two immediately preceding Quarterly Determination Dates (or, in the case of the
October 2007 Payment Date, the immediately preceding Quarterly Determination
Date) and (ii) the applicable Senior Portion of Servicing Fee Rate, computed on
a 30/360 basis.
 
“Senior Portion of Servicing Fee Rate” is defined in the Fee Letter.
 
“Senior Secured Loan” means a secured loan (i) that is not subordinated in right
of payment by its terms to unsecured indebtedness of the Obligor for borrowed
money (other than with respect to liquidation, trade claims, capitalized leases
or other similar obligations) and the lien of which is not subordinated to any
other secured obligation of the Obligor secured by all or a portion of the
collateral securing such secured loan; (ii) that is secured by the most senior
priority perfected security interest or lien in, to or on specified collateral
securing the Obligor's obligations under such secured loan; and (iii) with
respect to which the value of the collateral securing such secured loan,
together with other attributes of the Obligor (including, without limitation,
its general financial condition, ability to generate cash flow available for
debt service and other demands for that cash flow) is adequate (in the sole
business judgment of the Servicer, which judgment shall not be called into
question as a result of subsequent events) to repay such secured loan in
accordance with its terms.
 
“Servicer” means GSCP (NJ), L.P., a Delaware limited partnership, and its
permitted successors and assigns.
 
“Servicer’s Certificate” is defined in Section 5.1(s)(iv).
 
“Servicer Termination Event” is defined in Section 7.12.
 
“Servicing Fee” means for each Settlement Period or portion thereof (a) ending
on or prior to May 31, 2007 an amount equal to the sum, for all Collateral Debt
Obligations and all days in the Settlement Period, of the product of (i) the
value of each Collateral Debt Obligation as set forth in the books and records
of the Borrower for each date in the Settlement Period and (ii) the applicable
Servicing Fee Rate, computed on a 30/360 basis; and (b) thereafter, an amount
equal to the sum, for all Collateral Debt Obligations, of the product of (i) the
average value of each Collateral Debt Obligation as set forth in the books and
records of the Borrower on each of the two immediately preceding Quarterly
Determination Dates (or, in the case of the October 2007 Payment Date, the
immediately preceding Quarterly Determination Date) and (ii) the applicable
Servicing Fee Rate, computed on a 30/360 basis. For any Successor Servicer, the
“Servicing Fee” shall be determined in accordance with Section 7.14.
 
“Servicing Fee Rate” is defined in the Fee Letter.
 
24

--------------------------------------------------------------------------------


 
“Servicing Records” means all documents, books, records and other information
(including, without limitation, computer programs, tapes, disks, data processing
software and related property rights) prepared and maintained by the Servicer
with respect to the Collateral Debt Obligations and the related Obligors.
 
“Servicing Standards” means the collection and servicing procedures the Servicer
follows with respect to assets comparable to the Collateral Debt Obligations
that it services for itself, its Affiliates or others, which shall be procedures
that the Servicer reasonably believes to be consistent with the procedures used
by institutional servicers of national standing of comparable assets.
 
“Settlement Period” means each three month period ending on the 20th of the
calendar months of July, October, January and April, or, with respect to the
initial Settlement Period, the period from the Closing Date to the 20th of July,
2007.
 
“Solvent” means as to any Person at any time, having a state of affairs such
that all of the following conditions are met: (a) the fair value of the property
owned by such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair salable value of the property owned by
such Person in an orderly liquidation of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.
 
“Stated Maturity” means, with respect to any Collateral Debt Obligation, the
maturity date specified with respect to such loan or security (subject to any
business day convention specified under the applicable Collateral Debt
Obligation Documents).
 
“Subordinated Debt” means any debt that is subordinated in right of payment to
another class of indebtedness of a Person.
 
“Subordination Event” is defined in Section 5.1(t).
 
“Substitute Collateral Debt Obligation” means any Collateral Debt Obligation,
approved by the Administrative Agent in its sole discretion, which is
substituted for an Ineligible Collateral Debt Obligation pursuant to Section
2.4(c).
 
“Successor Servicer” is defined in Section 7.13(a).
 
“Supplemental Interests” means with respect to any Collateral Debt Obligation,
any warrants, equity or other equity interests or interests convertible into or
exchangeable for any such interests received from the Obligor in connection with
such Collateral Debt Obligation.
 
25

--------------------------------------------------------------------------------


 
“Tape” is defined in Section 7.19(b).
 
“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Government Authority.
 
“Termination Notice” is defined in Section 7.12.
 
“Transaction Documents” means this Agreement, the Purchase Agreement, all
Hedging Agreements, the Account Control Agreement and any additional document,
letter, fee letter, certificate, opinion, agreement or writing the execution of
which is necessary or incidental to carrying out the terms of the foregoing
documents.
 
“Transition Costs” means the reasonable costs and expenses incurred by the
Backup Servicer in transitioning to Servicer; provided, however, that the
Administrative Agent’s consent shall be required if such Transition Costs exceed
$50,000.00 in the aggregate.
 
“Trustee” means U.S. Bank National Association, in its capacity as Trustee,
together with its successors and assigns.
 
“Trustee Expenses” means the out-of-pocket expenses to be paid to the Trustee
under the Backup Servicer and Trustee Fee Letter.
 
“Trustee Fee” means the fee to be paid to the Trustee as set forth in the Backup
Servicer and Trustee Fee Letter.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction or, if no jurisdiction is specified, the State of New
York.
 
“Underlying Note” means the promissory note of an Obligor evidencing a
Collateral Debt Obligation.
 
“United States” means The United States of America.
 
“Unsecured Collateral Debt Obligation” means a Collateral Debt Obligation which
is not a Senior Secured Loan, a Second Lien Loan, a Mezzanine Loan or a Secured
Bond.
 
“U.S. Bank” means U.S. Bank National Association, or any permitted successor
thereto.
 
Section 1.2 Other Terms.
 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.
 
26

--------------------------------------------------------------------------------


 
Section 1.3 Computation of Time Periods.
 
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”
 
Section 1.4 Interpretation.
 
In each Transaction Document, unless a contrary intention appears:
 
(i) the singular number includes the plural number and vice versa;
 
(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Document;
 
(iii) reference to any gender includes each other gender;
 
(iv) reference to any agreement (including any Transaction Document), document
or instrument means such agreement, document or instrument as amended,
supplemented or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms of the other Transaction Documents
and reference to any promissory note includes any promissory note that is an
extension or renewal thereof or a substitute or replacement therefor; and
 
(v) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.
 
ARTICLE II
 
THE LOAN
 
Section 2.1 The Loans.
 
(a) Commitments. Subject to the terms and conditions hereof, each CP Lender may
make, and if a CP Lender does not make, each Committed Lender severally agrees
to make, on the Closing Date, a loan (the “Loans”) to the Borrower in an amount
not to exceed such Committed Lender’s Commitment. The Borrower may make only one
borrowing under the Commitments, which shall be on the Closing Date. Any amount
borrowed under this Section 2.1 and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.3 and 2.4, all amounts owed hereunder with
respect to the Loans shall be paid in full no later than the Maturity Date. Each
Lender’s Commitment shall terminate immediately and without further action on
the Closing Date after giving effect to the funding of such Lender’s Commitment
on such date. Notwithstanding the foregoing, all the Commitments shall
automatically terminate at 5:00 p.m.,
 
27

--------------------------------------------------------------------------------


 
New York City time, on the date that is three Business Days after the effective
date of this Agreement, if the Closing Date shall not have occurred by such
time.
 
(b) Borrowing Mechanics for the Loans. In order to borrow the Loans, the
Borrower shall deliver to the Administrative Agent a Periodic Report no later
than 12:00 noon (New York City time) one (1) Business Day prior to the Closing
Date. On or before the Closing Date, each Managing Agent shall request the CP
Lender in its Lender Group to make the Loans, and such CP Lender may agree or
decline to make the Loan. If any CP Lender declines to make the Loans, it shall
so notify the Committed Lenders in its Lender Group and the Loans will be made
by the Committed Lenders in such CP Lender’s Lender Group in accordance with
their Pro-Rata Shares. Each Lender making a Loan hereunder shall make such Loan
available to the Administrative Agent not later than 12:00 p.m. (New York City
time) on the Closing Date, by wire transfer of same day funds in Dollars, at the
Administrative Agent’s principal office. Upon satisfaction or waiver of the
conditions precedent specified herein, the Administrative Agent shall make the
proceeds of the Loans available to the Borrower on the Closing Date by causing
an amount of same day funds in Dollars equal to the proceeds of all such Loans
received by the Administrative Agent from the applicable Lenders to be credited
to the account of the Borrower at the Administrative Agent’s principal office or
to such other account as may be designated in writing to the Administrative
Agent by the Borrower.
 
Section 2.2 [Reserved].
 
Section 2.3 Prepayments.
 
From time to time the Borrower may prepay any portion or all of the Loans
Outstanding (from amounts on deposit in the Collection Account or otherwise
available to the Borrower), other than with respect to Mandatory Prepayments, by
delivering to the Administrative Agent, the Trustee and each Managing Agent a
written notice of such prepayment and a Periodic Report at least two (2)
Business Days prior to the date of such repayment; provided, that no such
prepayment shall be given effect unless the Borrower has complied with the terms
of any Hedging Agreement requiring that one or more Hedge Transactions be
terminated in whole or in part as the result of any such prepayment of the Loans
Outstanding, and the Borrower has paid all Hedge Breakage Costs owing to the
relevant Hedge Counterparty for any such termination. If any notice relating to
any prepayment is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued Interest to the
payment date on the amount prepaid and any Breakage Costs (including Hedge
Breakage Costs) related thereto. Any partial prepayment by the Borrower of Loans
hereunder, other than with respect to Mandatory Prepayments, shall be in a
minimum amount of $1,000,000 with integral multiples of $250,000 above such
amount.
 
Section 2.4 Principal Repayments.
 
(a) The Loans Outstanding shall be due and payable on the Maturity Date. In
addition, Loans Outstanding shall be repaid as and when necessary to cause the
Loan-to-Value Ratio to be not greater than 68% and in accordance with Section
2.7 (each such payment, a “Mandatory Prepayment”).
 
28

--------------------------------------------------------------------------------


 
(b) All repayments of any Loan or any portion thereof shall be made together
with payment of (i) all Interest accrued and unpaid on the amount repaid to (but
excluding) the date of such repayment, (ii) any and all Breakage Costs, and
(iii) all Hedge Breakage Costs and any other amounts payable by the Borrower
under or with respect to any Hedging Agreement.
 
(c) In the event of a breach of any representation or warranty set forth in
Section 4.1(y) with respect to any Collateral Debt Obligation (each such
Collateral Debt Obligation, an “Ineligible Collateral Debt Obligation”), no
later than 5 Business Days after the earlier of (A) knowledge of such breach on
the part of the Borrower and (B) receipt by the Borrower of written notice
thereof given by the Administrative Agent, the Servicer or any Managing Agent,
the Borrower shall (1) repay Loans Outstanding, or (2) substitute for such
Ineligible Collateral Debt Obligation a Substitute Collateral Debt Obligation,
in each case, in an amount equal to the greater of (i) the Market Value of such
Ineligible Collateral Debt Obligation or (ii) the amount sufficient to cause the
Loan-to-Value Ratio to be equal to the Initial Loan-to-Value Ratio; provided,
however, that no such repayment or substitution shall be required to be made
with respect to such Ineligible Collateral Debt Obligation (and such Collateral
Debt Obligation shall cease to be an Ineligible Collateral Debt Obligation) if,
on or before the expiration of such 5-Business Day period, the representations
and warranties in Section 4.1(y) with respect to such Ineligible Collateral Debt
Obligation shall be made true and correct in all material respects with respect
to such Ineligible Collateral Debt Obligation as made on such day.
 
Section 2.5 The Notes.
 
(a) Upon the request of any Managing Agent, the Loans made by the Lenders in the
related Lender Group hereunder shall be evidenced by a duly executed promissory
note of the Borrower payable to each Managing Agent, on behalf of the applicable
Lenders in the related Lender Group, in substantially the form of Exhibit B
hereto (collectively, the “Notes”). The Notes shall be dated the Closing Date
and shall be in a maximum principal amount equal to the applicable Lender
Group’s Group Loan Limit, and shall otherwise be duly completed.
 
(b) Each Managing Agent is hereby authorized to enter on a schedule attached to
its Notes the following notations (which may be computer generated) with respect
to each Loan made by each Lender in the applicable Lender Group: (i) the date
and principal amount thereof and (ii) each payment and repayment of principal
thereof, and any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded. The failure of a Managing Agent to make
any such notation on the schedule attached to the applicable Note shall not
limit or otherwise affect the obligation of the Borrower to repay the Loans in
accordance with their respective terms as set forth herein.
 
Section 2.6 Interest Payments.
 
(a) Interest shall accrue on each Loan during each Settlement Period at the
applicable Interest Rate. The Borrower shall pay Interest on the unpaid
principal amount of each Loan for the period commencing on and including the
date such Loan is funded until but excluding the date that such Loan shall be
paid in full. Interest shall accrue during each Settlement Period and be payable
on the Loans Outstanding on each Payment Date, unless earlier paid pursuant to
(i) a prepayment in accordance with Section 2.3 or (ii) a repayment in
accordance with Section 2.4(b).
 
29

--------------------------------------------------------------------------------


 
(b) Each Managing Agent shall determine (in accordance with information provided
by the relevant CP Lender and/or Committed Lenders in the related Lender Group,
as applicable) its estimate of the Interest (including unpaid Interest, if any
due and payable on a prior Payment Date) to be paid to the Lenders in the
applicable Lender Group on each Payment Date for the related Settlement Period
and shall advise the Administrative Agent and the Servicer, on behalf of the
Borrower and the Trustee, thereof three (3) Business Days prior to each Payment
Date. In the event that any Managing Agent’s, CP Lender’s or Committed Lender’s,
as applicable, estimate of the Interest payable for a related Settlement Period
is different from the actual amount of Interest for such Settlement Period, the
Managing Agent shall increase or decrease its estimate of Interest for the next
succeeding Settlement Period by the amount of such difference, plus interest
thereon at such rate.
 
(c) If any Managing Agent, on behalf of the applicable Lenders, shall notify the
Administrative Agent that a Eurodollar Disruption Event as described in clause
(a) of the definition of “Eurodollar Disruption Event” has occurred, the
Administrative Agent shall in turn so notify the Borrower, whereupon all
affected Loans in respect of which Interest accrues at the LIBO Rate shall
immediately be converted into Loans in respect of which Interest accrues at the
Base Rate.
 
(d) Anything in this Agreement or the other Transaction Documents to the
contrary notwithstanding, if at any time the rate of interest payable by any
Person under this Agreement and the Transaction Documents exceeds the highest
rate of interest permissible under Applicable Law (the “Maximum Lawful Rate”),
then, so long as the Maximum Lawful Rate would be exceeded, the rate of interest
under this Agreement and the Transaction Documents shall be equal to the Maximum
Lawful Rate. If at any time thereafter the rate of interest payable under this
Agreement and the Transaction Documents is less than the Maximum Lawful Rate,
such Person shall continue to pay interest under this Agreement and the
Transaction Documents at the Maximum Lawful Rate until such time as the total
interest received from such Person is equal to the total interest that would
have been received had Applicable Law not limited the interest rate payable
under this Agreement and the Transaction Documents. In no event shall the total
interest received by a Lender under this Agreement and the Transaction Documents
exceed the amount that such Lender could lawfully have received, had the
interest due under this Agreement and the Transaction Documents been calculated
since the Closing Date at the Maximum Lawful Rate.
 
(e) The Borrower shall pay the fees specified hereunder and in the other
Transaction Documents in accordance with Section 2.7.
 
Section 2.7 Settlement Procedures.
 
On each Payment Date the Servicer on behalf of the Borrower shall pay for
receipt by the applicable Lender no later than 11:00 a.m. (New York City time)
to the following Persons, from (i) the Collection Account, to the extent of
available funds and (ii) amounts received in respect of any Hedge Agreement
during such Settlement Period (the sum of such amounts described in clauses (i)
and (ii) being the “Available Collections”) the following amounts in the
following order of priority:
 
30

--------------------------------------------------------------------------------


 
(a) To the extent of available Interest Collections and any amounts on deposit
in the Reserve Account in excess of the Reserve Account Required Amount:
 
(i) First, to the Backup Servicer (including in its capacity as Successor
Servicer, if applicable), in amount equal to any accrued and unpaid currently
due Backup Servicer Fee, all unpaid Backup Servicer Fees due from a prior
Payment Date, any unpaid Backup Servicer Expenses and amounts due to the Backup
Servicer as an Indemnified Party, and any Transition Costs, for the payment
thereof; provided that the amount of Transition Costs payable under this clause
Second shall not exceed $100,000 in the aggregate with respect to such Payment
Date;
 
(ii) Second, to the Trustee in an amount equal to any accrued and unpaid
currently due Trustee Fee, all unpaid Trustee Fees due from a prior Payment
Date, all unpaid Trustee Expenses, and any other amounts due to the Trustee as
an Indemnified Party, for the payment thereof;
 
(iii) Third, (A) to the initial Servicer, in an amount equal to its accrued and
unpaid Senior Portion of Servicing Fee and (B) to any Successor Servicer, the
accrued and unpaid Servicing Fee and Market Servicing Fee Differential to the
end of the preceding Collection Period, for the payment thereof; provided that
the amount of Market Servicing Fee Differential payable in any 12-month period
under this clause Third shall not exceed 0.25% of the Aggregate Outstanding
Principal Balance;
 
(iv) Fourth, pro rata to each Lender in an amount equal to any accrued and
unpaid Interest and Breakage Costs, for the payment thereof;
 
(v) Fifth, to the Reserve Account, an amount, if necessary, required for the
amount on deposit in the Reserve Account to equal the Reserve Account Required
Amount;
 
(vi) Sixth, pro rata to the Lenders, (A) if an Event of Default shall not have
occurred and be continuing, (x) in the first twelve months following the Closing
Date, if the Loan-to-Value Ratio shall exceed 52%, in an amount necessary to
reduce the Loans Outstanding such that the Loan-to-Value Ratio shall not exceed
52%, for the payment thereof and (y) thereafter, if the Loan-to-Value Test shall
not be satisfied, in an amount necessary to reduce the Loans Outstanding such
that the Loan-to-Value Ratio Test shall be satisfied, for the payment thereof
and (B) if an Event of Default has occurred and is continuing, pro rata to the
Lenders, in an amount necessary to reduce the Loans Outstanding to zero, for the
payment thereof;
 
(vii) Seventh, to the Servicer, (x) all Indemnified Amounts and (y)
reimbursement of all expenses payable to it pursuant to Section 7.7 and any
other amounts then due to it under this Agreement, for the payment thereof; and
 
(viii) Eighth, all remaining amounts shall be distributed to the Borrower.
 
(b) To the extent of available Principal Collections:
 
31

--------------------------------------------------------------------------------


 
(i) First, to the parties listed above, any amount remaining unpaid pursuant to
clauses First through Fifth under clause (a) above, in accordance with the
priority set forth thereunder;
 
(ii) Second, pro rata to the Lenders, in an amount necessary to reduce the Loans
Outstanding to zero, for the payment thereof;
 
(iii) Third, to the Administrative Agent, the Lenders, the Affected Parties and
the Indemnified Parties (other than the Servicer, if the Servicer is an
Affiliate of the Borrower), pro rata in accordance with the amount owed to such
Person under this clause Fourth, all other amounts (other than Loans
Outstanding) then due under this Agreement, for the payment thereof;
 
(iv) Fourth, to the extent not paid by the Servicer, to the Backup Servicer, to
the Trustee, and to any Successor Servicer, as applicable, pro rata in
accordance with the amount owed to such Person under this clause Fourth, in an
amount equal to any accrued and unpaid Backup Servicer Expenses, Trustee
Expenses, Market Servicing Fee Differential, Servicing Fee and Transition Costs,
for the payment thereof;
 
(v) Fifth, to the Servicer (if an Affiliate of the Borrower), (x) all
Indemnified Amounts and (y) reimbursement of all expenses payable to it pursuant
to Section 7.7 and any other amounts then due to it under this Agreement, for
the payment thereof; and
 
(vi) Sixth, all remaining amounts shall be distributed to the Borrower.
 
Section 2.8 Collections and Allocations.
 
(a) The Borrower or the Servicer on behalf of the Borrower shall promptly (but
in no event later than two (2) Business Days after the receipt thereof) identify
any Collections received by it as being on account of Interest Collections or
Principal Collections and deposit all such Interest Collections or Principal
Collections received directly by it into the Collection Account. The Servicer on
behalf of the Borrower shall make such deposits or payments on the date
indicated by wire transfer, in immediately available funds.
 
(b) Until the occurrence of an Event of Default, to the extent there are
uninvested amounts deposited in the Collection Account, all amounts shall be
invested in Permitted Investments selected by the Servicer on behalf of the
Borrower that mature no later than the Business Day immediately preceding the
next Payment Date; from and after (i) the occurrence of an Event of Default or
(ii) the appointment of a Successor Servicer, to the extent there are uninvested
amounts deposited in the Collection Account, all amounts may be invested in
Permitted Investments selected by the Administrative Agent that mature no later
than the next Business Day. Any earnings (and losses) thereon shall be for the
account of the Borrower.
 
(c) Notwithstanding anything to the contrary contained herein or in any other
Transaction Document, all payments required to be made by the Borrower hereunder
shall be made by the Borrower, or the Servicer acting on its behalf, directing
the Trustee to make such payments. The Trustee shall make such payments to the
Secured Parties and any other Persons pursuant to this Agreement based solely on
the information set forth in instructions, including the
 
32

--------------------------------------------------------------------------------


 
Periodic Report, furnished by the Borrower or the Servicer acting on behalf of
the Borrower, and shall be entitled to conclusively rely on such information and
reports, and on the calculations contained therein when making such payments.
 
Section 2.9 Payments, Computations, Etc.
 
(a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower or the Servicer on behalf of the Borrower hereunder
shall be paid or deposited in accordance with the terms hereof no later than
10:00 a.m. (New York City time) on the day when due in lawful money of the
United States in immediately available funds to the Agent’s Account. The
Borrower shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due hereunder at 2.0% per
annum above the Base Rate, payable on demand; provided, however, that such
interest rate shall not at any time exceed the Maximum Lawful Rate. All
computations of interest and all computations of the Interest Rate (other than
Base Rate calculations) shall be made on the basis of a year of 360 days for the
actual number of days (including the first but excluding the last day) elapsed.
All computations of interest calculated with reference to the Base Rate and
calculations of fees hereunder (other than the Servicing Fee) shall be made on
the basis of a year of 365/366 days for the actual number of days (including the
first but excluding the last day) elapsed.
 
(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of Interest, other interest or any fee payable hereunder, as the case
may be.
 
(c) All payments hereunder shall be made without set-off or counterclaim and in
such amounts as may be necessary in order that all such payments shall not be
less than the amounts otherwise specified to be paid under this Agreement (after
withholding for or on account of any Taxes).
 
Section 2.10 Breakage Costs.
 
The Borrower shall pay to the Administrative Agent for the account of the
applicable Managing Agent, on behalf of the related Lenders, upon the request of
any Managing Agent, any Lender or the Administrative Agent on each date on which
a prepayment is made, such amount or amounts as shall, without duplication,
compensate the Lenders for any actual loss, cost or expense (the “Breakage
Costs”) incurred by the Lenders (as reasonably determined by the applicable
Lender) as a result of any prepayment of a Loan (and interest thereon) arising
under this Agreement and the Liquidity Agreements. The determination by any
Managing Agent, on behalf of the related Lenders, of the amount of any such loss
or expense shall be set forth in a written notice to the Borrower delivered by
the applicable Lender prior to the date of such prepayment in the case where
notice of such prepayment is delivered to such Lender in accordance with Section
2.3 or within two (2) Business Days following such prepayment in the case where
no such notice is delivered (in which case, Breakage Costs shall include
interest thereon from the date of such prepayment) and shall be conclusive
absent manifest error. No Breakage Costs shall be payable to any Lender to the
extent that (i) notice of such prepayment
 
33

--------------------------------------------------------------------------------


 
shall have been delivered to such Lender in accordance with the provisions of
Section 2.3 or (ii) such prepayment is made on a Payment Date.
 
Section 2.11 Increased Costs; Capital Adequacy; Illegality.
 
(a) If after the date hereof, any Managing Agent, Lender, Liquidity Bank or any
Affiliate thereof (each of which, an “Affected Party”) shall be charged any fee,
expense or increased cost on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule or regulation regarding
capital adequacy), any accounting principles or any change in any of the
foregoing, or any change in the interpretation or administration thereof by any
governmental authority, the Financial Accounting Standards Board (“FASB”), any
central bank or any comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority or agency (a “Regulatory
Change”): (i) that subjects any Affected Party to any charge or withholding on
or with respect to any Transaction Document or an Affected Party’s obligations
under a Transaction Document, or on or with respect to the Loans, or changes the
basis of taxation of payments to any Affected Party of any amounts payable under
any Transaction Document (except for changes in the rate of tax on the overall
net income of an Affected Party or taxes excluded by Section 2.12) or (ii) that
imposes, modifies or deems applicable any reserve, assessment, insurance charge,
special deposit or similar requirement against assets of, deposits with or for
the account of an Affected Party, or credit extended by an Affected Party
pursuant to a Transaction Document or (iii) that imposes any other condition the
result of which is to increase the cost to an Affected Party of performing its
obligations under a Transaction Document, or to reduce the rate of return on an
Affected Party’s capital as a consequence of its obligations under a Transaction
Document, or to reduce the amount of any sum received or receivable by an
Affected Party under a Transaction Document or to require any payment calculated
by reference to the amount of interests or loans held or interest received by
it, then, upon demand by the applicable Managing Agent, the Borrower shall pay
to the Administrative Agent, for payment to the applicable Managing Agent for
the benefit of the relevant Affected Party, such amounts charged to such
Affected Party or such amounts to otherwise compensate such Affected Party for
such increased cost or such reduction.
 
(b) If as a result of any event or circumstance similar to those described in
clause (a) of this Section 2.11, an Affected Party is required to compensate a
bank or other financial institution providing liquidity support, credit
enhancement or other similar support to such Affected Party in connection with
this Agreement or the funding or maintenance of Loans hereunder, then within ten
(10) days after demand by such Affected Party, the Borrower shall pay to such
Affected Party such additional amount or amounts as may be necessary to
reimburse such Affected Party for any such amounts paid by it.
 
(c) In determining any amount provided for in this section, the Affected Party
may use any reasonable averaging and attribution methods. Any Affected Party
making a claim under this section shall submit to the Borrower a certificate as
to such additional or increased cost or reduction, which certificate shall
calculate in reasonable detail any such charges and shall be conclusive absent
demonstrable error.
 
34

--------------------------------------------------------------------------------


 
Section 2.12 Taxes.
 
(a) All payments made by the Borrower in respect of any Loan and all payments
made by the Borrower under this Agreement will be made free and clear of and
without deduction or withholding for or on account of any Taxes, unless such
withholding or deduction is required by law. In such event, the Borrower shall
pay to the appropriate taxing authority any such Taxes required to be deducted
or withheld and the amount payable to each Lender or the Administrative Agent
(as the case may be) will be increased (such increase, the “Additional Amount”)
such that every net payment made under this Agreement after deduction or
withholding for or on account of any Taxes (including, without limitation, any
Taxes on such increase) is not less than the amount that would have been paid
had no such deduction or withholding been deducted or withheld. The foregoing
obligation to pay Additional Amounts, however, will not apply with respect to,
and the term “Additional Amount” shall be deemed not to include (i) net income
or franchise taxes imposed on a Lender, any Managing Agent or the Administrative
Agent, respectively, with respect to payments required to be made by the
Borrower or Servicer on behalf of the Borrower under this Agreement, by a taxing
jurisdiction in which such Lender, such Managing Agent or the Administrative
Agent is organized, has its applicable lending office, conducts business or is
paying taxes as of the Closing Date (as the case may be) (ii) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (iii) in the case of a
Foreign Lender, any withholding tax that is imposed on amounts payable to such
Foreign Lender, at the time such Foreign Lender becomes a party, attributable to
such Foreign Lender’s failure to comply with Section 2.12(d). If a Lender, any
Managing Agent or the Administrative Agent pays any Taxes in respect of which
the Borrower is obligated to pay Additional Amounts under this Section 2.12(a),
the Borrower shall promptly reimburse such Lender or Administrative Agent in
full.
 
(b) The Borrower will indemnify each Lender, each Managing Agent and the
Administrative Agent for the full amount of Taxes in respect of which the
Borrower is required to pay Additional Amounts (including, without limitation,
any Taxes imposed by any jurisdiction on such Additional Amounts) actually paid
by such Lender, Managing Agent or the Administrative Agent (as the case may be)
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto (other than such liabilities (x) for which the relevant
party shall have already been indemnified or (y) that are attributable to the
applicable Lender’s, Managing Agent’s or the Administrative Agent’s gross
negligence or willful misconduct); provided, however, that such Lender, Managing
Agent or the Administrative Agent, as appropriate, making a demand for indemnity
payment, shall provide the Borrower, at its address set forth under its name on
the signature pages hereof, with a certificate from the relevant taxing
authority or from a Responsible Officer of such Lender, Managing Agent or the
Administrative Agent stating or otherwise evidencing that such Lender, Managing
Agent or the Administrative Agent has made payment of such Taxes and will
provide a copy of or extract from documentation, if available, furnished by such
taxing authority evidencing assertion or payment of such Taxes. This
indemnification shall be made within ten (10) days from the date such Lender,
Managing Agent or the Administrative Agent (as the case may be) makes written
demand therefor and provides the documentation set forth in this Section
2.12(b).
 
35

--------------------------------------------------------------------------------


 
(c) Within thirty (30) days after the date of any payment by the Borrower of any
Taxes, the Borrower will furnish to the Administrative Agent, the Managing Agent
or the Lender, as applicable, at its address set forth under its name on the
signature pages hereof, appropriate evidence of payment thereof.
 
(d) If a Lender is not created or organized under the laws of the United States
or a political subdivision thereof (each such Lender being sometimes referred to
as a “Foreign Lender”), such Lender shall, to the extent that it may then do so
under Applicable Laws, deliver to the Borrower with a copy to each of the
Trustee and the Administrative Agent (i) within fifteen (15) days after the date
hereof, or, if later, the date on which such Lender becomes a Lender hereof, and
thereafter at the reasonable request by the Borrower, two (or such other number
as may from time to time be prescribed by Applicable Laws) duly completed copies
of IRS Form W-8ECI, Form W-8IMY (with the appropriate attachments) or Form
W-8BEN or any successor forms or other certificates or statements that may be
required from time to time by the relevant United States taxing authorities or
Applicable Laws), as appropriate, to permit the Borrower to make payments
hereunder for the account of such Lender, as the case may be, without deduction
or withholding of United States federal income or similar Taxes or at a reduced
rate of such Taxes and (ii) upon the obsolescence of or after the occurrence of
any event requiring a change in, any form or certificate previously delivered
pursuant to this Section 2.12(d), two copies (or such other number as may from
time to time be prescribed by Applicable Laws) of such additional, amended or
successor forms, certificates or statements as may be required under Applicable
Laws to permit the Borrower to make payments hereunder for the account of such
Lender, without deduction or withholding of United States federal income or
similar Taxes or at a reduced rate of such Taxes.
 
(e) Within thirty (30) days of the written request of the Borrower therefor, the
Administrative Agent, the Managing Agent or the Lender, as appropriate, shall
execute and deliver to the Borrower such certificates, forms or other documents
that can be furnished consistent with the facts and that are reasonably
necessary to assist the Borrower in applying for refunds of Taxes remitted
hereunder; provided, however, that the Administrative Agent, the Managing Agent
and the Lender shall not be required to deliver such certificates forms or other
documents if in their respective sole discretion it is determined in good faith
that the delivery of such certificate, form or other document would have a
material adverse effect on the Administrative Agent, the Managing Agent or the
Lender and provided further, however, that the Borrower shall reimburse the
Administrative Agent, the Managing Agent or the Lender for any reasonable
expenses incurred in the delivery of such certificate, form or other document.
 
(f) If, in connection with an agreement or other document providing liquidity
support, credit enhancement or other similar support to the Lenders in
connection with this Agreement or the funding or maintenance of Loans hereunder,
the Lenders are required to compensate a bank or other financial institution in
respect of Taxes under circumstances similar to those described in this section
then within ten (10) days after demand by the Lenders, the Borrower shall pay to
the Lenders such additional amount or amounts as may be necessary to reimburse
the Lenders for any amounts paid by them.
 
(g) In the event that the Borrower is obligated to make an indemnification
payment pursuant to this Section 2.12 and the recipient receives a refund of, or
credit to, Taxes with
 
36

--------------------------------------------------------------------------------


 
respect to which the Borrower made an indemnification payment, the recipient
promptly shall remit the amount of such refund or credit to the Borrower.
 
(h) In the event that the Borrower becomes obligated to make an indemnification
payment pursuant to this Section 2.12 to any Lender, or becomes obligated to pay
Additional Amounts or increased Additional Amounts to any Lender as a result of
changes in the tax laws after the date hereof or as a result of an assignment
pursuant to Article XI, the Borrower may request that such Lender designate an
alternative applicable lending office in order to avoid the need for any such
indemnification or Additional Amount payment which may thereafter accrue. Such
Lender shall use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its lending
office, if such change would not, in the reasonable determination of such
Lender, cause such Lender to be in violation of any applicable law, regulation,
treaty or guideline, cause such Lender to incur any additional material costs or
expenses, or otherwise be materially disadvantageous to such Lender.
 
(i) Upon request of the Borrower or the Servicer, each Lender that is not a
Foreign Lender shall deliver to the Borrower and the Servicer two duly completed
copies of Internal Revenue Service form W-9 or applicable successor form. If
such Lender fails to deliver such forms, then the Borrower or the Servicer may
withhold from any payment to such Lender an amount equivalent to the applicable
backup withholding tax imposed with respect to such payment under the Code and
the Borrower shall not be liable to pay additional Taxes in respect of such
backup withholding.
 
Section 2.13 [Reserved].
 
Section 2.14 Liquidation of Collateral Debt Obligations. 
 
On any Liquidation Settlement Date, the Borrower shall have the right to prepay
all or a portion of the Loans Outstanding in connection with the sale and
assignment by the Borrower of, and the release of the Lien by the Trustee over,
one or more Collateral Debt Obligations, in whole but not in part (a
“Liquidation”), subject to the following terms and conditions and subject to the
other restrictions contained herein:
 
(a) any Liquidation shall be made by the Borrower upon a determination by the
Servicer (or, if a Successor Servicer shall have been appointed pursuant to
Section 7.13, arranged by the Borrower with the approval of the Administrative
Agent) in accordance with the customary management practices of prudent
institutions which manage financial assets similar to the Collateral Debt
Obligations for their own account or for the account of others that such
Collateral Debt Obligation (A) has suffered a deterioration of credit quality
warranting disposition, (B) may be disposed of in a transaction which (x) does
not contravene the requirements of Section 2.15 and (y) reflects arm’s-length
market terms and (C) in connection with which the Borrower makes no
representations, warranties or covenants and provides no indemnification for the
benefit of any other party to the Liquidation (other than any representations,
warranties or covenants relating to the Borrower’s ownership of or title to the
Collateral Debt Obligation that is the subject of the Liquidation that are
standard and customary in connection with such a sale);
 
37

--------------------------------------------------------------------------------


 
(b) after giving effect to the Liquidation on the related Liquidation Trade Date
and the payment to the Trustee required under Section 2.14(d), (A) neither a
Event of Default nor Default shall have occurred and be continuing, (B) all
representations and warranties of the Borrower contained in Section 4.1 shall be
true and correct as of the Liquidation Trade Date, (C) unless the Administrative
Agent otherwise agrees, the Loan-to-Value Ratio Test shall be satisfied and (D)
the RIC/BDC Requirements are satisfied;
 
(c) on the Liquidation Trade Date, the Borrower and the Servicer shall be deemed
to have represented and warranted that the requirements of Section 2.14(b) shall
have been satisfied as of the related Liquidation Trade Date after giving effect
to the contemplated Liquidation;
 
(d) on the related Liquidation Settlement Date, the Administrative Agent shall
have received into the Collection Account, in immediately available funds, an
amount equal to the proceeds of such Liquidation; and
 
(e) in connection with such Liquidation, the Servicer shall solicit bids from at
least 3 market participants. If it is unable to obtain at least 3 such bids
despite reasonable efforts, then it will obtain as many bids as commercially
feasible. Any sale shall be made to the highest bidder, which may be an
Affiliate of the Borrower. In case of a tie for the highest bid, the Servicer
shall select the winning bid.
 
In connection with any Liquidation, following receipt by the Trustee of the
amounts referred to in Section 2.14(d) above (receipt of which shall be
confirmed to the Administrative Agent), there shall be released to the Borrower
(for further sale to a purchaser) without recourse, representation or warranty
of any kind all of the right, title and interest of the Trustee and the Secured
Parties in, to and under the portion of the Collateral subject to such
Liquidation and such portion of the Collateral so released shall be released
from any Lien and the Loan Documents (subject to the requirements set forth
above in this Section 2.14).
 
In connection with any Liquidation, on the related Liquidation Settlement Date,
the Trustee on behalf of the Secured Parties shall (i) execute such instruments
of release with respect to the portion of the Collateral to be released to the
Borrower, in recordable form if necessary, in favor of the Borrower as the
Servicer on behalf of the Borrower may reasonably request, (ii) deliver any
portion of the Collateral to be released to the Borrower in its possession to
the Borrower and (iii) otherwise take such actions, as are determined by the
Borrower or Servicer to be reasonably necessary and appropriate to release the
Lien on the portion of the Collateral to be released to the Borrower and release
and deliver to the Borrower such portion of the Collateral to be released to the
Borrower.
 
Section 2.15 Certain Trading Restrictions.
 
Notwithstanding anything to the contrary herein, the Borrower shall not take, or
allow any other Person to take on its behalf, any action (including, without
limitation, acquiring or disposing of any Collateral Debt Obligations for the
primary purpose of recognizing gains or decreasing losses resulting from market
value changes) that would cause the Borrower to be required to register as an
“investment company” within the meaning of the 1940 Act. 
 
38

--------------------------------------------------------------------------------


 
ARTICLE III
 
CONDITIONS OF EFFECTIVENESS AND ADVANCES
 
Section 3.1 Conditions to Effectiveness and Loans.
 
No Lender shall be obligated to make any Loan hereunder from and after the
Closing Date, nor shall any Lender, the Trustee, the Administrative Agent or the
Managing Agents be obligated to take, fulfill or perform any other action
hereunder, until the following conditions have been satisfied, in the sole
discretion of, or waived in writing by, the Managing Agents:
 
(a) This Agreement and all other Transaction Documents and each Liquidity
Agreement or counterparts hereof or thereof shall have been duly executed by,
and delivered to, the parties hereto and thereto and the Administrative Agent
shall have received such other documents, instruments, agreements and legal
opinions as any Managing Agent shall reasonably request in connection with the
transactions contemplated by this Agreement, on or prior to the Closing Date,
each in form and substance satisfactory to the Administrative Agent;
 
(b) The Borrower shall have paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and under the Fee Letter to
be paid as of such date, and shall have reimbursed each Lender and the
Administrative Agent for all fees, costs and expenses related to the
transactions contemplated hereunder and under the other Transaction Documents
and each Liquidity Agreement, including the legal and other document preparation
costs incurred by any Lender and/or the Administrative Agent; and
 
(c) Each CP Lender whose commercial paper is being rated by one or more Rating
Agency shall have received, to the extent required under the terms of such CP
Lender’s program documents, the written confirmation of each such Rating Agency
that the execution and delivery of this Agreement will not result in a
withdrawal or downgrading of the then-current rating of such commercial paper by
such Rating Agency.
 
The Administrative Agent shall promptly notify the Borrower and each Lender of
the satisfaction or waiver of the conditions set forth above.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.1 Representations and Warranties of the Borrower.
 
The Borrower represents and warrants as follows:
 
(a) Organization and Good Standing. The Borrower is a Delaware limited liability
company duly organized, validly existing, and in good standing under the laws of
the jurisdiction of its formation, and has full power, authority and legal right
to own or lease its properties and conduct its business as such business is
presently conducted.
 
39

--------------------------------------------------------------------------------


 
(b) Due Qualification. The Borrower is qualified to do business as a limited
liability company, is in good standing, and has obtained all licenses and
approvals as required under the laws of all jurisdictions in which the ownership
or lease of its property and or the conduct of its business (other than the
performance of its obligations hereunder) requires such qualification, standing,
license or approval, except to the extent that the failure to so qualify,
maintain such standing or be so licensed or approved would not have an adverse
effect on the interests of the Lenders. The Borrower is qualified to do business
as a limited liability company, is in good standing, and has obtained all
licenses and approvals as required under the laws of all states in which the
performance of its obligations pursuant to this Agreement requires such
qualification, standing, license or approval and where the failure to qualify or
obtain such license or approval would have material adverse effect on its
ability to perform hereunder.
 
(c) Due Authorization. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party and the consummation of
the transactions provided for herein and therein have been duly authorized by
the Borrower by all necessary action on the part of the Borrower.
 
(d) No Conflict. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance by the
Borrower of the transactions contemplated hereby and thereby and the fulfillment
of the terms hereof and thereof will not conflict with or result in any breach
of any of the terms and provisions of, and will not constitute (with or without
notice or lapse of time or both) a default under, the Borrower’s limited
liability company agreement or any material Contractual Obligation of the
Borrower.
 
(e) No Violation. The execution and delivery of this Agreement and each
Transaction Document to which the Borrower is a party, the performance of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not conflict with or violate any Applicable Law in a
manner that could reasonably be expected to have a Material Adverse Effect.
 
(f) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of the Borrower, threatened against the Borrower, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
Transaction Document to which the Borrower is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any Transaction Document to which the Borrower is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect.
 
(g) All Consents Required. All material approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by the
Borrower of this Agreement and any Transaction Document to which the Borrower is
a party, have been obtained.
 
(h) Reports Accurate. All Periodic Reports (if prepared by the Borrower, or to
the extent that information contained therein is supplied by the Borrower),
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished by the
 
40

--------------------------------------------------------------------------------


 
Borrower to the Administrative Agent, the Trustee or a Lender in connection with
this Agreement are true, complete and accurate in all material respects.
 
(i) Solvency. The transactions contemplated under this Agreement and each
Transaction Document to which the Borrower is a party do not and will not render
the Borrower not Solvent.
 
(j) Selection Procedures. No procedures believed by the Borrower to be
materially adverse to the interests of the Secured Parties were utilized by the
Borrower in identifying and/or selecting the Collateral Debt Obligations that
are part of the Collateral.
 
(k) Taxes. The Borrower has filed or caused to be filed all Tax returns required
to be filed by it. The Borrower has paid all Taxes and all assessments made
against it or any of its property (other than any amount of Tax the validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in accordance with GAAP have been provided on the
books of the Borrower), and no Tax lien has been filed and, to the Borrower’s
knowledge, no claim is being asserted, with respect to any such Tax, fee or
other charge.
 
(l) Agreements Enforceable. This Agreement and each Transaction Document to
which the Borrower is a party constitute the legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with their
respective terms, except as such enforceability may be limited by Insolvency
Laws and except as such enforceability may be limited by general principles of
equity (whether considered in a suit at law or in equity).
 
(m) No Liens. The Collateral is owned by the Borrower free and clear of any
Liens except for Permitted Liens as provided herein, and the Trustee, for the
benefit of the Secured Parties, has a valid and perfected first priority
security interest in the Collateral then existing or thereafter arising, free
and clear of any Liens except for Permitted Liens. No effective financing
statement or other instrument similar in effect covering any Collateral is on
file in any recording office except such as may be filed in favor of the
Trustee, for the benefit of the Secured Parties, relating to this Agreement or
reflecting the transfer of the Collateral from the Originator to the Borrower.
 
(n) Security Interest. The Borrower has granted a security interest (as defined
in the UCC) to the Trustee, for the benefit of the Secured Parties, in the
Collateral, which is enforceable in accordance with Applicable Law. All filings
(including, without limitation, such UCC filings) as are necessary in any
jurisdiction to perfect the interest of the Trustee, for the benefit of the
Secured Parties, in the Collateral have been made.
 
(o) Location of Offices. The Borrower’s jurisdiction of organization is
Delaware, and its principal place of business and chief executive office and the
office where the Borrower keeps all the Records is located at the address of the
Borrower referred to in Section 12.2 hereof (or at such other locations as to
which the notice and other requirements specified in Section 5.1(m) shall have
been satisfied).
 
(p) Tradenames. The Borrower has no trade names, fictitious names, assumed names
or “doing business as” names or other names under which it has done or is doing
business.
 
41

--------------------------------------------------------------------------------


 
(q) Value Given. The Borrower gave reasonably equivalent value to the Originator
in consideration for the transfer to the Borrower of the applicable Collateral
Debt Obligations under the Purchase Agreement, no such transfer was made for or
on account of an antecedent debt owed by the Originator to the Borrower, and no
such transfer is voidable or subject to avoidance under any Insolvency Law.
 
(r) Accounting. The Borrower accounts for the applicable transfers to it from
the Originator of interests in the Collateral Debt Obligations under the
Purchase Agreement as sales or contributions of such Collateral Debt Obligations
in its books, records and financial statements (although the financial
statements of the Borrower and Originator may be consolidated), in each case
consistent with GAAP.
 
(s) Separate Entity. The Borrower is operated as an entity with assets and
liabilities distinct from those of the Originator and any Affiliates thereof
(other than the Borrower), and the Borrower hereby acknowledges that the
Administrative Agent and the Lenders are entering into the transactions
contemplated by this Agreement in reliance upon the Borrower’s identity as a
separate legal entity from the Originator and from each such other Affiliate of
the Originator.
 
(t) Investments. Except for Supplemental Interests or Supplemental Interests
that convert into an equity interest in any Person, the Borrower does not own or
hold directly or indirectly, any capital stock or equity security of, or any
equity interest in, any Person.
 
(u) Business. Since its formation, the Borrower has conducted no business other
than the purchase and receipt of Collateral Debt Obligations and Related
Property, the borrowing of funds under this Agreement and such other activities
as are incidental to the foregoing.
 
(v) ERISA. The Borrower is in compliance in all material respects with all
applicable provisions of ERISA and has not incurred and does not expect to incur
any liabilities (except for premium payments arising in the ordinary course of
business) payable to the Pension Benefit Guaranty Corporation under ERISA.
 
(w) Investment Company Act. The Borrower represents and warrants that the
Borrower is exempt and will remain exempt from registration as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “1940 Act”).
 
(x) Government Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
security,” as such terms are defined in Regulation U of the Federal Reserve
Board as now and from time to time hereafter in effect (such securities being
referred to herein as “Margin Stock”). The Borrower owns no Margin Stock, and no
portion of the proceeds of any Loan hereunder will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any Indebtedness that was originally incurred to
purchase or carry any Margin Stock or for any other purpose that might cause any
portion of such proceeds to be considered a “purpose credit” within the meaning
of Regulation T, U or X of the Federal Reserve Board. The Borrower will not take
or permit to be taken any action that might cause any Related Document to
violate any regulation of the Federal Reserve Board.
 
42

--------------------------------------------------------------------------------


 
(y) Eligibility of Collateral Debt Obligations. As of the Closing Date and each
date on which a Periodic Report is delivered hereunder, (i) the information
contained in the Schedule of Collateral Debt Obligations (in the case of the
Closing Date) or the information contained in the Periodic Report, as
applicable, with respect to the identity of such Collateral Debt Obligations and
the amounts owing thereunder is true and correct in all material respects as of
the applicable date and (ii) each security or loan listed thereon as a
Collateral Debt Obligation satisfies the requirements in the definition of
“Collateral Debt Obligation” as of the applicable date.
 
(z) USA PATRIOT Act. Neither the Borrower nor any Affiliate of the Borrower is
(1) a country, territory, organization, person or entity named on an OFAC list,
(2) a Person that resides or has a place of business in a country or territory
named on such lists or which is designated as a Non-Cooperative Jurisdiction by
the Financial Action Task Force on Money Laundering (“FATF”), or whose
subscription funds are transferred from or through such a jurisdiction; (3) a
“Foreign Shell Bank” within the meaning of the USA PATRIOT Act, i.e., a foreign
bank that does not have a physical presence in any country and that is not
affiliated with a bank that has a physical presence and an acceptable level of
regulation and supervision; or (4) a person or entity that resides in or is
organized under the laws of a jurisdiction designated by the United States
Secretary of the Treasury under Section 311 or 312 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns.
 
ARTICLE V
 
GENERAL COVENANTS OF THE BORROWER
 
Section 5.1 Covenants of the Borrower.
 
The Borrower hereby covenants that:
 
(a) Compliance with Laws. The Borrower will comply with all Applicable Laws with
respect to it, its business and properties and all Collateral, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
(b) Preservation of Corporate Existence. The Borrower will preserve and maintain
its existence, rights, franchises and privileges in the jurisdiction of its
formation, and qualify and remain qualified in good standing in each
jurisdiction where the failure to maintain such existence, rights, franchises,
privileges and qualification has had, or could reasonably be expected to have, a
Material Adverse Effect.
 
(c) Security Interests. Except as contemplated in this Agreement, the Borrower
will not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien on any Collateral (other than
Permitted Liens). The Borrower will promptly notify the Trustee and the
Administrative Agent of the existence of any Lien on any Collateral (other than
Permitted Liens) once the Borrower obtains knowledge thereof and the Borrower
shall defend the right, title and interest of the Trustee on behalf of the
Secured Parties in, to and under any Collateral, against all claims of third
parties; provided, however, that nothing in this
 
43

--------------------------------------------------------------------------------


 
Section 5.1(c) shall prevent or be deemed to prohibit the Borrower from
suffering to exist Permitted Liens upon any Collateral.
 
(d) Delivery of Collections. The Borrower agrees to cause the delivery to the
Servicer promptly (but in no event later than two (2) Business Days after
receipt) all Collections (including any Deemed Collections) received by Borrower
in respect of the Collateral Debt Obligations that are part of the Collateral.
 
(e) Activities of Borrower. The Borrower shall not engage in any business or
activity of any kind, or enter into any transaction or indenture, mortgage,
instrument, agreement, contract, loan or other undertaking, which is not
incidental to the transactions contemplated and authorized by this Agreement or
the Purchase Agreement.
 
(f) Indebtedness. The Borrower shall not create, incur, assume or suffer to
exist any Indebtedness or other liability whatsoever, except (i) obligations
incurred under this Agreement, under any Hedging Agreement required by Section
5.2(a), or the Purchase Agreement, or (ii) liabilities incident to the
maintenance of its existence in good standing.
 
(g) Guarantees. The Borrower shall not become or remain liable, directly or
indirectly, in connection with any Indebtedness or other liability of any other
Person, whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise.
 
(h) Investments. The Borrower shall not make or suffer to exist any loans or
advances to, or extend any credit to, or make any investments (by way of
transfer of property, contributions to capital, purchase of stock or securities
or evidences of indebtedness, acquisition of the business or assets, or
otherwise) in, any Person except for purchases of Collateral Debt Obligations
and Supplemental Interests, or investments in Permitted Investments in
accordance with the terms of this Agreement.
 
(i) Merger; Sales. The Borrower shall not enter into any transaction of merger
or consolidation, or liquidate or dissolve itself (or suffer any liquidation or
dissolution), or acquire or be acquired by any Person, or convey, sell, loan or
otherwise dispose of all or substantially all of its property or business,
except as provided for in this Agreement.
 
(j) Distributions. The Borrower may not declare or pay or make, directly or
indirectly, any distribution (whether in cash or other property) with respect to
any Person’s equity interest in the Borrower (collectively, a “Distribution”);
provided, however, if the following shall be true, both before and after giving
effect to such Distribution (A) neither an Event of Default nor a Default under
Section 8.1(a) shall have occurred and be continuing, (B) (x) in the first
twelve months following the Closing Date, the Loan-to-Value Ratio shall not
exceed 52% and (y) thereafter, the Loan-to-Value Ratio Test shall be satisfied
and (C) the RIC/BDC Requirements are satisfied, the Borrower may make
Distributions.
 
(k) Agreements. The Borrower shall not amend or modify (i) the provisions of its
limited liability company agreement or (ii) the Purchase Agreement without the
consent of the
 
44

--------------------------------------------------------------------------------


 
Administrative Agent and prior written notice to each Managing Agent, or issue
any power of attorney except to the Administrative Agent or the Servicer.
 
(l) Separate Existence. The Borrower shall:
 
(i) Maintain its own deposit account or accounts, separate from those of any
Affiliate, with commercial banking institutions. The funds of the Borrower will
not be diverted to any other Person or for other than corporate uses of the
Borrower.
 
(ii) Ensure that, to the extent that it shares the same persons as officers or
other employees as any of its Affiliates, the salaries of and the expenses
related to providing benefits to such officers or employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with all such common officers and
employees.
 
(iii) Ensure that, to the extent that it jointly contracts with any of its
Affiliates to do business with vendors or service providers or to share overhead
expenses, the costs incurred in so doing shall be allocated fairly among such
entities, and each such entity shall bear its fair share of such costs. To the
extent that the Borrower contracts or does business with vendors or service
providers when the goods and services provided are partially for the benefit of
any other Person, the costs incurred in so doing shall be fairly allocated to or
among such entities for whose benefit the goods and services are provided, and
each such entity shall bear its fair share of such costs. All material
transactions between Borrower and any of its Affiliates shall be only on an
arm’s length basis.
 
(iv) Maintain a principal executive and administrative office through which its
business is conducted separate from those of its Affiliates (but such offices
may be at the same location as those of its Affiliates). To the extent that
Borrower and any of its Affiliates have offices in the same location, there
shall be a fair and appropriate allocation of overhead costs among them, and
each such entity shall bear its fair share of such expenses.
 
(v) Conduct its affairs strictly in accordance with its limited liability
company agreement and observe all necessary, appropriate and customary legal
formalities, including, but not limited to, holding all regular and special
director’s meetings appropriate to authorize all action, keeping separate and
accurate records of such meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
transaction accounts.
 
(vi) Take or refrain from taking, as applicable, each of the activities
specified or assumed in the DPW Opinion, upon which the conclusions expressed
therein are based.
 
(m) Change of Name or Jurisdiction of Borrower; Records. The Borrower (x) shall
not change its name or jurisdiction of organization, without thirty (30) days’
prior written notice to the Administrative Agent and (y) shall not move, or
consent to the Servicer or Trustee moving, the Collateral Debt Obligation
Documents without thirty (30) days’ prior written notice
 
45

--------------------------------------------------------------------------------


 
to the Administrative Agent and (z) will promptly take all actions required of
each relevant jurisdiction in order to continue the first priority perfected
security interest of the Trustee, for the benefit of the Secured Parties (except
for Permitted Liens) in all Collateral, and such other actions as the Trustee or
the Administrative Agent may reasonably request, including but not limited to
delivery of an Opinion of Counsel.
 
(n) ERISA Matters. The Borrower will not, if individually or in the aggregate,
the following could reasonably be expected to have a Material Adverse Effect (a)
engage or permit any ERISA Affiliate to engage in any prohibited transaction for
which an exemption is not available or has not previously been obtained from the
United States Department of Labor; (b) permit to exist any accumulated funding
deficiency, as defined in Section 302(a) of ERISA and Section 412(a) of the
Code, or funding deficiency with respect to any Benefit Plan other than a
Multiemployer Plan; (c) fail to make any payments to a Multiemployer Plan that
the Borrower or any ERISA Affiliate may be required to make under the agreement
relating to such Multiemployer Plan or any law pertaining thereto; (d) terminate
any Benefit Plan so as to result in any liability; or (e) permit to exist any
occurrence of any reportable event described in Title IV of ERISA.
 
(o) Originator Collateral. With respect to each item of Collateral acquired by
the Borrower from the Originator, the Borrower will (i) acquire such Collateral
pursuant to and in accordance with the terms of the Purchase Agreement, (ii)
take all action necessary to perfect, protect and more fully evidence the
Borrower’s ownership of such Collateral, including, without limitation, (A)
filing and maintaining, effective financing statements (Form UCC-1) naming the
Originator as seller/debtor and the Borrower as purchaser/creditor in all
necessary or appropriate filing offices, and filing continuation statements,
amendments or assignments with respect thereto in such filing offices and (B)
executing or causing to be executed such other instruments or notices as may be
necessary or appropriate, including, without limitation, Assignments of
Mortgage, and (iii) take all additional action that the Administrative Agent may
reasonably request to perfect, protect and more fully evidence the respective
interests of the parties to this Agreement in the Collateral.
 
(p) Transactions with Affiliates. The Borrower will not enter into, or be a
party to, any transaction with any of its Affiliates, except (i) the
transactions permitted or contemplated by this Agreement, the Purchase Agreement
and any Hedging Agreements and (ii) other transactions (including, without
limitation, transactions related to the use of office space or computer
equipment or software by the Borrower to or from an Affiliate) (A) in the
ordinary course of business, (B) pursuant to the reasonable requirements of the
Borrower’s business, (C) upon fair and reasonable terms that are no less
favorable to the Borrower than could be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of the Borrower, and (D) not
inconsistent with the factual assumptions set forth in the DPW Opinion, as such
assumptions may be modified in any subsequent opinion letters delivered to the
Administrative Agent pursuant to Section 3.2 or otherwise. It is understood that
any compensation arrangement for any officer or employee shall be permitted
under clause (ii)(A) through (C) above if such arrangement has been expressly
approved by the managers of the Borrower in accordance with the Borrower’s
limited liability company agreement.
 
46

--------------------------------------------------------------------------------


 
(q) Change in the Transaction Documents. The Borrower will not amend, modify,
waive or terminate any terms or conditions of any of the Transaction Documents
to which it is a party, without the prior written consent of Administrative
Agent.
 
(r) Extension or Amendment of Collateral Debt Obligations. The Borrower will not
extend, amend or otherwise modify, or permit the Servicer on its behalf to
extend, amend or otherwise modify, the terms of any Collateral Debt Obligation
in a manner inconsistent with the Servicing Standards, and in any case will not
amend or otherwise modify any Collateral Debt Obligation to extend the maturity
date thereof without the consent of the Administrative Agent.
 
(s) Reporting. The Borrower will furnish to the Administrative Agent, the
Trustee and each Managing Agent:
 
(i) as soon as possible and in any event within three (3) Business Days after
the occurrence of each Event of Default and each Default, a written statement,
signed by a Responsible Officer, setting forth the details of such event and the
action that the Borrower proposes to take with respect thereto;
 
(ii) promptly, but in no event later than three (3) Business Days after its
receipt thereof, copies of any and all notices, certificates, documents, or
reports delivered to it by the Originator under the Purchase Agreement, if any;
 
(iii) with respect to each Determination Date and the related Settlement Period,
the Borrower, or the Servicer on its behalf, will provide to the Backup
Servicer, each Managing Agent, the Trustee and the Administrative Agent, on the
related Reporting Date, a statement incorporating an updated Schedule of
Collateral Debt Obligations (a “Periodic Report”) signed by a Responsible
Officer of the Servicer and substantially in the form of Exhibit A;
 
(iv) together with each Periodic Report, the Borrower, or the Servicer on its
behalf, shall submit to the Backup Servicer, each Managing Agent, the Trustee
and the Administrative Agent a certificate (a “Servicer’s Certificate”), signed
by a Responsible Officer of the Servicer and substantially in the form of
Exhibit F;
 
(v) the Borrower will submit to the Backup Servicer, each Managing Agent, the
Trustee and the Administrative Agent, promptly upon receipt thereof, the
quarterly and annual financial statements received from the Originator pursuant
to Section 5.1(a) of the Purchase Agreement;
 
(vi) the Borrower hereby appoints Ernst & Young as the firm of Independent
certified public accountants of recognized national reputation for purposes of
preparing and delivering the reports or certificates of such accountants
required by this Agreement. The Borrower, or the Servicer on behalf of the
Borrower, shall have the right to remove such firm or any successor firm. Upon
any resignation by or removal of such firm, the Borrower, or the Servicer on
behalf of the Borrower, shall promptly appoint a successor thereto that shall
also be a firm of Independent certified public accountants of recognized
national reputation. If the Borrower, or the Servicer on behalf of the Borrower,
shall fail to appoint a successor to a firm of Independent certified public
accountants which has
 
47

--------------------------------------------------------------------------------


 
resigned or been removed within 30 days after such resignation or removal, the
Borrower shall promptly notify the Administrative Agent of such failure in
writing. If the Borrower, or the Servicer on behalf of the Borrower, shall not
have appointed a successor within ten days thereafter, the Administrative Agent
shall promptly notify the Servicer, who shall appoint a successor firm of
Independent certified public accountants of recognized national reputation. The
fees of such Independent certified public accountants and its successor shall be
payable by the Borrower. On or before the 45th day following each Payment Date,
the Borrower shall cause to be delivered to the Administrative Agent and the
Servicer, (i) a report relating to such Payment Date to the effect that (A) such
firm has reviewed certain documents and records relating to the calculations set
forth in the related Periodic Report, and (B) based on such examination, such
firm is of the opinion that such Periodic Report was prepared in compliance with
this Agreement, except for such exceptions as it believes to be immaterial and
such other exceptions as will be set forth in such firm’s report and (ii) a
report to the effect that such accountants have applied certain agreed-upon
procedures (which procedures shall not be amended from those procedures in
effect as of the Closing Date without the prior approval of the Borrower and
Administrative Agent) to certain documents and records relating to the
calculations set forth in the related Periodic Report, compared the information
contained in such Periodic Report and the Servicer’s Certificate delivered in
conjunction therewith with such documents and records and that no matters came
to the attention of such accountants that caused them to believe that such
calculations were not made in compliance with Article VII of this Agreement,
except for such exceptions as such accountants shall believe to be immaterial
and such other exceptions as shall be set forth in such statement;
provided that, in the event of a conflict between such firm of Independent
certified public accountants of recognized national reputation and the Borrower
with respect to any matter in this clause (s)(vi), the determination by such
firm of Independent public accountants of recognized national reputation shall
be conclusive.
 
(vii) On or before the day which is 90 days following the end of Borrower’s
fiscal year, commencing in 2008, the Borrower, or the Servicer on its behalf,
will provide to each Managing Agent, the Trustee, the Administrative Agent, and
the Backup Servicer, an annual report signed by a Responsible Officer of the
Servicer certifying that (a) a review of the activities of the Servicer, and the
Servicer’s performance pursuant to this Agreement, for the period ending on the
last day of such fiscal year has been made under such Person’s supervision and
(b) the Servicer has performed or has caused to be performed in all material
respects all of its obligations under this Agreement throughout such year and no
Servicer Termination Event has occurred and is continuing (or if a Servicer
Termination Event has so occurred and is continuing, specifying each such event,
the nature and status thereof and the steps necessary to remedy such event, and,
if a Servicer Termination Event occurred during such year and no notice thereof
has been given to the Administrative Agent, specifying such Servicer Termination
Event and the steps taken to remedy such event); and
 
(viii) promptly upon request, such other information, documents, records or
reports respecting the Collateral Debt Obligations or the condition or
operations, financial or otherwise, of the Borrower or Originator as the
Administrative Agent or the Trustee
 
48

--------------------------------------------------------------------------------


 
may from time to time reasonably request in order to protect the interests of
the Trustee, on behalf of the Secured Parties, under or as contemplated by this
Agreement.
 
(t) Subordination Events. The Borrower will not engage or permit any Affiliate
to engage in any activities relating to any Obligor and/or with respect to any
Collateral Debt Obligation that would subject a Collateral Debt Obligation to
the risk of (i) equitable subordination under Section 510(c) of the Bankruptcy
Code, or (ii) recharacterization as an equity security under Section 105(a) of
the Bankruptcy Code or otherwise, as a result of the conduct of the Borrower,
the Servicer, the Originator or any of their respective Affiliates (items (i),
and (ii) above, each a “Subordination Event”).
 
(u) Compliance With Collateral Debt Obligation Documents. The Borrower will act
in conformity with all material terms and conditions of the Collateral Debt
Obligation Documents, including the prompt enforcement of its rights thereunder.
 
(v) Investment. The Borrower shall use commercially reasonable efforts to
facilitate the acquisition and settlement of Collateral Debt Obligations, and
shall seek to obtain the best prices and execution for all orders placed with
respect to the Collateral Debt Obligations, considering all reasonable
circumstances. The Borrower shall select all Collateral Debt Obligations which
shall be acquired or sold by it in accordance with the criteria set forth
herein, and in so doing shall take into consideration, among other things, its
payment obligations hereunder on each Payment Date, such that Scheduled Payments
on the Collateral Debt Obligations permit timely performance of such payment
obligations.
 
(w) Arm’s Length Transaction. The Borrower shall cause any acquisition or sale
or other disposition of any Collateral Debt Obligation to be conducted on an
arm’s length basis and in accordance with the terms of this Agreement.
 
Section 5.2 Hedging Agreement.
 
(a) The Borrower shall, on or before the Closing Date and on each date on which
a Substitute Collateral Debt Obligation shall become part of the Collateral
hereunder, with regard to each Fixed Rate Collateral Debt Obligation outstanding
at such time, enter into and maintain one or more Hedge Transactions, which
Hedge Transactions shall:
 
(i) be entered into with a Hedge Counterparty and governed by a Hedging
Agreement;
 
(ii) have a notional amount and amortization schedule as shall be agreed upon by
the Borrower and the Administrative Agent, it being understood that such
schedule shall be based on the weighted average life of the applicable Fixed
Rate Collateral Debt Obligations; and
 
(iii) provide for payments to the Borrower to the extent that the LIBO Rate
shall exceed a rate agreed upon between the Hedge Counterparty and the Borrower.
 
(b) As additional security hereunder, the Borrower hereby pledges to the
Trustee, for the benefit of the Secured Parties, all right, title and interest
of the Borrower in, but none of the
 
49

--------------------------------------------------------------------------------


 
obligations of the Borrower under, any and all Hedging Agreements, any and all
Hedge Transactions, and any and all present and future amounts payable by a
Hedge Counterparty to the Borrower under or in connection with its respective
Hedging Agreement and Hedge Transaction(s) (collectively, the “Hedge
Collateral”), and grants a security interest to the Trustee, for the benefit of
the Secured Parties, in the Hedge Collateral. Nothing herein shall have the
effect of releasing the Borrower from any of its obligations under any Hedging
Agreement or any Hedge Transaction, nor be construed as requiring the consent of
the Trustee, the Administrative Agent or any Secured Party for the performance
by the Borrower of any such obligations.
 
Section 5.3 Accounts.
 
(a) Establishment of the Collection Account. The Borrower or the Servicer on its
behalf shall cause to be established, on or before the Closing Date, and
maintained in the name of the Borrower but subject to the Lien of the Trustee on
behalf of the Secured Parties, with an office or branch of a depository
institution or trust company organized under the laws of the United States or
any one of the States thereof or the District of Columbia (or any domestic
branch of a foreign bank) a segregated corporate trust account, which may be a
securities account or a deposit account (the “Collection Account”) for the
purpose of receiving Collections from the Collateral; provided, however, that at
all times such depository institution or trust company shall be a depository
institution organized under the laws of the United States or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (i) (A) that has either (1) a long-term unsecured debt rating of A- or
better by S&P and A-3 or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of A-1 or better by S&P or P-1 or better
by Moody’s, (B) the parent corporation of which has either (1) a long-term
unsecured debt rating of A- or better by S&P and A-3 or better by Moody’s or (2)
a short-term unsecured debt rating or certificate of deposit rating of A-1 or
better by S&P and P-1 or better by Moody’s or (C) is otherwise acceptable to the
Administrative Agent and (ii) whose deposits are insured by the Federal Deposit
Insurance Corporation (any such depository institution or trust company, a
“Qualified Institution”) which Qualified Institution has agreed with the
Borrower, the Servicer, the Administrative Agent and the Trustee to comply with
any and all orders, notices, requests and other instructions originated by the
Administrative Agent or the Trustee acting on the instructions of the
Administrative Agent directing disposition of the funds in the Collection
Account and any and all entitlement orders originated by the Trustee with
respect to financial assets credited to the Collection Account, without any
further consent from the Borrower or the Servicer in each case after a Notice of
Exclusive Control (as defined in the Account Control Agreement) has been issued.
In order to provide the Trustee with control over the Collection Account within
the meaning of Section 9-104(a) or Section 9-106(c) of the UCC and any other
Applicable Law, the Borrower and the Servicer hereby agree that the Trustee,
acting on the instructions of the Administrative Agent, may at any time
following an Event of Default, provide U.S. Bank or any successor Person that
maintains the Collection Account with instructions as to the disposition of
funds in the Collection Account, entitlement orders with respect to financial
assets in the Collection Account or instructions as to any other matters
relating to the Collection Account without any further consent from the Borrower
or the Servicer. U.S. Bank, to the extent and for so long as the Collection
Account is maintained with it, agrees with the Borrower, the Servicer and the
Administrative Agent to comply with any and all orders, entitlement orders,
notices, requests and other instructions so originated by the
 
50

--------------------------------------------------------------------------------


 
Trustee, acting on the instructions of the Administrative Agent, directing
disposition of the funds or financial assets in the Collection Account without
any further consent from the Borrower or the Servicer. Subject in every respect
to the foregoing, U.S. Bank and any successor Person that maintains the
Collection Account shall only comply with such orders, notices, requests,
entitlement orders and other instructions originated by the Borrower or the
Servicer as the Borrower or the Servicer shall expressly deliver and cause U.S.
Bank to effectuate pursuant to the terms of the Transaction Documents, it being
understood and acknowledged that neither the Borrower nor the Servicer shall
give any orders, notices, requests, entitlement orders or instructions not
authorized or permitted by the Transaction Documents. The Administrative Agent
and the other Secured Parties shall not cause the Trustee to issue, and the
Trustee shall not issue a Notice of Exclusive Control (as defined in the Account
Control Agreement), or any entitlement orders or other instructions to U.S. Bank
(or any successor Person that then maintains the Collection Account) unless an
Event of Default has occurred and is continuing; provided that none of the
Originator, the Servicer or the Borrower shall have any right of withdrawal over
the Collection Account (including any subaccounts thereof) except in accordance
with Sections 2.3 and 2.7.
 
(b) Adjustments. If (i) the Servicer makes a deposit into the Collection Account
in respect of a Collection of a Collateral Debt Obligation in the Collateral and
such Collection was received by the Servicer in the form of a check that is not
honored for any reason or (ii) the Servicer makes a mistake with respect to the
amount of any Collection and deposits an amount that is less than or more than
the actual amount of such Collection, the Servicer shall appropriately adjust
the amount subsequently deposited into the Collection Account to reflect such
dishonored check or mistake. Any Scheduled Payment in respect of which a
dishonored check is received shall be deemed not to have been paid.
 
(c) Establishment of Reserve Account. The Borrower or the Servicer on its behalf
shall cause to be established, on or before the Closing Date, and maintained in
the name of the Borrower but under the control of the Trustee for the benefit of
the Secured Parties with an office or branch of a Qualified Institution a
segregated corporate trust account, which may be a securities account or a
deposit account (the “Reserve Account”); provided that at all times such
depository institution or trust company shall be a Qualified Institution. On any
Business Day preceding a Payment Date, if the amounts on deposit in the
Collection Amount are insufficient to make the payments required by Sections
2.7(a)(i) through (iv), the Servicer or the Administrative Agent, as applicable,
shall direct a deposit of the lesser of (i) the additional amount necessary to
make such payments or (ii) the amount on deposit in the Reserve Account, to be
applied as Interest Collections. Upon the occurrence and during the continuation
of an Event of Default, the Administrative Agent may, and shall, at the
direction of the Required Committed Lenders, direct the Trustee or the Servicer,
as applicable, to withdraw all remaining amounts on deposit in the Reserve
Account and apply them in accordance with Section 2.7 hereof.
 
Section 5.4 Delivery of Collateral Debt Obligation Files.
 
(a) The Borrower, or the Servicer on its behalf, shall deliver possession of all
“instruments” (within the meaning of Article 9 of the UCC) not constituting part
of “chattel paper” (within the meaning of Article 9 of the UCC) that evidence
any Collateral Debt Obligation being transferred and set forth on a Schedule of
Collateral Debt Obligations,
 
51

--------------------------------------------------------------------------------


 
including all Underlying Notes (other than in the case of Noteless Collateral
Debt Obligations), and all portions of the Collateral Debt Obligation Files to
the Trustee on behalf of the Secured Parties within five Business Days of the
Closing Date, in each case endorsed in blank or to the Administrative Agent,
without recourse. Pursuant to Section 7.15, the Borrower is required to deliver
such instruments and Collateral Debt Obligation Files to the Trustee for the
benefit of the Secured Parties. Accordingly, the Borrower hereby authorizes and
directs the Servicer to deliver possession of all such instruments and
Collateral Debt Obligation Files to the Trustee on behalf of the Secured
Parties, and agrees that such delivery shall satisfy the condition set forth in
the first sentence of this Section 5.4(a). The Servicer shall also identify on
the Collateral Debt Obligation List (including any amendment thereof), whether
by attached schedule or marking or other effective identifying designation, all
Collateral Debt Obligations being transferred that are not evidenced by such
instruments.
 
(b) Prior to the occurrence of an Event of Default or Servicer Termination
Event, the Trustee shall not record the Assignments of Mortgage delivered
pursuant to Section 5.4(a) and the definition of Collateral Debt Obligation
Documents. Upon the occurrence of an Event of Default or a Servicer Termination
Event, the Trustee shall, if so directed by the Administrative Agent, cause to
be recorded in the appropriate offices each Assignment of Mortgage delivered to
it with respect to all Collateral Debt Obligations being transferred. Each such
recording shall be at the expense of the Borrower; provided, that to the extent
the Borrower does not pay such expenses, the Trustee shall be reimbursed
pursuant to the provisions of Section 2.7.
 
ARTICLE VI
 
SECURITY INTEREST
 
Section 6.1 Security Interest.
 
As collateral security for the prompt, complete and indefeasible payment and
performance in full when due, whether by lapse of time, acceleration or
otherwise, of the Facility Obligations, the Borrower hereby assigns, pledges and
grants to the Trustee, for the benefit of the Secured Parties, a lien on and
security interest in all of the Borrower’s right, title and interest in, to and
under (but none of its obligations under) the Collateral, whether now existing
or owned or hereafter arising or acquired by the Borrower, and wherever located.
The assignment under this Section 6.1 does not constitute and is not intended to
result in a creation or an assumption by the Administrative Agent, the Trustee,
the Managing Agents or any of the Secured Parties of any obligation of the
Borrower or any other Person in connection with any or all of the Collateral or
under any agreement or instrument relating thereto. Anything herein to the
contrary notwithstanding, (a) the Borrower shall remain liable under the
Collateral Debt Obligations to the extent set forth therein to perform all of
its duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by the Trustee, for the benefit of the
Secured Parties, of any of its rights in the Collateral shall not release the
Borrower from any of its duties or obligations under the Collateral, and (c)
none of the Administrative Agent, the Trustee, the Managing Agents or any
Secured Party shall have any obligations or liability under the Collateral by
reason of this Agreement, nor shall the Administrative Agent, the Managing
Agents or any Secured Party be obligated to perform any of the obligations or
duties of the Borrower thereunder or to take any action to collect or enforce
any claim for payment
 
52

--------------------------------------------------------------------------------


 
assigned hereunder. The Borrower hereby authorizes the Trustee or the
Administrative Agent, on its behalf, to file an “all assets” financing statement
against it which covers all of its personal property.
 
Section 6.2 Remedies.
 
The Trustee, for the benefit of the Secured Parties, shall have all of the
rights and remedies of a secured party under the UCC and other Applicable Law.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or its designees may (i) deliver a notice of exclusive
control to the Trustee; (ii) instruct the Trustee to deliver any or all of the
Collateral to the Administrative Agent or its designees and otherwise give all
instructions and entitlement orders to the Trustee regarding the Collateral;
(iii) require that the Borrower or the Trustee immediately take action to
liquidate the Collateral to pay amounts due and payable in respect of the
Facility Obligations; (iv) direct the Trustee to sell or otherwise dispose of
the Collateral in a commercially reasonable manner, all without judicial process
or proceedings; (v) take control of the Proceeds of any such Collateral; (vi)
direct the Trustee to exercise any consensual or voting rights in respect of the
Collateral; (vii) direct the Trustee to release, make extensions, discharges,
exchanges or substitutions for, or surrender all or any part of the Collateral;
(viii) direct the Trustee to enforce the Borrower’s rights and remedies with
respect to the Collateral; (ix) direct the Trustee to institute and prosecute
legal and equitable proceedings to enforce collection of, or realize upon, any
of the Collateral; (x) remove from the Borrower’s, the Servicer’s, the Trustee’s
and their respective agents’ place of business copies of all books, records and
documents relating to the Collateral and, in the case of the Collateral Debt
Obligation Documents themselves, the originals of any such Collateral Debt
Obligation Documents not held by the Trustee on behalf of the Administrative
Agent; and/or (xi) direct the Trustee to endorse the name of the Borrower upon
any items of payment relating to the Collateral or upon any proof of claim in
bankruptcy against an account debtor. For purposes of taking the actions
described in subsections (i) through (xi) of this Section 6.2 the Borrower
hereby irrevocably appoints the Administrative Agent as its attorney-in-fact
(which appointment being coupled with an interest is irrevocable while any of
the Facility Obligations remain unpaid), with power of substitution, in the name
of the Administrative Agent or in the name of the Borrower or otherwise, for the
use and benefit of the Administrative Agent, but at the cost and expense of the
Borrower and without notice to the Borrower; provided that the Administrative
Agent hereby agrees to exercise such power only so long as an Event of Default
shall be continuing.
 
Section 6.3 Release of Liens.
 
(a) If no Event of Default or Default has occurred and is continuing, at the
same time as any Collateral Debt Obligation that is part of the Collateral
matures or expires by its terms and all amounts in respect thereof have been
paid by the related Obligor and deposited in the Collection Account, the
Trustee, on behalf of the Secured Parties, shall be deemed to have automatically
released its interest in such Collateral Debt Obligation without any further
action on its part. In connection with any such release on or after the
occurrence of the above, the Trustee, on behalf of the Secured Parties, will
execute and deliver to the Borrower or the Servicer on behalf of the Borrower
any termination statements and any other releases and
 
53

--------------------------------------------------------------------------------


 
instruments as the Borrower or the Servicer on behalf of the Borrower may
reasonably request in order to effect the release of such Collateral Debt
Obligation and Supplemental Interest.
 
(b) Upon any request for a release of certain Collateral Debt Obligations in
connection with a proposed Liquidation, if, upon application of the proceeds of
such transaction in accordance with this Agreement, the requirements of Section
2.14(b) shall be satisfied, the Trustee, on behalf of the Secured Parties will,
to the extent requested by the Borrower or the Servicer on behalf of the
Borrower, release its interest in such Collateral Debt Obligation. In connection
with any such release on or after the occurrence of the above, the Trustee, on
behalf of the Secured Parties, will execute and deliver to the Borrower or the
Servicer on behalf of the Borrower any termination statements and any other
releases and instruments as the Borrower or the Servicer on behalf of the
Borrower may reasonably request in order to effect the release of such
Collateral Debt Obligation; provided, that, the Trustee, on behalf of the
Secured Parties, will make no representation or warranty, express or implied,
with respect to any such Collateral Debt Obligation in connection with such
liquidation.
 
(c) Upon receipt by the Trustee of the Proceeds of a repayment in respect of an
Ineligible Collateral Debt Obligation pursuant to Section 2.4(c), the Trustee,
on behalf of the Secured Parties, shall be deemed to have automatically released
its interest in such Ineligible Collateral Debt Obligation without any further
action on its part. In connection with any such release on or after the
occurrence of such repurchase, the Trustee, on behalf of the Secured Parties,
will execute and deliver to the Borrower or the Servicer on behalf of the
Borrower any releases and instruments as the Borrower or the Servicer on behalf
of the Borrower may reasonably request in order to effect the release of such
Ineligible Collateral Debt Obligation.
 
Section 6.4 Assignment of the Purchase Agreement.
 
The Borrower hereby represents, warrants and confirms to the Administrative
Agent that the Borrower has assigned to the Trustee, for the ratable benefit of
the Secured Parties hereunder, all of the Borrower’s right and title to and
interest in the Purchase Agreement. The Borrower confirms that following an
Event of Default the Administrative Agent (by direction to the Trustee) shall
have the sole right to enforce the Borrower’s rights and remedies under the
Purchase Agreement for the benefit of the Secured Parties, but without any
obligation on the part of the Administrative Agent, the Trustee, the Secured
Parties or any of their respective Affiliates to perform any of the obligations
of the Borrower under the Purchase Agreement. The Borrower further confirms and
agrees that such assignment to the Trustee shall terminate upon the Collection
Date; provided, however, that the rights of the Trustee and the Secured Parties
pursuant to such assignment with respect to rights and remedies in connection
with any indemnities and any breach of any representation, warranty or covenants
made by the Originator pursuant to the Purchase Agreement, which rights and
remedies survive the termination of the Purchase Agreement, shall be continuing
and shall survive any termination of such assignment.
 
54

--------------------------------------------------------------------------------


 
ARTICLE VII
 
ADMINISTRATION, SERVICING AND MANAGEMENT OF COLLATERAL DEBT OBLIGATIONS
 
Section 7.1 Appointment of the Servicer.
 
The Borrower hereby appoints the Servicer to service the Collateral Debt
Obligations and enforce its respective rights and interests in and under each
Collateral Debt Obligation in accordance with the terms and conditions of this
Article VII and to serve in such capacity until the termination of its
responsibilities pursuant to Section 7.12. The Servicer hereby agrees to perform
the duties and obligations with respect thereto set forth herein.
 
Section 7.2 Duties and Responsibilities of the Servicer.
 
(a) The Servicer shall conduct the servicing, administration and collection of
the Collateral Debt Obligations and shall take, or cause to be taken, all such
actions as may be necessary or advisable to service, administer and collect
Collateral Debt Obligations from time to time on behalf of the Borrower and as
the Borrower’s agent.
 
(b) The duties of the Servicer, as the Borrower’s agent, shall include, without
limitation:
 
(i) preparing and submitting of claims to, and post-billing liaison with,
Obligors on Collateral Debt Obligations;
 
(ii) maintaining all necessary Servicing Records with respect to the Collateral
Debt Obligations and providing such reports to the Borrower, the Managing Agents
and the Administrative Agent in respect of the servicing of the Collateral Debt
Obligations (including information relating to its performance under this
Agreement) as may be required hereunder or as the Borrower, any Managing Agent
or the Administrative Agent may reasonably request;
 
(iii) maintaining and implementing administrative and operating procedures
(including, without limitation, an ability to recreate Servicing Records
evidencing the Collateral Debt Obligations in the event of the destruction of
the originals thereof) and keeping and maintaining all documents, books, records
and other information reasonably necessary or advisable for the collection of
the Collateral Debt Obligations (including, without limitation, records adequate
to permit the identification of each new Collateral Debt Obligation and all
Collections of and adjustments to each existing Collateral Debt Obligation);
provided, however, that any Successor Servicer shall only be required to
recreate the Servicing Records of each prior Servicer to the extent such records
have been delivered to it in a format reasonably acceptable to such Successor
Servicer;
 
(iv) promptly delivering to the Borrower, any Managing Agent, the Trustee or the
Administrative Agent, from time to time, such information and Servicing Records
(including information relating to its performance under this Agreement) as the
 
55

--------------------------------------------------------------------------------


 
Borrower, such Managing Agent, the Trustee or the Administrative Agent from time
to time reasonably request;
 
(v) identifying each Collateral Debt Obligation clearly and unambiguously in its
Servicing Records to reflect that such Collateral Debt Obligation is owned by
the Borrower and pledged to the Trustee for the benefit of the Secured Parties;
 
(vi) complying in all material respects with the Servicing Standards in regard
to each Collateral Debt Obligation;
 
(vii) complying with all Applicable Laws with respect to it, its business and
properties and all Collateral, except where failure to do so, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect;
 
(viii) preserving and maintaining its existence, rights, licenses, franchises
and privileges as a corporation in the jurisdiction of its organization, and
qualifying and remaining qualified in good standing as a foreign corporation and
qualifying to and remaining authorized and licensed to perform obligations as
Servicer (including enforcement of collection of Collateral Debt Obligations on
behalf of the Borrower, Lenders, each Hedge Counterparty and the Trustee) in
each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualification would materially adversely
affect (A) the rights or interests of the Borrower, Lenders, each Hedge
Counterparty and the Trustee in the Collateral Debt Obligations, (B) the
collectibility of any Collateral Debt Obligation, or (C) the ability of the
Servicer to perform its obligations hereunder; and
 
(ix) notifying the Borrower, each Managing Agent and the Administrative Agent of
any material action, suit, proceeding, dispute, offset deduction, defense or
counterclaim that is or is threatened to be (A) asserted by an Obligor with
respect to any Collateral Debt Obligation; or (B) reasonably expected to have a
Material Adverse Effect; and
 
(c) The Borrower and Servicer hereby acknowledge that the Secured Parties, the
Administrative Agent and the Trustee shall not have any obligation or liability
with respect to any Collateral Debt Obligations, nor shall any of them be
obligated to perform any of the obligations of the Servicer hereunder.
 
Section 7.3 Authorization of the Servicer.
 
(a) Each of the Borrower, each Managing Agent, on behalf of itself and the
related Lenders, the Administrative Agent, the Trustee and each Hedge
Counterparty hereby authorizes the Servicer (including any successor thereto) to
take any and all reasonable steps in its name and on its behalf necessary or
desirable and not inconsistent with the pledge of the Collateral to the Trustee,
on behalf of the Secured Parties, to collect all amounts due under any and all
Collateral Debt Obligations, including, without limitation, endorsing any of
their names on checks and other instruments representing Collections, executing
and delivering any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Collateral Debt Obligations and, after the delinquency of any
 
56

--------------------------------------------------------------------------------


 
Collateral Debt Obligation and to the extent permitted under and in compliance
with Applicable Law, to commence proceedings with respect to enforcing payment
thereof, to the same extent as the Borrower could have done if it had continued
to own such Collateral free of any Liens. The Borrower shall furnish the
Servicer (and any successors thereto) with any powers of attorney and other
documents necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder, and shall cooperate with the
Servicer to the fullest extent in order to ensure the collectibility of the
Collateral Debt Obligations. In no event shall the Servicer be entitled to make
the Borrower, any Lender, any Managing Agent, any Hedge Counterparty, the
Trustee or the Administrative Agent a party to any litigation without such
party’s express prior written consent, or to make the Borrower a party to any
litigation (other than any routine foreclosure or similar collection procedure)
without such Person’s and the Administrative Agent’s consent.
 
(b) After an Event of Default has occurred and is continuing, at the
Administrative Agent’s direction, the Servicer shall take such action as the
Administrative Agent may deem necessary or advisable to enforce collection of
the Collateral Debt Obligations; provided, however, that the Administrative
Agent may, at any time that an Event of Default has occurred and is continuing,
notify any Obligor with respect to any Collateral Debt Obligations of the
assignment of such Collateral Debt Obligations to the Administrative Agent and
direct that payments of all amounts due or to become due to the Borrower
thereunder be made directly to the Administrative Agent or any servicer,
collection agent or lock-box or other account designated by the Administrative
Agent and, upon such notification and at the expense of the Borrower, the
Administrative Agent may enforce collection of any such Collateral Debt
Obligations and adjust, settle or compromise the amount or payment thereof. The
Administrative Agent shall give written notice to any Successor Servicer of the
Administrative Agent’s actions or directions pursuant to this Section 7.3(b).
 
Section 7.4 Collection of Payments.
 
(a) Collection Efforts, Modification of Collateral Debt Obligations. The
Servicer will make reasonable efforts to collect all payments called for under
the terms and provisions of the Collateral Debt Obligations as and when the same
become due, and will follow its Servicing Standards. The Servicer will use
reasonable efforts to maximize collections with respect to a Defaulted
Obligation. The Servicer may not waive, modify or otherwise vary any provision
of a Collateral Debt Obligation, except as may be done in accordance with the
Servicing Standards.
 
(b) Acceleration. The Servicer may, and shall (to the extent it is permitted to
do so under the related Collateral Debt Obligation Documents), at the direction
of the Administrative Agent following an Event of Default, accelerate the
maturity of all or any Scheduled Payments under any Collateral Debt Obligation
under which a default under the terms thereof has occurred and is continuing
(after the lapse of any applicable grace period) promptly after such Collateral
Debt Obligation becomes a Defaulted Obligation or such earlier or later time as
is consistent with its Servicing Standards.
 
57

--------------------------------------------------------------------------------


 
Section 7.5 Representations and Warranties of the Servicer.
 
The initial Servicer, and any Successor Servicer (mutatis mutandis), hereby
represents and warrants as follows:
 
(a) Organization and Good Standing. The Servicer is a limited partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with all requisite power and authority to own
its properties and to conduct its business as presently conducted and to enter
into and perform its obligations pursuant to this Agreement.
 
(b) Due Qualification. The Servicer is qualified to do business as a limited
partnership, is in good standing, and has obtained all licenses and approvals as
required under the laws of all jurisdictions in which the ownership or lease of
its property and or the conduct of its business (other than the performance of
its obligations hereunder) requires such qualification, standing, license or
approval, except to the extent that the failure to so qualify, maintain such
standing or be so licensed or approved would not have a Material Adverse Effect.
The Servicer is qualified to do business as a limited partnership, is in good
standing, and has obtained all licenses and approvals as required under the laws
of all states in which the performance of its obligations pursuant to this
Agreement requires such qualification, standing, license or approval.
 
(c) Power and Authority. The Servicer has the power and authority to execute and
deliver this Agreement and to carry out its terms. The Servicer has duly
authorized the execution, delivery and performance of this Agreement by all
requisite action.
 
(d) No Violation. The consummation of the transactions contemplated by, and the
fulfillment of the terms of, this Agreement by the Servicer (with or without
notice or lapse of time) will not (i) conflict with, result in any breach of any
of the terms or provisions of, or constitute a default under, the articles of
organization or partnership agreement of the Servicer, or any Contractual
Obligation to which the Servicer is a party or by which it or any of its
property is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such Contractual
Obligation (other than this Agreement), or (iii) violate any Applicable Law in a
manner that could reasonably be expected to have a Material Adverse Effect.
 
(e) No Consent. No consent, approval, authorization, order, registration,
filing, qualification, license or permit of or with any Governmental Authority
having jurisdiction over the Servicer or any of its properties is required to be
obtained by or with respect to the Servicer in order for the Servicer to enter
into this Agreement or perform its obligations hereunder.
 
(f) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Servicer, enforceable against the Servicer in accordance with
its terms, except as such enforceability may be limited by (i) applicable
Insolvency Laws and (ii) general principles of equity (whether considered in a
suit at law or in equity).
 
(g) No Proceeding. There are no proceedings or investigations pending or
threatened against the Servicer, before any Governmental Authority (i) asserting
the invalidity of this Agreement, (ii) seeking to prevent the consummation of
any of the transactions contemplated by
 
58

--------------------------------------------------------------------------------


 
this Agreement or (iii) seeking any determination or ruling that could
reasonably be expected to have a Material Adverse Effect.
 
(h) Reports Accurate. If prepared by the Borrower, or the Servicer on its
behalf, or to the extent that the information contained therein is supplied by
the Servicer, all Servicer’s Certificates, Periodic Reports, information,
exhibits, financial statements, documents, books, Servicer Records or other
reports furnished or to be furnished by the Servicer to the Trustee, the
Administrative Agent or a Lender in connection with this Agreement are and will
be accurate, true and correct in all material respects.
 
(i) No Servicer Default. No event has occurred and is continuing and no
condition exists, or would result from the inclusion of any Collateral Debt
Obligation in the Collateral or from the application of the proceeds therefrom,
which constitutes or may reasonably be expected to constitute a Servicer
Termination Event.
 
(j) No Adverse Selection. The initial Servicer has not utilized any selection
procedures believed to be adverse to the Secured Parties in exercising its
powers to dispose of the Collateral Debt Obligations or acquire Substitute
Collateral Debt Obligations from time to time pursuant to Section 7.6(l) below.
 
Section 7.6 Covenants of the Servicer.
 
The Servicer hereby covenants that:
 
(a) Compliance with Law. The Servicer will comply with all Applicable Laws with
respect to it, its business and properties and all Collateral, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
(b) Preservation of Corporate Existence. The Servicer will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its formation, and qualify and remain qualified in good standing as a foreign
limited partnership in each jurisdiction where the failure to maintain such
existence, rights, franchises, privileges and qualification has had, or could
reasonably be expected to have, a Material Adverse Effect.
 
(c) Obligations with Respect to Collateral Debt Obligations. The Servicer will
take any actions, consistent with its Servicing Standards, which are required to
ensure the Borrower shall duly fulfill and comply with all material obligations
on the part of the Borrower to be fulfilled or complied with under or in
connection with each Collateral Debt Obligation and will do nothing to impair
the rights of the Borrower or the Trustee, for the benefit of the Secured
Parties, or of the Secured Parties in, to and under the Collateral.
 
(d) Preservation of Security Interest. The Servicer on behalf of the Borrower
will execute and file (or cause the execution and filing of) such financing and
continuation statements and any other documents that may be required by any law
or regulation of any Governmental Authority to preserve and protect fully the
interest of the Trustee, for the benefit of the Secured Parties in, to and under
the Collateral.
 
59

--------------------------------------------------------------------------------


 
(e) Change of Name or Jurisdiction; Records. The Servicer shall not move, or
consent to the Trustee moving, the Collateral Debt Obligation Documents relating
to the Collateral Debt Obligations without thirty (30) days’ prior written
notice to the Borrower, the Trustee and the Administrative Agent and, in either
case, will promptly take all actions required of each relevant jurisdiction in
order to continue the first priority perfected security interest of the Trustee,
for the benefit of the Secured Parties, on all collateral, and such other
actions as the Trustee or the Administrative Agent may reasonably request,
including but not limited to delivery of an Opinion of Counsel.
 
(f) Servicing Standards. The Servicer will comply in all material respects with
the Servicing Standards in regard to each Collateral Debt Obligation.
 
(g) Event of Defaults. The Servicer will furnish to each Managing Agent and the
Administrative Agent, as soon as possible and in any event within three (3)
Business Days after the occurrence of each Event of Default or Default, a
written statement setting forth the details of such event and the action that
the Servicer proposes to take with respect thereto.
 
(h) Extension or Amendment of Collateral Debt Obligations. The Servicer will
not, except as otherwise permitted hereunder, agree, on behalf of the Borrower,
to extend, amend or otherwise modify the terms of any Collateral Debt Obligation
in a manner inconsistent with the Servicing Standards, and in any case will not
amend or otherwise modify any Revolver or other Collateral Debt Obligation to
extend the maturity date thereof without the consent of the Administrative
Agent.
 
(i) Other. The Servicer will furnish to the Borrower, any Managing Agent, the
Trustee and the Administrative Agent such other information, documents records
or reports respecting the Collateral Debt Obligations or the condition or
operations, financial or otherwise of the Servicer that are in the Servicer’s
possession, as the Borrower, the Trustee such Managing Agent or the
Administrative Agent may from time to time reasonably request in order to
protect the respective interests of the Borrower, such Managing Agent, the
Trustee, the Administrative Agent or the Secured Parties under or as
contemplated by this Agreement.
 
(j) Subordination Events. The Servicer will not engage in any activities
relating to any Obligor and/or with respect to any Collateral Debt Obligation
that would subject a Collateral Debt Obligation to the risk of a Subordination
Event.
 
(k) Compliance With Collateral Debt Obligation Documents. The Servicer will, on
behalf of the Borrower, act in conformity with all material terms and conditions
of the Collateral Debt Obligation Documents, including the prompt enforcement of
the Borrower’s rights thereunder.
 
(l) Investment and Disposition. The initial Servicer, subject to and in
accordance with the provisions of this Agreement and the other Transaction
Documents, may at any time dispose of any or all of the Collateral Debt
Obligations in the open market or otherwise, or acquire, in substitution for any
Ineligible Collateral Debt Obligations, one or more Collateral Debt Obligations;
provided, that the initial Servicer will not dispose of Collateral Debt
Obligations (or acquire new assets in substitution for any Ineligible Collateral
Debt Obligations)
 
60

--------------------------------------------------------------------------------


 
for the primary purpose of recognizing gains or decreasing losses resulting from
market value changes. The initial Servicer may, as agent of the Borrower, take
the following actions with respect to any Collateral Debt Obligations (in each
case subject to and in accordance with the provisions of this Agreement):
 

 
(i)
retain such Collateral Debt Obligations; or

 

 
(ii)
dispose of such Collateral Debt Obligations, in the open market or otherwise; or

 

 
(iii)
if applicable, tender such Collateral Debt Obligations pursuant to an Offer; or

 

 
(iv)
if applicable, consent to any proposed amendment, modification or waiver
pursuant to an Offer; or

 

 
(v)
retain or dispose of any securities or other property (if other than cash)
received pursuant to an Offer; or

 

 
(vi)
waive any default with respect to any Defaulted Obligation (provided, that for
the avoidance of doubt, no such waiver by the Servicer, on behalf of the
Borrower, shall, in and of itself, affect the classification of such Collateral
Debt Obligation as a Defaulted Obligation under this Agreement); or

 

 
(vii)
vote to accelerate (or rescind the acceleration of) the maturity of any
Defaulted Obligation; or

 

 
(viii)
participate on behalf of the Borrower in a committee or group formed by
creditors of an Obligor under a Collateral Debt Obligation and agree on behalf
of the Borrower to any restructuring of any Collateral Debt Obligation
(including the acceptance of any security or other property in exchange for or
in satisfaction of such Collateral Debt Obligation) and/or the reorganization of
any Person obligated on or with respect to any Collateral Debt Obligation; or

 

 
(ix)
exercise any other rights or remedies with respect to such Collateral Debt
Obligations as provided in the related underlying instruments, including any
exercise of creditor rights, or take any other action consistent with the terms
of this Agreement which it believes to be in the best interests of the Borrower
and the Lenders.

 
provided, however, that if a Successor Servicer shall be appointed, the Borrower
shall perform each of these functions with the consent of the Administrative
Agent or such designee as the Administrative Agent may appoint; and provided,
further that the initial Servicer shall not utilize any selection procedures
reasonably believed by it to be adverse to the Secured Parties in selecting the
Collateral Debt Obligations to be acquired or disposed of from time to time in
accordance herewith.
 
61

--------------------------------------------------------------------------------


 
Section 7.7 Payment of Certain Expenses by Servicer.
 
The Servicer, so long as it shall be an Affiliate of the Borrower, will be
required to pay all expenses incurred by it in connection with its activities
under this Agreement, including fees and disbursements of legal counsel and
independent accountants, Taxes imposed on the Servicer, expenses incurred in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement for the account of
the Borrower. The Borrower shall, subject to Section 2.7, reimburse the Servicer
for the foregoing expenses incurred by it in connection with its obligations
hereunder.
 
Section 7.8 Reports.
 
The initial Servicer will provide all reports, certificates and other
documentation required to enable the Borrower to satisfy its reporting
obligations hereunder and under the other Transaction Documents, including,
without limitation, the requirements of Section 5.1(s), as and when such
reports, certificates or other documentation are required hereunder or
thereunder. Any Successor Servicer’s responsibilities shall be limited to the
delivery of the Periodic Report, and such other reports, certificates or other
documentation as may be agreed between such Successor Servicer and the
Administrative Agent at the time of the appointment of such Successor Servicer.
 
Section 7.9 Limitation on Liability of the Servicer and Others.
 
Except as provided herein, neither the Servicer (including any Successor
Servicer) nor any of the directors or officers or employees or agents of the
Servicer shall be under any liability to the Borrower, the Administrative Agent,
the Lenders or any other Person for any action taken or for refraining from the
taking of any action expressly provided for in this Agreement; provided,
however, that this provision shall not protect the Servicer or any such Person
against any liability that would otherwise be imposed by reason of its willful
misfeasance, bad faith or gross negligence in the performance of duties or by
reason of its willful misconduct hereunder.
 
The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its duties to service the Collateral
Debt Obligations in accordance with this Agreement that in its reasonable
opinion may involve it in any expense or liability. The Servicer may, in its
sole discretion, undertake any legal action relating to the servicing,
collection or administration of Collateral Debt Obligations and the Related
Property that it may reasonably deem necessary or appropriate for the benefit of
the Borrower and the Secured Parties with respect to this Agreement and the
rights and duties of the parties hereto and the respective interests of the
Borrower and the Secured Parties hereunder.
 
Section 7.10 The Servicer Not to Resign.
 
The Servicer, so long as it shall be an Affiliate of the Borrower, shall not
resign from the obligations and duties hereby imposed on it except upon its
determination that (i) the performance of its duties hereunder is or becomes
impermissible under Applicable Law and (ii) there is no reasonable action that
it could take to make the performance of its duties hereunder permissible under
Applicable Law. Any such determination permitting the resignation of the
Servicer shall be evidenced as to clause (i) above by an Opinion of Counsel to
such effect
 
62

--------------------------------------------------------------------------------


 
delivered to the Borrower and the Administrative Agent. Subject to Applicable
Law, no such resignation shall become effective until a Successor Servicer shall
have assumed the responsibilities and obligations of the Servicer in according
with the terms of this Agreement.
 
Section 7.11 Access to Certain Documentation and Information Regarding the
Collateral Debt Obligations.
 
The Borrower, or the Servicer on its behalf, as applicable, shall provide to the
Administrative Agent, the Trustee and each Managing Agent:
 
(a) access to the Collateral Debt Obligation Documents and all other
documentation regarding the Collateral Debt Obligations included as part of the
Collateral and the Related Property, such access being afforded without charge
but only (i) upon reasonable prior notice, (ii) during normal business hours and
(iii) subject to the Servicer’s normal security and confidentiality procedures.
From and after (x) the Closing Date and annually thereafter at the discretion of
the Administrative Agent, the Administrative Agent, on behalf of and with the
input of each Managing Agent, may review the Borrower’s and the Servicer’s
collection and administration of the Collateral Debt Obligations in order to
assess compliance by the Servicer with the Servicer’s written policies and
procedures, as well as with this Agreement and may conduct an audit of the
Collateral Debt Obligations, Collateral Debt Obligation Documents and Records in
conjunction with such a review, which audit shall be reasonable in scope and
shall be completed in a reasonable period of time and (y) the occurrence, and
during the continuation of an Event of Default, the Administrative Agent and
each Managing Agent may review the Borrower’s and the Servicer’s collection and
administration of the Collateral Debt Obligations in order to assess compliance
by the Servicer with the Servicer’s written policies and procedures, as well as
with this Agreement, which review shall not be limited in scope or frequency,
nor restricted in period. The Administrative Agent may also conduct an audit (as
such term is used in clause (x) above) of the Collateral Debt Obligations,
Collateral Debt Obligation Documents and Records in conjunction with such a
review. The Borrower shall bear the cost of such reviews and audits; and
 
(b) promptly upon request, such other information, documents, records or reports
respecting the Collateral Debt Obligations or the condition or operations,
financial or otherwise, of the Borrower or Originator as the Administrative
Agent may from time to time reasonably request in order to protect the interests
of the Trustee, the Administrative Agent or the Secured Parties under or as
contemplated by this Agreement.
 
Section 7.12 Servicer Termination Events.
 
(a) If any one of the following events (a “Servicer Termination Event”) shall
occur and be continuing on any day:
 
(i) any failure by the Servicer to make any payment, transfer or deposit as
required by this Agreement and such failure shall continue for three (3)
Business Days;
 
(ii) any failure by the Servicer to give instructions or notice to the Borrower,
any Managing Agent and/or the Administrative Agent as required by this Agreement
or to deliver any Required Reports hereunder on or before the date occurring
three (3)
 
63

--------------------------------------------------------------------------------


 
Business Days after the date such instructions, notice or report is required to
be made or given, as the case may be, under the terms of this Agreement;
 
(iii) any failure on the part of the Servicer duly to observe or perform in any
material respect any other covenants or agreements of the Servicer set forth in
this Agreement or any other Transaction Document to which it is a party as
Servicer that continues unremedied for a period of thirty (30) days after the
first to occur of (i) the date on which written notice of such failure requiring
the same to be remedied shall have been given to the Servicer by the
Administrative Agent, any Managing Agent or the Borrower and (ii) the date on
which the Servicer becomes or should have become aware thereof;
 
(iv) any representation, warranty or certification made by the Servicer in this
Agreement or in any certificate delivered pursuant to this Agreement shall prove
to have been false or incorrect in any material respect when made and such
failure, if susceptible to a cure, shall continue unremedied for a period of
thirty (30) days after the first to occur of (i) the date on which written
notice of such failure requiring the same to be remedied shall have been given
to the Servicer by the Administrative Agent, any Managing Agent or the Borrower
and (ii) the date on which the Servicer becomes or should have become aware
thereof;
 
(v) the Servicer shall fail to service the Collateral Debt Obligations in
accordance with the Servicing Standards;
 
(vi) an Insolvency Event shall occur with respect to the Servicer;
 
(vii) the rendering against the Servicer of a final non-appealable judgment,
decree or order for the payment of money in excess of U.S. $5,000,000
(individually or in the aggregate) and the continuance of such judgment, decree
or order unsatisfied and in effect for any period of thirty (30) consecutive
days without a stay of execution;
 
(viii) any Material Adverse Change occurs in the financial condition of the
Servicer;
 
(ix) if the Servicer is an Affiliate of the Borrower or Originator, any
Change-in-Control of the Servicer (other than pursuant to an initial public
offering of its equity securities) is made without the prior written consent of
the Borrower and the Administrative Agent; or
 
(x) if the Servicer is an Affiliate of the Borrower or Originator, the Servicer
shall fail to maintain its status as a registered investment advisor under the
Investment Advisers Act of 1940, as amended.
 
then, notwithstanding anything herein to the contrary, so long as any such
Servicer Termination Events shall not have been remedied at the expiration of
any applicable cure period, the Administrative Agent may, or at the direction of
the Required Committed Lenders shall, by written notice to the Servicer and the
Backup Servicer (a “Termination Notice”), subject to the provisions of Section
7.13, terminate all of the rights and obligations of the Servicer as Servicer
 
64

--------------------------------------------------------------------------------


 
under this Agreement. The Borrower shall pay all reasonable set-up and
conversion costs associated with the transfer of servicing rights to the
Successor Servicer.
 
Section 7.13 Appointment of Successor Servicer.
 
(a) On and after the receipt by the Servicer of a Termination Notice pursuant to
Section 7.12, the Servicer shall continue to perform all servicing functions
under this Agreement until the date specified in the Termination Notice or
otherwise specified by the Administrative Agent, to the Servicer and the Backup
Servicer in writing. The Administrative Agent may at the time described in the
immediately preceding sentence in its sole discretion, appoint the Backup
Servicer as the Servicer hereunder, and the Backup Servicer shall within seven
(7) days assume all obligations of the Servicer hereunder, and all authority and
power of the Servicer under this Agreement shall pass to and be vested in the
Backup Servicer unless the Backup Servicer is unwilling to accept such
appointment; provided, however, that any Successor Servicer (including, without
limitation, the Backup Servicer) shall not (i) be responsible or liable for any
past actions or omissions of the outgoing Servicer or (ii) be obligated to make
servicer advances. The Administrative Agent may appoint (i) the Backup Servicer
as successor servicer, or (ii) if the Administrative Agent does not so appoint
the Backup Servicer, there is no Backup Servicer or the Backup Servicer is
unwilling or unable to assume such obligations on such date, the Administrative
Agent shall as promptly as possible appoint an alternate successor servicer to
act as Servicer (in each such case, the “Successor Servicer”), and such
Successor Servicer shall accept its appointment by a written assumption in a
form acceptable to the Administrative Agent.
 
(b) Upon its appointment as Successor Servicer, the Backup Servicer (subject to
Section 7.13(a)) or the alternate successor servicer, as applicable, shall be
the successor in all respects to the Servicer with respect to servicing
functions under this Agreement, shall assume all servicing duties hereunder and
shall be subject to all the responsibilities, duties and liabilities relating
thereto placed on the Servicer by the terms and provisions hereof, and all
references in this Agreement to the Servicer shall be deemed to refer to the
Backup Servicer or the Successor Servicer, as applicable. Any Successor Servicer
shall be entitled, with the prior consent of the Administrative Agent, to
appoint agents to provide some or all of its duties hereunder, provided that no
such appointment shall relieve such Successor Servicer of the duties and
obligations of the Successor Servicer pursuant to the terms hereof and that any
such subcontract may be terminated upon the occurrence of a Servicer Termination
Event.
 
(c) All authority and power granted to the Servicer under this Agreement shall
automatically cease and terminate upon termination of the Servicer under this
Agreement and shall pass to and be vested in the Successor Servicer, and,
without limitation, the Successor Servicer is hereby authorized and empowered to
execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights. The Servicer agrees to cooperate with the
Successor Servicer in effecting the termination of the responsibilities and
rights of the Servicer to conduct servicing on the Collateral.
 
(d) Upon the Backup Servicer receiving notice that it is required to serve as
the Successor Servicer hereunder pursuant to the foregoing provisions of this
Section 7.13, the
 
65

--------------------------------------------------------------------------------


 
Backup Servicer will promptly begin the transition to its role as Successor
Servicer, unless the Backup Servicer is unwilling to accept such appointment.
 
(e) To the extent of funds available therefor pursuant to the provisions of
Section 2.7, the Backup Servicer shall be entitled to receive its Transition
Costs incurred in transitioning to Servicer.
 
Section 7.14 Market Servicing Fee.
 
Notwithstanding anything to the contrary herein, in the event that a Successor
Servicer is appointed Servicer, the Servicing Fee shall equal a fee calculated
at the Senior Portion of Servicing Fee Rate, plus any additional amount required
to achieve a rate equal to the market rate for comparable servicing duties, any
such additional amount to be fixed upon the date of such appointment by such
Successor Servicer with the consent of the Administrative Agent (such additional
amount, the “Market Servicing Fee”).
 
Section 7.15 The Trustee.
 
(a) Appointment. The Borrower and the Administrative Agent each hereby appoints
U.S. Bank to act as Trustee hereunder, for the benefit of the Administrative
Agent and the Secured Parties, as provided herein. U.S. Bank hereby accepts such
appointment and agrees to perform the duties and responsibilities with respect
thereto set forth herein. The Borrower acknowledges and agrees that the Trustee
is agent solely for the Secured Parties and shall have no obligation to the
Borrower.
 
(b) Custodial Duties. The Trustee shall act as collateral agent for the Secured
Parties and as custodian for, and take and retain custody of the Collateral Debt
Obligation Files delivered by, the Borrower or on its behalf pursuant to Section
5.4 in accordance with the terms and conditions of this Agreement, all for the
benefit of the Secured Parties and subject to the Lien thereon in favor of the
Secured Parties. Within one Business Day of receipt of any such Collateral Debt
Obligation File, the Trustee shall deliver to the Administrative Agent a
custodial receipt in form of Exhibit G hereto. Within five Business Days of its
receipt of any Collateral Debt Obligation File and the related Collateral Debt
Obligation Checklist, the Trustee shall review the related Collateral Debt
Obligation Documents to verify that each Collateral Debt Obligation Document
listed on the Collateral Debt Obligation Checklist has been received, is
executed (where applicable) and has no missing or mutilated pages and that each
Underlying Note with respect to each Collateral Debt Obligation (other than a
Noteless Collateral Debt Obligation) is an original note, and to confirm (in
reliance on the Obligor name and other identifying information listed on the
Schedule of Collateral Debt Obligations) that such Collateral Debt Obligation is
referenced on the related Schedule of Collateral Debt Obligations and shall,
each calendar month on the date which is two Business Days prior to the
Reporting Date occurring in such month, deliver to the Administrative Agent a
certification in the form of Exhibit H hereto. Except as described in the
preceding sentence with respect to Underlying Notes, the Trustee may fulfill its
obligations hereunder by accepting and reviewing copies of all Collateral Debt
Obligation Documents in a Collateral Debt Obligation File. In order to
facilitate the foregoing review by the Trustee, in connection with each delivery
of Collateral Debt Obligation Files hereunder to the Trustee, the Servicer shall
provide to the Trustee an electronic
 
66

--------------------------------------------------------------------------------


 
file in a mutually acceptable electronic format that contains the related
Schedule of Collateral Debt Obligations. If, at the conclusion of such review,
the Trustee shall determine that any such Collateral Debt Obligation Document is
not executed (where applicable), is missing pages or has mutilated pages, that
any Underlying Note is not an original as required, that any Collateral Debt
Obligation Document listed on the Collateral Debt Obligation Checklist is
missing from the Collateral Debt Obligation File or that any such Collateral
Debt Obligation Document received in the Collateral Debt Obligation File is not
listed on the related Collateral Debt Obligation Checklist, the Trustee shall
promptly notify the Borrower and the Administrative Agent of such determination
by providing an exception report to such Persons setting forth, with
particularity, such of the foregoing defects as may exist. In addition, unless
instructed otherwise in writing by the Borrower and the Administrative Agent
within ten days of the Trustee’s delivery of such report, the Trustee shall
return any Collateral Debt Obligation File not referenced on such Schedule of
Collateral Debt Obligations to the Borrower. Other than the foregoing, the
Trustee shall not have any responsibility for reviewing any Collateral Debt
Obligation File. In taking and retaining custody of the Collateral Debt
Obligation Files, the Trustee shall be acting as the agent of the Administrative
Agent and the other Secured Parties; provided that the Trustee makes no
representations as to the existence, perfection or priority of any Lien on the
Collateral Debt Obligation Files or the instruments therein; provided further
that the Trustee’s duties as Administrative Agent shall be limited to those
expressly contemplated herein. All Collateral Debt Obligation Files shall be
kept in fire-resistant vaults or cabinets at the locations specified on Schedule
VI attached hereto, or at such other office as shall be specified to the
Administrative Agent and the Borrower by the Trustee in a written notice
delivered at least 45 days prior to such change. All Collateral Debt Obligation
Files shall be segregated with an appropriate identifying label and maintained
in such a manner so as to permit retrieval and access. All Collateral Debt
Obligation Files shall be clearly segregated from any other documents or
instruments maintained by the Trustee. The Trustee shall clearly indicate that
such Collateral Debt Obligation Files are the sole property of Borrower, subject
to the security interest of the Trustee on behalf of the Secured Parties. In
performing its duties, the Trustee shall use the same degree of care and
attention as it employs with respect to similar files that it holds as custodian
for others. Except as otherwise provided herein, the Trustee shall have no power
or authority to assign, hypothecate or otherwise dispose of Collateral Debt
Obligation Files.
 
(c) Concerning the Trustee.
 
(i) Except for its willful misconduct, gross negligence or bad faith, the
Trustee may conclusively rely on and shall be fully protected in acting upon any
certificate, instrument, opinion, notice, letter, telegram or other document
delivered to it and that in good faith it reasonably believes to be genuine and
that has been signed by the proper party or parties. Except for its willful
misconduct, gross negligence or bad faith, the Trustee may rely conclusively on
and shall be fully protected in acting upon the written instructions of any
designated officer of the Administrative Agent.
 
(ii) The Trustee may consult counsel satisfactory to it and the advice or
opinion of such counsel shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in accordance with the advice or opinion of such counsel.
 
67

--------------------------------------------------------------------------------


 
(iii) The Trustee shall not be liable for any error of judgment, or for any act
done or step taken or omitted by it, in good faith, or for any mistakes of fact
or law, or for anything that it may do or refrain from doing in connection
herewith except in the case of its willful misconduct, gross negligence or bad
faith.
 
(iv) The Trustee makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Collateral Debt Obligations or
the Collateral Debt Obligation Documents, and will not be required to and will
not make any representations as to the validity, collectibility, sufficiency or
value of any of the Collateral Debt Obligations. The Trustee shall not be
obligated to take any legal action hereunder that might in its judgment involve
any expense or liability unless it has been furnished with an indemnity
reasonably satisfactory to it.
 
(v) The Trustee shall have no duties or responsibilities except such duties and
responsibilities as are specifically set forth in this Agreement and no
covenants or obligations shall be implied in this Agreement against the Trustee.
 
(vi) The Trustee shall not be required to expend or risk its own funds in the
performance of its duties hereunder.
 
(vii) It is expressly agreed and acknowledged that the Trustee is not
guaranteeing performance of or assuming any liability for the obligations of the
other parties hereto or any parties to the Collateral Debt Obligations.
 
(viii) In case any reasonable question arises as to its duties hereunder, the
Trustee may request instructions from the Administrative Agent, and shall be
entitled at all times to refrain from taking any action unless it has received
instructions from the Administrative Agent. Notwithstanding the preceding
sentence, and subject to Section 7.15(d), the Administrative Agent hereby
instructs the Trustee, prior to the occurrence of the Maturity Date, to take any
action in respect of the Collateral Debt Obligations and the Collateral Debt
Obligation Documents solely in accordance with instructions of the Servicer
unless and until a notice of exclusive control has been delivered and is in
effect pursuant to the terms of the Account Control Agreement, and thereafter to
take any action in respect of the Collateral Debt Obligations and the Collateral
Debt Obligation Documents solely in accordance with instructions of the parties
specified in such notice of exclusive control. The Trustee shall in all events
have no liability, risk or cost for any action taken pursuant to and in
compliance with the instruction of the Administrative Agent or, prior to the
occurrence of the Maturity Date, the Servicer.
 
(d) Release for Servicing. From time to time and as appropriate for the
enforcement or servicing of any of the Collateral Debt Obligations, the Trustee
is hereby authorized, upon receipt from the Servicer on behalf of the Borrower,
of a written request for release of Collateral Debt Obligation Files
substantially in the form annexed hereto as Exhibit J, to release to the
Servicer the related Collateral Debt Obligation File set forth in such request
and receipt to the Servicer; provided, that notwithstanding the foregoing or any
other provision of this Agreement,
 
68

--------------------------------------------------------------------------------


 
at any time following the occurrence of an Event of Default and upon its receipt
of written instructions from the Administrative Agent, the Trustee shall cease
releasing Collateral Debt Obligation Files to the Servicer without the prior
consent of the Administrative Agent. All Collateral Debt Obligation Files so
released to the Servicer on behalf of the Borrower shall be held by the Servicer
in trust for the benefit of the Borrower, the Administrative Agent, the Trustee
and the other Secured Parties, with respect to their respective interests, in
accordance with the terms of this Agreement. The Servicer, on behalf of the
Borrower, shall return to the Trustee the Collateral Debt Obligation File when
the Servicer’s need therefor in connection with such foreclosure or servicing no
longer exists, unless the Collateral Debt Obligation shall be liquidated, in
which case, upon receipt of an additional request for release of Collateral Debt
Obligation Files and certification as to such liquidation from the Servicer to
the Trustee substantially in the form annexed hereto as Exhibit J, such
Collateral Debt Obligation File shall be released by the Trustee to the
Servicer.
 
(e) Release for Payment. Upon receipt by the Trustee (with a copy to the
Administrative Agent) of the Servicer’s request for release of Collateral Debt
Obligation Files and receipt in the form annexed hereto as Exhibit J (which
certification shall include a statement to the effect that all amounts received
in connection with such payment, repurchase or sale have been credited to the
Collection Account as provided in this Agreement), the Trustee shall promptly
release the related Collateral Debt Obligation File to the Servicer, on behalf
of the Borrower.
 
(f) Trustee Compensation. As compensation for its activities hereunder, the
Trustee shall be entitled to a Trustee Fee and any unpaid Trustee Expenses to
the extent of funds available therefor pursuant to the provision of Section 2.7.
The Trustee’s entitlement to receive the Trustee Fee (other than due and unpaid
Trustee Fees owed through such date) shall cease on the earlier to occur of: (i)
its removal as Trustee or (ii) the termination of this Agreement.
 
(g) Replacement of the Trustee. The Trustee may be replaced by the Borrower with
the prior consent of the Administrative Agent; provided that no such replacement
shall be effective until a successor Trustee has been appointed, has agreed to
act as Trustee hereunder and has received all Collateral Debt Obligation Files
held by the previous Trustee. The Trustee may resign upon ten (10) Business Days
notice to the Administrative Agent and the Borrower, provided that any such
resignation shall not be effective until the date on which a successor Trustee
has been appointed, has agreed to act as Trustee hereunder and has received all
Collateral Debt Obligation Files held by the previous Trustee. Notwithstanding
anything in this Agreement to the contrary, no successor Trustee may be
appointed unless such successor Trustee meets the requirements of Section
26(a)(1) of the 1940 Act and provides a representation to this effect,
reasonably satisfactory to the Borrower, the Servicer and the Administrative
Agent.
 
(h) Release of Collateral Debt Obligation Documents Following a Liquidation. To
the extent that portions of Collateral Debt Obligations are transferred pursuant
to a Liquidation under Section 2.14, the Trustee shall release the original
Collateral Debt Obligation Documents.
 
(i) Notices; Consents. The Trustee shall provide to the Servicer and the Backup
Servicer (if the Backup Servicer is not the Trustee) a copy of all written
notices and communications identified as being sent to it in connection with the
Collateral Debt Obligations
 
69

--------------------------------------------------------------------------------


 
and the other Collateral held hereunder which it receives from the related
Obligor, participating bank and/or agent bank. In no instance shall the Trustee
be under any duty or obligation to take any action on behalf of the Servicer or
the Borrower in respect of the exercise of any voting or consent rights, or
similar actions, unless it receives specific and timely written instructions
from the Administrative Agent, in which event the Trustee shall vote, consent or
take such other action in accordance with such instructions. The Administrative
Agent hereby instructs the Trustee to take any such action solely in accordance
with the written instructions of the Servicer unless and until a notice of
exclusive control has been delivered to the Trustee and is in effect pursuant to
the terms of the Account Control Agreement, and thereafter to take any such
action solely in accordance with the written instructions of the parties
specified in such notice of exclusive control.
 
(j) Perfection of Security Interests. The Administrative Agent and the Lenders
hereby appoint U.S. Bank, in its capacity as Trustee hereunder, as their agent
for the purposes of perfection of a security interest in the Collateral Debt
Obligations. U.S. Bank, in its capacity as Trustee hereunder, hereby accepts
such appointment and agrees to perform the express duties set forth in this
Section 7.15 and subject to the provisions hereof.
 
(i) Each of the Administrative Agent and each other Secured Party further
authorizes the Trustee to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Transaction Documents as
are expressly delegated to the Trustee by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. In furtherance, and
without limiting the generality of the foregoing, each Secured Party hereby
appoints the Trustee as its agent to execute and deliver all further instruments
and documents, and take all further action that the Administrative Agent deems
necessary or desirable in order to perfect, protect or more fully evidence the
security interests granted by the Borrower hereunder, or to enable any of them
to exercise or enforce any of their respective rights hereunder, including,
without limitation, the execution by the Trustee as secured party/assignee of
such financing or continuation statements, or amendments thereto or assignments
thereof, relative to all or any of the Collateral Debt Obligations now existing
or hereafter arising, and such other instruments or notices, as may be necessary
or appropriate for the purposes stated hereinabove. Nothing in this Section
7.15(j) shall be deemed to relieve the Borrower of its obligation to protect the
interest of the Trustee (for the benefit of the Secured Parties) in the
Collateral, including to file financing and continuation statements in respect
of the Collateral in accordance with this Agreement.
 
(ii) With respect to other actions which are incidental to the actions
specifically delegated to the Trustee hereunder, the Trustee shall not be
required to take any such incidental action hereunder, but shall be required to
act or to refrain from acting (and shall be fully protected in acting or
refraining from acting) upon the direction of the Administrative Agent;
provided that the Trustee shall not be required to take any action hereunder at
the request of the Administrative Agent, any Secured Parties or otherwise if the
taking of such action, in the reasonable determination of the Trustee, (x) shall
be in violation of any Applicable Law or contrary to any provisions of this
Agreement or (y) shall expose the Trustee to liability hereunder or otherwise
(unless it has received indemnity which it reasonably deems to be satisfactory
with respect thereto). In the event
 
70

--------------------------------------------------------------------------------


 
the Trustee requests the consent of the Administrative Agent and the Trustee
does not receive a consent (either positive or negative) from the Administrative
Agent with 10 Business Days of its receipt of such request, then the
Administrative Agent shall be deemed to have declined to consent to the relevant
action.
 
(iii) Except as expressly provided herein, the Trustee shall not be under any
duty or obligation to take any affirmative action to exercise or enforce any
power, right or remedy available to it under this Agreement or any of the
Collateral Debt Obligation Documents (i) unless and until (and to the extent)
expressly so directed by the Administrative Agent or (ii) prior to the
occurrence of the Maturity Date, the Servicer (and upon such occurrence, the
Trustee shall act in accordance with the written instructions of the
Administrative Agent pursuant to Section 7.15(j)(i)). The Trustee shall not be
liable for any action taken, suffered or omitted by it in accordance with the
request or direction of any Secured Party, to the extent that this Agreement
provides such Secured Party the right to so direct the Trustee or the
Administrative Agent. The Trustee shall not be deemed to have notice or
knowledge of any matter hereunder, including an Event of Default or Servicer
Termination Event, unless a Responsible Officer of the Trustee has actual
knowledge of such matter or written notice thereof is received by the Trustee.
 
(k) Any Person (i) into which the Trustee may be merged or consolidated, (ii)
that may result from any merger or consolidation to which the Trustee shall be a
party or (iii) that may succeed to the properties and assets of the Trustee
substantially as a whole, shall be the successor to the Trustee under this
Agreement without further act of any of the parties to this Agreement.
 
(l) The parties hereunder further acknowledge and agree that U.S. Bank also
serves in the capacity of custodian for GSC Investment Corp. and all assets
belonging to GSC Investment Corp. are held in the custody of U.S. Bank subject
to agreement thereof, to the extent they are required to be held in custody
pursuant to the 1940 Act. Nothing in this Agreement shall be interpreted to
jeopardize GSC Investment Corp.’s compliance with Applicable Law and
requirements to maintain assets with such custodian.
 
Section 7.16 [Reserved].
 
Section 7.17 Representations and Warranties of the Trustee.
 
The Trustee represents and warrants as follows:
 
(a) Organization and Good Standing. It is a national banking association duly
organized, validly existing and in good standing under the laws of the United
States with all requisite power and authority to own its properties and to
conduct its business as presently conducted and to enter into and perform its
obligations pursuant to this Agreement.
 
(b) Due Qualification. It is duly qualified to do business as a national banking
association and is in good standing, has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification, licenses or approval
except where the failure to so qualify or have
 
71

--------------------------------------------------------------------------------


 
such licenses or approvals has not had, and would not be reasonably expected to
have, a Material Adverse Effect.
 
(c) Power and Authority. It has the power and authority to execute and deliver
this Agreement and each other Transaction Document to which it is a party and to
carry out their respective terms. It has duly authorized the execution, delivery
and performance of this Agreement and each other Transaction Document to which
it is a party by all requisite action.
 
(d) No Violation. The consummation of the transactions contemplated by, and the
fulfillment of the terms of, this Agreement and each other Transaction Document
to which it is a party by it will not (i) conflict with, result in any breach of
any of the terms or provisions of, or constitute a default under, its articles
of association, or any Contractual Obligation to which it is a party or by which
it or any of its property is bound, (ii) result in the creation or imposition of
any Lien upon any of its properties pursuant to the terms of any Contractual
Obligation, or (iii) violate any Applicable Law.
 
(e) No Consents. No consent, approval, authorization, order, registration,
filing, qualification, license or permit of or with any Governmental Authority
having jurisdiction over it or any of its respective properties is required to
be obtained in order for it to enter into this Agreement or perform its
obligations hereunder.
 
(f) Binding Obligation. This Agreement constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable Insolvency Laws and (ii) general
principles of equity (whether considered in a suit at law or in equity).
 
(g) No Proceedings. There are no proceedings or investigations pending or, to
the best of its knowledge, threatened, against it before any Governmental
Authority (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that might (in its
reasonable judgment) have a Material Adverse Effect.
 
(h) Non-Affiliation. The Trustee is not affiliated, as that term is defined in
Rule 405 under the Securities Act, with the Borrower or the Servicer or with any
Person involved in the organization or operation of the Borrower and does not
provide credit or credit enhancement to the Borrower.
 
Section 7.18 Covenants of the Trustee.
 
The Trustee hereby covenants that:
 
(a) Compliance with Law. The Trustee will comply in all material respects with
all Applicable Laws.
 
(b) Preservation of Existence. The Trustee will preserve and maintain its
existence, rights, franchises and privileges as a national banking association
in good standing under the laws of the United States.
 
72

--------------------------------------------------------------------------------


 
(c) No Bankruptcy Petition. With respect to each CP Lender, prior to the date
that is one year and one day (or such longer preference period as shall then be
in effect) after the payment in full of all amounts owing in respect of all
outstanding commercial paper issued by such CP Lender and, with respect to the
Borrower, prior to the date that is one year and one day (or such longer
preference period as shall then be in effect) after the Collection Date, it will
not institute against the Borrower or such CP Lender, or join any other Person
in instituting against the Borrower or such CP Lender, any Insolvency
Proceedings or other similar proceedings under the laws of the United States or
any state of the United States. In addition, each Committed Lender, each CP
Lender, each Managing Agent, the Administrative Agent and the Backup Servicer
agree that, with respect to the Borrower, prior to the date that is one year and
one day (or such longer preference period as shall then be in effect) after the
Collection Date, it will not institute against the Borrower, or join any other
Person in instituting against the Borrower or such CP Lender, any Insolvency
Proceedings or other similar proceedings under the laws of the United States or
any state of the United States. This Section 7.18(c) will survive the
termination of this Agreement.
 
(d) Collateral Debt Obligation Files. The Trustee will not dispose of any
documents constituting the Collateral Debt Obligation Files in any manner that
is inconsistent with the performance of its obligations as the Trustee pursuant
to this Agreement and will not dispose of any Collateral Debt Obligation except
as contemplated by this Agreement.
 
(e) Location of Collateral Debt Obligation Files. The Collateral Debt Obligation
Files shall remain at all times in the possession of the Trustee at the address
set forth on Schedule VI.
 
(f) No Changes in Trustee Fee. The Trustee will not make any changes to the
Trustee Fee set forth in the Backup Servicer and Trustee Fee Letter without the
prior written approval of the Administrative Agent.
 
Section 7.19 The Backup Servicer.
 
(a) Appointment. The Borrower and the Administrative Agent hereby appoint U.S.
Bank to act as Backup Servicer for the benefit of the Borrower, the
Administrative Agent and the other Secured Parties in accordance with the terms
of this Agreement. U.S. Bank hereby accepts such appointment and agrees to
perform the duties and responsibilities with respect thereto set forth herein.
 
(b) Duties. On or before the Closing Date, and until such time (if applicable)
as it shall become the Successor Servicer, the Backup Servicer shall perform, on
behalf of the Borrower and the Administrative Agent and the other Secured
Parties, the following duties and obligations:
 
(i) On or before the Closing Date, the Backup Servicer shall accept from the
Servicer delivery of the information required to be set forth in the Periodic
Reports in hard copy and in an agreed upon electronic format.
 
(ii) Not later than 1:00 p.m. (New York City time) on the third Business Day
prior to each Reporting Date, the Servicer shall provide to the Backup Servicer
and the
 
73

--------------------------------------------------------------------------------


 
Backup Servicer shall accept delivery of an electronic file in an agreed upon
electronic format (the “Tape”) from the Servicer, which shall include but not be
limited to the following information: (x) for each Collateral Debt Obligation
being transferred, the name and number of the related Obligor, the collection
status, the Collateral Debt Obligation status, the date of each Scheduled
Payment, and the Outstanding Principal Balance, and (y) the Aggregate
Outstanding Principal Balance.
 
(iii) Prior to the related Payment Date, the Backup Servicer shall review the
Periodic Report to ensure that it is complete on its face and that all items in
such Periodic Report have been accurately calculated, if applicable, and
reported based upon the Tape or such other information provided to the Backup
Servicer by the Servicer which is required by the Backup Servicer to perform its
obligations hereunder. The Backup Servicer shall notify the Administrative
Agent, the Borrower and the Servicer of any disagreements with the Periodic
Report based on such review not later than the Business Day preceding such
Payment Date to such Persons.
 
(iv) If the Borrower or the Servicer disagrees with the report provided under
Section 7.19(b)(iii) by the Backup Servicer or if the Borrower or the Servicer
or any subservicer has not reconciled such discrepancy, the Backup Servicer
agrees to confer with the Borrower or the Servicer to resolve such disagreement
on or prior to the next succeeding Determination Date and shall settle such
discrepancy with the Borrower or the Servicer if possible, and notify the
Administrative Agent of the resolution thereof. The Borrower or the Servicer
hereby agree to cooperate at their own expense, with the Backup Servicer in
reconciling any discrepancies herein. If within 20 days after the delivery of
the report provided under Section 7.19(b)(iii) by the Backup Servicer, such
discrepancy is not resolved, the Backup Servicer shall promptly notify the
Borrower and the Administrative Agent of the continued existence of such
discrepancy. Following receipt of such notice by the Administrative Agent, the
Servicer shall deliver to the Borrower, the Administrative Agent, the Secured
Parties and the Backup Servicer no later than the related Payment Date a
certificate describing the nature and amount of such discrepancies and the
actions the Servicer proposes to take with respect thereto.
 
(v) With respect to the duties described in this Section 7.19(b), in the absence
of bad faith or gross negligence, the Backup Servicer, in the performance of its
duties and obligations hereunder, is entitled to rely conclusively, and shall be
fully protected in so relying, on the contents of each Tape, including, but not
limited to, the completeness and accuracy thereof, provided by the Servicer. The
parties acknowledge that the Backup Servicer’s ability to perform hereunder is
subject to its timely receipt of the Tape and Periodic Report, if applicable.
 
(c) Transition to Servicer Role. After the receipt by the Servicer of an
effective Termination Notice, all authority, power, rights and responsibilities
of the Servicer, under this Agreement, whether with respect to the Collateral
Debt Obligations or otherwise, shall pass to and be vested in the Backup
Servicer, subject to and in accordance with the provisions of Section 7.13, as
long as the Backup Servicer is not prohibited by Applicable Law from fulfilling
the same, as evidenced by an Opinion of Counsel, or is not `unwilling to accept
such appointment.
 
74

--------------------------------------------------------------------------------


 
(d) Merger or Consolidation. Any Person (i) into which the Backup Servicer may
be merged or consolidated, (ii) that may result from any merger or consolidation
to which the Backup Servicer shall be a party, or (iii) that may succeed to the
properties and assets of the Backup Servicer substantially as a whole, shall be
the successor to the Backup Servicer under this Agreement without further act on
the part of any of the parties to this Agreement.
 
(e) Backup Servicing Compensation. As compensation for its backup servicing
activities hereunder, the Backup Servicer shall be entitled to receive the
Backup Servicer Fee and any unpaid Backup Servicer Expenses to the extent of
funds available therefor pursuant to the provisions of Section 2.7. The Backup
Servicer’s entitlement to receive the Backup Servicer Fee (other than due and
unpaid Backup Servicer Fees owed through such date) shall cease on the earliest
to occur of: (i) it becoming the Successor Servicer, (ii) its removal as Backup
Servicer, or (iii) the termination of this Agreement.
 
(f) Backup Servicer Removal. The Backup Servicer may be removed with or without
cause by the Administrative Agent, or by the Borrower with the prior written
approval of the Administrative Agent, by notice given in writing to the Backup
Servicer. In the event of any such removal, a replacement Backup Servicer may be
appointed by (i) the Borrower, acting with the written consent of the
Administrative Agent or (ii) if no such replacement is appointed within 30 days
following such removal, by the Administrative Agent. The Backup Servicer may
resign upon ten (10) Business Days notice to the Administrative Agent and the
Borrower, provided that any such resignation shall not be effective until the
earlier of (i) the date on which a replacement Backup Servicer has been
appointed, has agreed to act as Backup Servicer hereunder and has received
copies of all Tapes submitted by the Borrower or the Servicer hereunder or (ii)
45 days following the date of such notice.
 
(g) Scope of Backup Servicing Duties. The Backup Servicer undertakes to perform
only such duties and obligations as are specifically set forth in this
Agreement, it being expressly understood by all parties hereto that there are no
implied duties or obligations of the Backup Servicer hereunder. Without limiting
the generality of the foregoing, the Backup Servicer, except as expressly set
forth herein, shall have no obligation to supervise, verify, monitor or
administer the performance of the Servicer or the Trustee. The Backup Servicer
may act through its Administrative Agents, attorneys and custodians in
performing any of its duties and obligations under this Agreement, it being
understood by the parties hereto that the Backup Servicer will be responsible
for any misconduct or negligence on the part of such agents, attorneys or
custodians acting on the routine and ordinary day-to-day operations for and on
behalf of the Backup Servicer. Neither the Backup Servicer nor any of its
officers, directors, employees or agents shall be liable, directly or
indirectly, for any damages or expenses arising out of the services performed
under this Agreement other than damages or expenses that result from the gross
negligence or bad faith of it or them or the failure to perform materially in
accordance with this Agreement.
 
(h) Limitation on Liability. Except for its willful misconduct, gross negligence
or bad faith, the Backup Servicer shall not be liable for any obligation of the
Servicer contained in this Agreement or for any errors of the Servicer contained
in any computer tape, certificate or other data or document delivered to the
Backup Servicer hereunder or on which the Backup Servicer must rely in order to
perform its obligations hereunder, and the Borrower, the
 
75

--------------------------------------------------------------------------------


 
Administrative Agent, the Trustee, the Backup Servicer and the other Secured
Parties each agree to look only to the Servicer to perform such obligations.
Except for its willful misconduct, gross negligence or bad faith, the Backup
Servicer shall have no responsibility and shall not be in default hereunder or
incur any liability for any failure, error, malfunction or any delay in carrying
out any of their respective duties under this Agreement if such failure or delay
results from the Backup Servicer acting in accordance with information prepared
or supplied by a Person other than the Backup Servicer or the failure of any
such other Person to prepare or provide such information. Except for its gross
negligence or bad faith, the Backup Servicer shall have no responsibility, shall
not be in default and shall incur no liability for (i) any act or failure to act
of any third party, including the Servicer or the Borrower, (ii) any inaccuracy
or omission in a notice or communication received by the Backup Servicer from
any third party, (iii) the invalidity or unenforceability of any Collateral Debt
Obligation or Collateral Debt Obligation Document under Applicable Law, (iv) the
breach or inaccuracy of any representation or warranty made with respect to any
Collateral Debt Obligation, or (v) the acts or omissions of any successor Backup
Servicer. No provision of this Agreement shall require the Backup Servicer to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights and powers, if, in its sole judgment, it shall believe that repayment of
such funds or adequate indemnity against such risk or liability is not assured
to it. In the absence of bad faith, gross negligence or willful misfeasance on
the part of the Backup Servicer, the Backup Servicer may conclusively rely, as
to the truth of the statements and correctness of the opinions expressed therein
upon any request, instructions, certificate, opinion or other document furnished
to the Backup Servicer, reasonably believed by it to be genuine and to have been
signed or presented by the proper party or parties and conforming to the
requirements of this Agreement.
 
(i) Possible Dual Capacity. The parties expressly acknowledge and consent to
U.S. Bank acting in the possible dual capacity of Backup Servicer or Successor
Servicer and in the capacity of Trustee. U.S. Bank may, in such dual capacity,
discharge its separate functions fully, without hindrance or regard to conflict
of interest principles, duty of loyalty principles or other breach of fiduciary
duties to the extent that any such conflict or breach arises from the
performance by U.S. Bank of express duties set forth in this Agreement in any of
such capacities, all of which defenses, claims or assertions are hereby
expressly waived by the other parties hereto except in the case of negligence,
acts of bad faith and willful misconduct by U.S. Bank.
 
(j) Subservicers. The Backup Servicer may, with the prior written consent of the
Administrative Agent, subservice any and all of its duties and responsibilities
hereunder, including but not limited to its duties as Successor Servicer
hereunder should the Backup Servicer become the Successor Servicer pursuant to
Section 7.13. Notwithstanding any subservicing agreement or other delegation of
duties to a subservicer, so long as this Agreement shall remain effective, the
Backup Servicer (solely in its capacity as Successor Servicer, if applicable)
shall remain obligated and primarily liable to the Trustee and the other Secured
Parties, for the servicing and administering of the Collateral Debt Obligations
in accordance with the provisions of this Agreement, without diminution of such
obligation or liability by virtue of such subservicing agreement or other
arrangements with third parties pursuant to this clause (j) or by virtue of
indemnification from any subservicer and to the same extent and under the same
terms and conditions as if the Backup Servicer alone were, as applicable,
servicing and administering the Collateral Debt Obligations.
 
76

--------------------------------------------------------------------------------


 
Section 7.20 Representations and Warranties of the Backup Servicer.
 
The Backup Servicer hereby represents and warrants as follows:
 
(a) Organization and Good Standing. It is a national banking association duly
organized, validly existing and in good standing under the laws of the United
States with all requisite power and authority to own its properties and to
conduct its business as presently conducted and to enter into and perform its
obligations pursuant to this Agreement.
 
(b) Due Qualification. It is duly qualified to do business as a national banking
association and is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
and the conduct of its business requires such qualification, licenses or
approvals except where the failure to so qualify or have such licenses or
approvals has not had, and would not be reasonably expected to have, a Material
Adverse Effect.
 
(c) Power and Authority. It has the power and authority to execute and deliver
this Agreement and each other Transaction Document to which it is a party and to
carry out their respective terms. It has duly authorized the execution, delivery
and performance of this Agreement by all requisite action.
 
(d) No Violation. The consummation of the transactions contemplated by, and the
fulfillment of the terms of, this Agreement and each other Transaction Document
to which it is a party by it will not (i) conflict with, result in any breach of
any of the terms or provisions of, or constitute a default under, its articles
of association or any Contractual Obligation by which it is a party or by which
it or any of its property is bound, (ii) result in the creation or imposition of
any Lien upon any of its properties pursuant to the terms of any Contractual
Obligation, or (iii) violate any Applicable Law.
 
(e) No Consents. No consent, approval, authorization, order, registration,
filing, qualification, license or permit of or with any Governmental Authority
having jurisdiction over it or any of its respective properties is required to
be obtained in order for it to enter into this Agreement or perform its
obligations hereunder.
 
(f) Binding Obligation. This Agreement constitutes its legal, valid and binding
obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable Insolvency Laws and (ii) general
principles of equity (whether considered in a suit at law or in equity).
 
(g) No Proceedings. There are no proceedings or investigations pending or, to
the best of its knowledge, threatened, against it before any Governmental
Authority (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement, or (iii) seeking any determination or ruling that might (in its
reasonable judgment) have a Material Adverse Effect.
 
Section 7.21 Covenants of the Backup Servicer.
 
The Backup Servicer hereby covenants that:
 
77

--------------------------------------------------------------------------------


 
(a) Compliance with Law. The Backup Servicer will comply in all material
respects with all Applicable Laws.
 
(b) Preservation of Existence. The Backup Servicer will preserve and maintain
its existence, rights, franchises and privileges as a national banking
association in good standing under the laws of the United States.
 
(c) No Bankruptcy Petition. With respect to each CP Lender, prior to the date
that is one year and one day (or such longer preference period as shall then be
in effect) after the payment in full of all amounts owing in respect of all
outstanding commercial paper issued by such CP Lender and, with respect to the
Borrower, prior to the date that is one year and one day (or such longer
preference period as shall then be in effect) after the Collection Date, it will
not institute against the Borrower or such CP Lender, or join any other Person
in instituting against the Borrower or such CP Lender, any Insolvency
Proceedings or other similar proceedings under the laws of the United States or
any state of the United States. This Section 7.21(c) will survive the
termination of this Agreement.
 
(d) No Changes in Backup Servicer Fee. The Backup Servicer will not make any
changes to Backup Servicer Fee set forth in the Backup Servicer and Trustee Fee
Letter without the prior written approval of the Administrative Agent.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
Section 8.1 Events of Default.
 
If any of the following events (each, an “Event of Default”) shall occur and be
continuing:
 
(a) the Borrower shall fail to (i) make payment of any amount required to be
made under the terms of this Agreement and such failure shall continue for more
than three (3) Business Days; or (ii) repay all Loans Outstanding on or prior to
the Maturity Date; or
 
(b) the Loan-to-Value Ratio shall be greater than 68%; or
 
(c) (i) the Borrower shall fail to perform or observe in any material respect
any other covenant or other agreement of the Borrower set forth in this
Agreement and any other Transaction Document to which it is a party, or (ii) the
Originator shall fail to perform or observe in any material respect any term,
covenant or agreement of such Originator set forth in any other Transaction
Document to which it is a party, in each case when such failure continues
unremedied for more than thirty (30) days after the first to occur of (i) the
date on which written notice of such failure requiring the same to be remedied
shall have been given to such Person by the Administrative Agent, any Managing
Agent or the Trustee and (ii) the date on which such Person becomes or should
have become aware thereof; or
 
(d) any representation or warranty made or deemed made by the Borrower hereunder
shall be incorrect in any material respect as of the time when the same shall
have been when
 
78

--------------------------------------------------------------------------------


 
made and such failure, if susceptible to a cure, shall continue unremedied for a
period of thirty (30) days after the first to occur of (i) the date on which
written notice of such failure requiring the same to be remedied shall have been
given to the Borrower by the Administrative Agent or any Managing Agent and (ii)
the date on which the Borrower becomes or should have become aware thereof; or
 
(e) the Trustee, for the benefit of the Secured Parties, shall fail for any
reason to have a valid and perfected first priority security interest in any
portion of the Collateral having a value, individually or in the aggregate, in
excess of $5,000,000; or
 
(f) (i) a final non-appealable judgment for the payment of money shall have been
rendered in an amount in excess of (A) $5,000,000 against the Originator or any
of its material subsidiaries (which, for avoidance of doubt, shall include any
special purpose entity subsidiary created to facilitate a structured finance
transaction) or (B) $100,000 against the Borrower by a court of competent
jurisdiction and, if such judgment relates to the Originator or any of its
material subsidiaries, such judgment, decree or order shall continue unsatisfied
and in effect for any period of thirty (30) consecutive days without a stay of
execution, or (ii) the Originator, the Originator’s material subsidiaries or the
Borrower, as the case may be, shall have made payments of amounts in excess of
$5,000,000 or $50,000, respectively, in settlement of any litigation; or
 
(g) an Insolvency Event shall occur with respect to the Borrower, the Originator
or the Servicer (if an Affiliate of the Borrower or the Originator); or
 
(h) any Material Adverse Change occurs with respect to the Borrower, the
Originator or the Servicer; or
 
(i) the Borrower, the Originator or any of the Originator’s material
subsidiaries (which, for avoidance of doubt, shall include any special purpose
entity subsidiary created to facilitate a structured finance transaction)
defaults under any material agreement for borrowed money to which either is a
party and which, in the case of the Originator and its material subsidiaries
only, shall evidence Indebtedness in excess of $5,000,000, and such default is
not cured within the relevant cure period, or any such recourse debt or other
obligation shall be declared to be due and payable or required to be prepaid
(other than by scheduled payment) prior to its maturity; or
 
(j) GSC Investment’s leverage ratio (taking into account all on and off-balance
sheet Indebtedness) shall exceed 1:1; or
 
(k) any Change-in-Control of the Borrower or the Originator occurs; or
 
(l) the Borrower shall become an “investment company” subject to registration
under the 1940 Act or the business and other activities of the Borrower or the
Originator, including but not limited to, the acceptance of the Loans by the
Borrower made by the Lenders, the application and use of the proceeds thereof by
the Borrower and the consummation and conduct of the transactions contemplated
by the Transaction Documents to which the Borrower or the Originator is a party
result in a violation by the Originator, the Borrower, or any other party to the
Transaction Documents of the 1940 Act or the rules and regulations promulgated
thereunder;
 
79

--------------------------------------------------------------------------------


 
(m) the Originator shall fail to maintain a minimum Net Worth equal to the sum
of (i) of $88,000,000 plus (ii) 75% of any equity issued by the Originator after
the Closing Date; or
 
(n) the Originator shall fail to satisfy the RIC/BDC Requirements; or
 
(o) the Servicer shall willfully violate, or take any action that it knows
breaches, any material provision of this Agreement or any other Transaction
Document applicable to it.
 
Upon its receipt of written notice thereof, the Administrative Agent shall
promptly notify each Lender of the occurrence of any Event of Default.
 
Section 8.2 Remedies.
 
(a) Upon the occurrence of an Event of Default, the Administrative Agent shall,
at the request, or may with the consent, of the Required Committed Lenders, by
notice to the Borrower declare the Maturity Date to have occurred, without
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower, and all Loans Outstanding and all other amounts owing by
the Borrower under this Agreement shall be accelerated and become immediately
due and payable, provided, that in the event that the Event of Default described
in Section 8.1(g) herein has occurred, the Maturity Date shall automatically
occur, without demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.
 
(b) Upon any such declaration or automatic occurrence of the Maturity Date as
specified under Section 8.2(a), the Administrative Agent and the other Secured
Parties shall have, in addition to all other rights and remedies under this
Agreement or otherwise, all rights and remedies provided under the UCC of each
applicable jurisdiction and other Applicable Laws, including the right to sell
the Collateral, which rights and remedies shall be cumulative.
 
(c) At any time on and after the Maturity Date, the Borrower and the Servicer
hereby agree that they will, at the expense of Borrower or, if such Maturity
Date occurred as a result of a Servicer Termination Event, at the expense of the
initial Servicer or any Affiliate of the initial Servicer if appointed as
Successor Servicer hereunder, and upon request of the Administrative Agent,
forthwith, (i) assemble all or any part of the Collateral as directed by the
Administrative Agent, and make the same available to the Administrative Agent,
at a place to be designated by the Administrative Agent, and (ii) without notice
except as specified below, sell the Collateral or any part thereof in one or
more parcels at a public or private sale, at any of the Administrative Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Administrative Agent may deem commercially reasonable. The
Borrower agrees that, to the extent notice of sale shall be required by law, at
least ten days’ notice to the Borrower of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. The Administrative Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Administrative Agent, may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. All
cash Proceeds received by the Administrative Agent in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
(after payment of any
 
80

--------------------------------------------------------------------------------


 
amounts incurred by the Administrative Agent or any of the Secured Parties in
connection with such sale) shall be deposited into the Collection Account and to
be applied against all or any part of the Obligations pursuant to Section 2.7.
 
If the Administrative Agent proposes to sell the Collateral or any part thereof
in one or more parcels at a public or private sale, the Borrower shall have the
right of first refusal to repurchase the Collateral, in whole but not in part,
prior to such sale at a price not less than the Obligations as of the date of
such proposed repurchase. The aforementioned rights and remedies shall be
without limitation, and shall be in addition to all other rights and remedies of
the Administrative Agent and the Secured Parties otherwise available under any
provision of this Agreement by operation of law, at equity or otherwise, each of
which are expressly preserved.
 
ARTICLE IX
 
INDEMNIFICATION
 
Section 9.1 Indemnities by the Borrower.
 
(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Borrower hereby agrees to indemnify the Administrative
Agent, the Managing Agents, the Servicer, the Backup Servicer, any Successor
Servicer, the Trustee, any Secured Party or its assignee and each of their
respective Affiliates and officers, directors, employees, members and agents
thereof (collectively, the “Indemnified Parties”), forthwith on demand, from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by, any such Indemnified Party or other non-monetary damages
of any such Indemnified Party any of them arising out of or as a result of this
Agreement, excluding, however, Indemnified Amounts to the extent (i) resulting
from gross negligence or willful misconduct on the part of any Indemnified Party
or (ii) arising in respect of Taxes excluded from the definition of Additional
Amount pursuant to Section 2.12(a). Notwithstanding anything in this Agreement
to the contrary, Indemnified Amounts owed to the initial Servicer shall be paid
in accordance with Section 2.7. Without limiting the foregoing, the Borrower
shall indemnify the Indemnified Parties for Indemnified Amounts relating to or
resulting from:
 
(i) any security or loan treated as or represented by the Borrower to be a
Collateral Debt Obligation that is not at the applicable time a Collateral Debt
Obligation;
 
(ii) reliance on any representation or warranty made or deemed made by the
Borrower or the Servicer (or one of their respective Affiliates) or any of their
respective officers under or in connection with this Agreement, which shall have
been false or incorrect in any material respect when made or deemed made or
delivered;
 
(iii) the failure by the Borrower or the Servicer (or one of their respective
Affiliates) to comply with any term, provision or covenant contained in this
Agreement or any agreement executed in connection with this Agreement, or with
any Applicable Law with respect to any Collateral Debt Obligation comprising a
portion of the
 
81

--------------------------------------------------------------------------------


 
Collateral, or the nonconformity of any Collateral Debt Obligation, the Related
Property with any such Applicable Law or any failure by the Originator, the
Borrower or any Affiliate thereof to perform its respective duties under the
Collateral Debt Obligations included as a part of the Collateral;
 
(iv) the failure to vest and maintain vested in the Administrative Agent a first
priority perfected security interest in the Collateral;
 
(v) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Laws with respect to any Collateral whether at the time of any
Loan or at any subsequent time and as required by the Transaction Documents;
 
(vi) any dispute, claim, offset or defense (other than the discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any security or loan
included as part of the Collateral that is, or is purported to be, an Collateral
Debt Obligation (including, without limitation, a defense based on such
Collateral Debt Obligation not being a legal, valid and binding obligation of
such Obligor enforceable against it in accordance with its terms);
 
(vii) any failure of the Borrower or the Servicer (if the Originator or one of
its Affiliates) to perform its duties or obligations in accordance with the
provisions of this Agreement or any failure by the Originator, the Borrower or
any Affiliate thereof to perform its respective duties under the Collateral Debt
Obligations;
 
(viii) any products liability claim or personal injury or property damage suit
or other similar or related claim or action of whatever sort arising out of or
in connection with merchandise or services that are the subject of any
Collateral Debt Obligation included as part of the Collateral or the Related
Property included as part of the Collateral;
 
(ix) the failure by Borrower to pay when due any Taxes for which the Borrower is
liable, including without limitation, sales, excise or personal property taxes
payable in connection with the Collateral;
 
(x) any repayment by the Administrative Agent, any Managing Agent or a Secured
Party of any amount previously distributed in reduction of Loans Outstanding or
payment of Interest or any other amount due hereunder or under any Hedging
Agreement, in each case which amount the Administrative Agent, such Managing
Agent or a Secured Party believes in good faith is required to be repaid;
 
(xi) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Loans or in respect of any Collateral Debt Obligation
included as part of the Collateral or the Related Property included as part of
the Collateral;
 
(xii) any failure by the Borrower to give reasonably equivalent value to the
Originator in consideration for the transfer by the Originator to the Borrower
of any Collateral Debt Obligation or the Related Property or any attempt by any
Person to void
 
82

--------------------------------------------------------------------------------


 
or otherwise avoid any such transfer under any statutory provision or common law
or equitable action, including, without limitation, any provision of the
Bankruptcy Code;
 
(xiii) the failure of the Borrower, the Originator or any of their respective
agents or representatives to remit to the Servicer or the Administrative Agent,
Collections on the Collateral remitted to the Borrower or any such agent or
representative in accordance with the terms hereof or the commingling by the
Borrower or any Affiliate of any collections; or
 
(xiv) the occurrence of a Subordination Event.
 
(b) Any amounts subject to the indemnification provisions of this Section 9.1
shall be paid by the Borrower to the applicable Indemnified Party pursuant to
the terms of Section 2.7.
 
(c) If for any reason the indemnification provided above in this Section 9.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Borrower shall contribute to the amount paid or payable
by such Indemnified Party as a result of such loss, claim, damage or liability
in such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnified Party on the one hand and the Borrower, on the
other hand but also the relative fault of such Indemnified Party as well as any
other relevant equitable considerations.
 
(d) The obligations of the Borrower under this Section 9.1 shall survive the
removal of the Administrative Agent or any Managing Agent and the termination of
this Agreement.
 
(e) The parties hereto agree that the provisions of Section 9.1 shall not be
interpreted to provide recourse to the Borrower against loss by reason of the
bankruptcy or insolvency (or other credit condition) of, or default by, an
Obligor on, any Collateral Debt Obligation.
 
Section 9.2 Indemnities by the Servicer.
 
(a) Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Servicer (if an Affiliate of the Borrower or the
Originator) hereby agrees to indemnify each Indemnified Party, forthwith on
demand, from and against any and all Indemnified Amounts (calculated without
duplication of Indemnified Amounts paid by the Borrower pursuant to Section 9.1
above) awarded against or incurred by any such Indemnified Party by reason of
any acts, omissions or alleged acts or omissions of the Servicer, including, but
not limited to (i) any representation or warranty made by the Servicer under or
in connection with any Transaction Documents to which it is a party, any
Periodic Report, Servicer’s Certificate or any other information or report
delivered by or on behalf of the Servicer pursuant hereto, which shall have been
false, incorrect or misleading in any material respect when made or deemed made,
(ii) the failure by the Servicer to comply with any Applicable Law, (iii) the
failure of the Servicer to comply with its duties or obligations in accordance
with the Agreement, (iv) any litigation, proceedings or investigation against
the Servicer, or (v) the occurrence of a Subordination Event occurring as a
result of the conduct of the Servicer, excluding, however, Indemnified Amounts
to the extent (i) resulting from gross negligence or willful misconduct on the
part of the applicable Indemnified Party or (ii) arising in respect of Taxes
excluded from the definition of Additional Amount pursuant to Section 2.12(a).
The provisions of this indemnity
 
83

--------------------------------------------------------------------------------


 
shall run directly to and be enforceable by an injured party subject to the
limitations hereof. If the Servicer has made any indemnity payment pursuant to
this Section 9.2 and such payment fully indemnified the recipient thereof and
the recipient thereafter collects any payments from others in respect of such
Indemnified Amounts, the recipient shall repay to the Servicer an amount equal
to the amount it has collected from others in respect of such indemnified
amounts.
 
(b) If for any reason the indemnification provided above in this Section 9.2 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Servicer shall contribute to the amount paid or payable
to such Indemnified Party as a result of such loss, claim, damage or liability
in such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnified Party on the one hand and the Servicer on the other
hand but also the relative fault of such Indemnified Party as well as any other
relevant equitable considerations.
 
(c) The obligations of the Servicer under this Section 9.2 shall survive the
resignation or removal of the Administrative Agent or any Managing Agents and
the termination of this Agreement.
 
(d) The parties hereto agree that the provisions of this Section 9.2 shall not
be interpreted to provide recourse to the Servicer against loss by reason of the
bankruptcy or insolvency (or other credit condition) of, or default by, related
Obligor on, any Transferred Collateral Debt Obligation.
 
(e) Any indemnification pursuant to this Section 9.2 shall not be payable from
the Collateral.
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS
 
Section 10.1 Authorization and Action.
 
(a) Each Secured Party hereby designates and appoints DB as Administrative Agent
hereunder, and authorizes DB to take such actions as agent on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of this Agreement together with such powers as are reasonably incidental
thereto. The Administrative Agent shall not have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Secured Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of the Administrative Agent shall be read
into this Agreement or otherwise exist for the Administrative Agent. In
performing its functions and duties hereunder, the Administrative Agent shall
act solely as agent for the Secured Parties and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for the Borrower or any of its successors or assigns. The Administrative Agent
shall not be required to take any action that exposes the Administrative Agent
to personal liability or that is contrary to this Agreement or Applicable Law.
The appointment and authority of the Administrative Agent hereunder shall
terminate at the indefeasible payment in full of the Facility Obligations.
 
84

--------------------------------------------------------------------------------


 
(b) Each Lender hereby designates and appoints the Managing Agent for such
Lender’s Lender Group as its Managing Agent hereunder, and authorizes such
Managing Agent to take such actions as agent on its behalf and to exercise such
powers as are delegated to the Managing Agents by the terms of this Agreement
together with such powers as are reasonably incidental thereto. No Managing
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of the applicable Managing Agent shall be read into this Agreement or
otherwise exist for the applicable Managing Agent. In performing its functions
and duties hereunder, each Managing Agent shall act solely as agent for the
Lenders in the related Lender Group and does not assume nor shall be deemed to
have assumed any obligation or relationship of trust or agency with or for the
Borrower or any of its successors or assigns. No Managing Agent shall be
required to take any action that exposes it to personal liability or that is
contrary to this Agreement or Applicable Law. The appointment and authority of
each Managing Agent hereunder shall terminate at the indefeasible payment in
full of the Facility Obligations.
 
Section 10.2 Delegation of Duties.
 
(a) The Administrative Agent may execute any of its duties under this Agreement
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
(b) Each Managing Agent may execute any of its duties under this Agreement by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. No Managing Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
 
Section 10.3 Exculpatory Provisions.
 
(a) Neither the Administrative Agent nor any of its directors, officers, agents
or employees shall be (i) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement (except for its,
their or such Person’s own gross negligence or willful misconduct or, in the
case of the Administrative Agent, the breach of its obligations expressly set
forth in this Agreement), or (ii) responsible in any manner to any of the
Secured Parties for any recitals, statements, representations or warranties made
by the Borrower contained in this Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of the Borrower to
perform its obligations hereunder, or for the satisfaction of any condition
specified in Article III. The Administrative Agent shall not be under any
obligation to any Secured Party to ascertain or to inquire as to the observance
or performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrower. The Administrative Agent shall not be deemed to have knowledge of any
Event of Default unless the Administrative Agent has received notice of such
Event of Default, in a document or other
 
85

--------------------------------------------------------------------------------


 
written communication titled “Notice of Event of Default” from the Borrower or a
Secured Party.
 
(b) Neither any Managing Agent nor any of its respective directors, officers,
agents or employees shall be (i) liable for any action lawfully taken or omitted
to be taken by it or them under or in connection with this Agreement (except for
its, their or such Person’s own gross negligence or willful misconduct or, in
the case of a Managing Agent, the breach of its obligations expressly set forth
in this Agreement), or (ii) responsible in any manner to the Administrative
Agent or any of the Secured Parties for any recitals, statements,
representations or warranties made by the Borrower contained in this Agreement
or in any certificate, report, statement or other document referred to or
provided for in, or received under or in connection with, this Agreement or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other document furnished in connection herewith, or for
any failure of the Borrower to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article III. No Managing Agent shall
be under any obligation to the Administrative Agent or any Secured Party to
ascertain or to inquire as to the observance or performance of any of the
agreements or covenants contained in, or conditions of, this Agreement, or to
inspect the properties, books or records of the Borrower. No Managing Agent
shall be deemed to have knowledge of any Event of Default unless such Managing
Agent has received notice of such Event of Default, in a document or other
written communication titled “Notice of Event of Default” from the Borrower, the
Administrative Agent or a Secured Party.
 
Section 10.4 Reliance.
 
(a) The Administrative Agent shall in all cases be entitled to rely, and shall
be fully protected in relying, upon any document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent shall in
all cases be fully justified in failing or refusing to take any action under
this Agreement or any other document furnished in connection herewith unless it
shall first receive such advice or concurrence of the Required Committed Lenders
or all of the Secured Parties, as applicable, as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders, provided, that,
unless and until the Administrative Agent shall have received such advice, the
Administrative Agent may take or refrain from taking any action, as the
Administrative Agent shall deem advisable and in the best interests of the
Secured Parties. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, in accordance with a request of the
Required Committed Lenders or all of the Secured Parties, as applicable, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Secured Parties.
 
(b) Each Managing Agent shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower), independent accountants and other
experts selected by such Managing Agent. Each Managing Agent shall in all cases
be fully justified in failing or refusing to take any action under this
Agreement or any
 
86

--------------------------------------------------------------------------------


 
other document furnished in connection herewith unless it shall first receive
such advice or concurrence of the Committed Lenders in its related Lender Group
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Committed Lenders in its related Lender Group, provided that unless and
until such Managing Agent shall have received such advice, the Managing Agent
may take or refrain from taking any action, as the Managing Agent shall deem
advisable and in the best interests of the Lenders in its Lender Group. Each
Managing Agent shall in all cases be fully protected in acting, or in refraining
from acting, in accordance with a request of the Committed Lenders in such
Managing Agent’s Lender Group and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders in such Managing
Agent’s Lender Group.
 
Section 10.5 Non-Reliance on Administrative Agent, Managing Agents and Other
Lenders.
 
Each Secured Party expressly acknowledges that neither the Administrative Agent,
any other Secured Party nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or any other
Secured Party hereafter taken, including, without limitation, any review of the
affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any other Secured Party. Each Secured
Party represents and warrants to the Administrative Agent and to each other
Secured Party that it has and will, independently and without reliance upon the
Administrative Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and made its own decision
to enter into this Agreement
 
Section 10.6 Reimbursement and Indemnification.
 
The Committed Lenders agree to reimburse and indemnify the Administrative Agent,
and the Committed Lenders in each Lender Group agree to reimburse the Managing
Agent for such Lender Group, and their respective officers, directors,
employees, representatives and agents ratably according to their Commitments, as
applicable, to the extent not paid or reimbursed by the Borrower (i) for any
amounts for which the Administrative Agent, acting in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, is entitled to reimbursement by the Borrower hereunder and (ii)
for any other expenses incurred by the Administrative Agent, in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, and acting on behalf of the related Lenders, in connection with
the administration and enforcement of this Agreement and the other Transaction
Documents.
 
Section 10.7 Administrative Agent and Managing Agents in their Individual
Capacities.
 
The Administrative Agent, each Managing Agent and each of their respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any Affiliate of the Borrower as though
the Administrative Agent or such Managing
 
87

--------------------------------------------------------------------------------


 
Agent, as the case may be, were not the Administrative Agent or a Managing
Agent, as the case may be, hereunder. With respect to the acquisition of Loans
pursuant to this Agreement, the Administrative Agent, each Managing Agent and
each of their respective Affiliates shall have the same rights and powers under
this Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent or a Managing Agent, as the case may be, and the terms
“Committed Lender” “Lender” “Committed Lenders” and “Lenders” shall include the
Administrative Agent or a Managing Agent, as the case may be, in its individual
capacity.
 
Section 10.8 Successor Administrative Agent or Managing Agent.
 
(a) The Administrative Agent may, upon five (5) days’ notice to the Borrower and
the Secured Parties, and the Administrative Agent will, upon the direction of
all of the Lenders resign as Administrative Agent. If the Administrative Agent
shall resign, then the Required Committed Lenders during such five (5) day
period shall appoint from among the Secured Parties a successor agent. If for
any reason no successor Administrative Agent is appointed by the Required
Committed Lenders during such five (5) day period, then effective upon the
expiration of such five (5) day period, the Secured Parties shall perform all of
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Facility Obligations or under the Fee Letter
delivered by the Borrower to the Administrative Agent and the Secured Parties
directly to the applicable Managing Agents, on behalf of the Lenders in the
applicable Lender Group and for all purposes shall deal directly with the
Secured Parties. After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of Article IX and Article X shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.
 
(b) Any Managing Agent may, upon five (5) days’ notice to the Borrower, the
Administrative Agent and the related Lenders, and any Managing Agent will, upon
the direction of all of the related Committed Lenders resign as a Managing
Agent. If a Managing Agent shall resign, then the related Committed Lenders
during such five (5) day period shall appoint from among the related Committed
Lenders a successor Managing Agent. If for any reason no successor Managing
Agent is appointed by such Committed Lenders during such five (5) day period,
then effective upon the expiration of such five (5) day period, such Committed
Lenders shall perform all of the duties of the related Managing Agent hereunder.
After any retiring Managing Agent’s resignation hereunder as a Managing Agent,
the provisions of Article IX and Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was a Managing Agent under
this Agreement.
 
ARTICLE XI
 
ASSIGNMENTS; PARTICIPATIONS
 
Section 11.1 Assignments and Participations.
 
(a) Borrower and each Committed Lender hereby agree and consent to the complete
or partial assignment by each CP Lender of all or any portion of its rights
under, interest in, title to and obligations under this Agreement (i) to its
Liquidity Banks pursuant to a Liquidity Agreement, (ii) (A) to any other issuer
of commercial paper notes sponsored or administered by
 
88

--------------------------------------------------------------------------------


 
the Managing Agent of such CP Lender’s Lender Group or (B) to any Lender or any
Affiliate of a Lender hereunder, or (iii) to any other Person; provided that,
prior to the occurrence of an Event of Default, such CP Lender may not make any
such assignment pursuant to this clause (iii), except in the event that the
circumstances described in Section 11.1(c) occur, without the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed). Upon
such assignment, such CP Lender shall be released from its obligations so
assigned. Further, Borrower and each Committed Lender hereby agree that any
assignee of any CP Lender of this Agreement or all or any of the outstanding
Loans of such CP Lender shall have all of the rights and benefits under this
Agreement as if the term “CP Lender” explicitly referred to such party, and no
such assignment shall in any way impair the rights and benefits of such CP
Lender hereunder. None of the Borrower or the Servicer shall have the right to
assign its rights or obligations under this Agreement.
 
(b) Any Committed Lender may at any time and from time to time assign to one or
more Persons (“Purchasing Committed Lenders”) all or any part of its rights and
obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit C hereto (the “Assignment and
Acceptance”) executed by such Purchasing Committed Lender and such selling
Committed Lender. The consent of the CP Lender or CP Lenders in such Committed
Lender’s Lender Group shall be required prior to the effectiveness of any such
assignment. In addition, so long as no Event of Default or Default has occurred
and is continuing at such time, the consent of the Borrower (such consent not to
be unreasonably withheld or delayed) shall be required prior to the
effectiveness of any such assignment. Each assignee of a Committed Lender must
be an Eligible Assignee and must agree to deliver to the Administrative Agent,
promptly following any request therefor by the Managing Agent for its Lender
Group or the affected CP Lender or CP Lenders, an enforceability opinion in form
and substance satisfactory to such Managing Agent and such CP Lender or CP
Lenders. Upon delivery of the executed Assignment and Acceptance to the
Administrative Agent, such selling Committed Lender shall be released from its
obligations hereunder to the extent of such assignment. Thereafter the
Purchasing Committed Lender shall for all purposes be a Committed Lender party
to this Agreement and shall have all the rights and obligations of a Committed
Lender under this Agreement to the same extent as if it were an original party
hereto and no further consent or action by Borrower, the Lenders or the
Administrative Agent shall be required.
 
(c) Each of the Committed Lenders agrees that in the event that it shall cease
to have the Required Ratings (an “Affected Committed Lender”), such Affected
Committed Lender shall be obliged, at the request of the CP Lenders in such
Committed Lender’s Lender Group or the applicable Managing Agent, to assign all
of its rights and obligations hereunder to (x) another Committed Lender or (y)
another funding entity nominated by such Managing Agent and acceptable to such
affected CP Lenders, and willing to participate in this Agreement through the
Maturity Date in the place of such Affected Committed Lender; provided that the
Affected Committed Lender receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such Committed Lender’s Pro Rata Share of the
outstanding Loans and Interest owing to the Committed Lenders and all accrued
but unpaid fees and other costs and expenses payable in respect of its Pro Rata
Share of the outstanding Loans of the Committed Lenders.
 
(d) By executing and delivering an Assignment and Acceptance, the Purchasing
Committed Lender thereunder and the selling Committed Lender thereunder confirm
to and
 
89

--------------------------------------------------------------------------------


 
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such selling Committed Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such selling Committed Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the related CP Lender or the performance or observance by
such CP Lender of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such Purchasing
Committed Lender confirms that it has received a copy of this Agreement,
together with copies of such financial statements and other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Purchasing
Committed Lender will, independently and without reliance upon the
Administrative Agent or any Managing Agent, the selling Committed Lender or any
other Committed Lender and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such Purchasing Committed
Lender and such selling Committed Lender confirm that such Purchasing Committed
Lender is an Eligible Assignee; (vi) such Purchasing Committed Lender appoints
and authorizes each of the Administrative Agent and the applicable Managing
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to such agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
Purchasing Committed Lender agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Committed Lender.
 
(e) The Administrative Agent shall maintain at its address referred to herein a
copy of each Assignment and Acceptance delivered to and accepted by it and a
register for the recordation of the names and addresses of the Committed Lenders
and the Commitment of, and principal amount of, each Loan owned by each
Committed Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Lenders, the Borrower and the Managing Agents may treat each Person whose name
is recorded in the Register as a Committed Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Lenders,
any Managing Agent or the Borrower at any reasonable time and from time to time
upon reasonable prior notice.
 
(f) Subject to the provisions of this Section 11.1, upon their receipt of an
Assignment and Acceptance executed by an selling Committed Lender and an
Purchasing Committed Lender, the Administrative Agent shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit C
hereto, accept such Assignment and Acceptance, and the Administrative Agent
shall then (i) record the information contained therein in the Register and (ii)
give prompt notice thereof to each Managing Agent.
 
(g) Any Committed Lender may, in the ordinary course of its business at any time
sell to one or more Persons (each a “Participant”) participating interests in
its Pro-Rata Share of the Loans of the Committed Lenders or any other interest
of such Committed Lender hereunder. Notwithstanding any such sale by a Committed
Lender of a participating interest to a Participant, such Committed Lender’s
rights and obligations under this Agreement shall remain unchanged,
 
90

--------------------------------------------------------------------------------


 
such Committed Lender shall remain solely responsible for the performance of its
obligations hereunder, and the Borrower, the CP Lenders, the Managing Agents and
the Administrative Agent shall continue to deal solely and directly with such
Committed Lender in connection with such Committed Lender’s rights and
obligations under this Agreement. Each Committed Lender agrees that any
agreement between such Committed Lender and any such Participant in respect of
such participating interest shall not restrict such Committed Lender’s right to
agree to any amendment, supplement, waiver or modification to this Agreement,
except for any amendment, supplement, waiver or modification set forth in
Section 12.1 of this Agreement.
 
(h) Each Committed Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
11.1, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower, the Servicer or the
Originator furnished to such Committed Lender by or on behalf of the Borrower,
the Servicer or the Originator.
 
(i) Nothing herein shall prohibit any Committed Lender from pledging or
assigning as collateral any of its rights under this Agreement to any Federal
Reserve Bank in accordance with Applicable Law and any such pledge or collateral
assignment may be made without compliance with Section 11.1(a) or Section
11.1(b).
 
(j) In the event any Committed Lender causes increased costs, expenses or taxes
to be incurred by the Administrative Agent, Managing Agents or the related CP
Lender in connection with the assignment or participation of such Committed
Lender’s rights and obligations under this Agreement to an Eligible Assignee
then such Committed Lender agrees that it will make reasonable efforts to assign
such increased costs, expenses or taxes to such Eligible Assignee in accordance
with the provisions of this Agreement.
 
ARTICLE XII
 
MISCELLANEOUS
 
Section 12.1 Amendments and Waivers.
 
Except as provided in this Section 12.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent, the Managing Agents
and the Required Committed Lenders; provided, however, that (i) without the
consent of the Committed Lenders in any Lender Group (other than the Lender
Group to which such Committed Lenders are being added), the Administrative Agent
and the applicable Managing Agent may, with the consent of Borrower, amend this
Agreement solely to add additional Persons as Committed Lenders hereunder, (ii)
any amendment of this Agreement that is solely for the purpose of increasing the
Commitment of a specific Committed Lender may be effected with the written
consent of the Borrower, the Administrative Agent and the affected Committed
Lender, (iii) any amendment waiver or other modification, the effect of which is
to create a commitment by any CP Lender to fund Loans hereunder, shall not be
effective without the consent of such CP Lender, and (iv) the consent of each
affected Lender shall be required to: (A) extend the date of any payment or
deposit of Collections by the Borrower or the Servicer, (B) reduce the amount
(other than by
 
91

--------------------------------------------------------------------------------


 
reason of the repayment thereof) or extend the time of payment of Loans
Outstanding or reduce the rate or extend the time of payment of Interest (or any
component thereof) or increase the Group Loan Limit of the related Lender Group,
(C) reduce any fee payable to the Administrative Agent or any Managing Agent for
the benefit of the Lenders, (D) amend, modify or waive any provision of the
definition of Required Committed Lenders or Sections 2.10, 11.1(a), 12.1, 12.9,
or 12.10, (E) consent to or permit the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement, (F) amend or waive any
Event of Default, (G) change the definition of “Loan-to-Value Ratio,” or
“Collateral Debt Obligation,” or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses. Any waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
 
No amendment, waiver or other modification (i) affecting the rights or
obligations of any Hedge Counterparty (ii) having a material affect on the
rights or obligations of the Trustee or the Backup Servicer (including any
duties of the Servicer that the Backup Servicer would have to assume as
Successor Servicer) or (iii) amending or modifying the obligations of the
Performance Guarantor under Section 12.14 shall be effective against such Person
without the written agreement of such Person. The Borrower or the Servicer on
its behalf will deliver a copy of all waivers and amendments to the Trustee, the
Backup Servicer and the Performance Guarantor.
 
Section 12.2 Notices, Etc.
 
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or hand
delivered, as to each party hereto, at its address set forth under its name on
the signature pages hereof or specified in such party’s Assignment and
Acceptance Agreement or at such other address as shall be designated by such
party in a written notice to the other parties hereto. All such notices and
communications shall be effective, upon receipt, or in the case of (a) notice by
mail, five (5) days after being deposited in the United States mail, first class
postage prepaid, (b) notice by telex, when telexed against receipt of answer
back, or (c) notice by facsimile copy, when verbal communication of receipt is
obtained, except that notices and communications pursuant to this Article XII
shall not be effective until received with respect to any notice sent by mail or
telex.
 
Section 12.3 No Waiver, Rights and Remedies.
 
No failure on the part of the Administrative Agent or any Secured Party or any
assignee of any Secured Party to exercise, and no delay in exercising, any right
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies
herein provided are cumulative and not exclusive of any rights and remedies
provided by law.
 
92

--------------------------------------------------------------------------------


 
Section 12.4 Binding Effect.
 
This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent, the Secured Parties and their respective successors
and permitted assigns and, in addition, the provisions of Section 2.7 shall
inure to the benefit of each Hedge Counterparty, whether or not that Hedge
Counterparty is a Secured Party, and the provisions relating to the Backup
Servicer, including Sections 2.7, 7.4, 9.1 and 9.2 shall inure to the benefit of
the Backup Servicer.
 
Section 12.5 Term of this Agreement.
 
This Agreement, including, without limitation, the Borrower’s obligation to
observe its covenants set forth in Article V and the Servicer’s obligation to
observe its covenants set forth in Article VII, shall remain in full force and
effect until the Collection Date; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Borrower pursuant to Articles III and IV and the
indemnification and payment provisions of Article IX and Article X and the
provisions of Section 12.9 and Section 12.10 shall be continuing and shall
survive any termination of this Agreement.
 
Section 12.6 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. EACH OF THE SECURED PARTIES, THE BORROWER AND THE
ADMINISTRATIVE AGENT HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
AND EACH SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
 
Section 12.7 WAIVER OF JURY TRIAL.
 
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE SECURED PARTIES, THE
BORROWER AND THE ADMINISTRATIVE AGENT WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
 
93

--------------------------------------------------------------------------------


 
Section 12.8 Costs, Expenses and Taxes.
 
(a) In addition to the rights of indemnification granted to the Administrative
Agent, the Managing Agents, the other Secured Parties and its or their
Affiliates and officers, directors, employees and agents thereof under Article
IX hereof, the Borrower agrees to pay on demand all reasonable costs and
expenses of the Administrative Agent, the Managing Agents and the other Secured
Parties incurred in connection with the preparation, execution, delivery,
administration (including periodic auditing), amendment or modification of, or
any waiver or consent issued in connection with, this Agreement and the other
documents to be delivered hereunder or in connection herewith, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent, the Managing Agents and the other Secured Parties
with respect thereto and with respect to advising the Administrative Agent, the
Managing Agents and the other Secured Parties as to their respective rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all costs and expenses, if any (including
reasonable counsel fees and expenses), incurred by the Administrative Agent, the
Managing Agents or the other Secured Parties in connection with the enforcement
of this Agreement and the other documents to be delivered hereunder or in
connection herewith (including any Hedge Agreement).
 
(b) The Borrower shall pay on demand any and all stamp, sales, excise and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the other documents
to be delivered hereunder or any agreement or other document providing liquidity
support, credit enhancement or other similar Support to the Lender in connection
with this Agreement or the funding or maintenance of Loans hereunder.
 
(c) The Borrower shall pay on demand all other costs, expenses and taxes
(excluding income taxes) (“Other Costs”), including, without limitation, all
reasonable costs and expenses incurred by the Administrative Agent or any
Managing Agent in connection with periodic audits of the Borrower’s or the
Servicer’s books and records, which are incurred as a result of the execution of
this Agreement.
 
Section 12.9 No Proceedings.
 
Each party hereto (other than the applicable CP Lender) hereby covenants and
agrees that on behalf of itself and each of its affiliates, that prior to the
date which is one year and one (1) day after the payment in full of all
indebtedness for borrowed money of a CP Lender, such party will not institute
against, or join any other Person in instituting against, such CP Lender any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States. The provisions of this Section 12.9 shall survive the
termination of this Agreement.
 
Each of the parties hereto (other than the Administrative Agent) hereby agrees
that it will not institute against, or join any other Person in instituting
against the Borrower any Insolvency Proceeding so long as there shall not have
elapsed one (1) year and one (1) day since the Collection Date.
 
94

--------------------------------------------------------------------------------


 
Section 12.10 Recourse Against Certain Parties.
 
(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Administrative Agent, any Secured Party as contained in this
Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any Person or any
manager or administrator of such Person or any incorporator, affiliate,
stockholder, officer, employee or director of such Person or of the Borrower or
of any such manager or administrator, as such, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise.
 
(b) Each of parties hereto hereby acknowledges and agrees that any other
transactions with a CP Lender hereunder shall be without recourse of any kind to
such CP Lender. A CP Lender shall have no obligation to pay any amounts owing
hereunder in excess of any amount available to such CP Lender after paying or
making provision for the payment of any commercial paper notes of such CP
Lender. In addition, each party hereto agrees that a CP Lender shall have no
obligation to pay any other party, any amounts constituting fees, a
reimbursement for expenses or indemnities (collectively, “Expense Claims”), and
such Expense Claims shall not constitute a claim against such CP Lender (as
defined in Section 101 of Title 11 of the United States Bankruptcy Code), unless
or until such CP Lender has received amounts sufficient to pay such Expense
Claims and such amounts are not required to pay the commercial paper of such CP
Lender.
 
(c) The provisions of this Section 12.10 shall survive the termination of this
Agreement.
 
Section 12.11 Protection of Security Interest; Appointment of Administrative
Agent as Attorney-in-Fact.
 
(a) The Borrower shall, or shall cause the Servicer to, cause this Agreement,
all amendments hereto and/or all financing statements and continuation
statements and any other necessary documents covering the right, title and
interest of the Trustee, for the benefit of the Secured Parties, and of the
Secured Parties to the Collateral to be promptly recorded, registered and filed,
and at all time to be kept recorded, registered and filed, all in such manner
and in such places as may be required by law fully to preserve and protect the
right, title and interest of the Trustee, for the benefit of the Secured Parties
hereunder to all property comprising the Collateral. The Borrower shall deliver
or, shall cause the Servicer to deliver, to the Trustee and the Administrative
Agent file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing. The Borrower and the Servicer shall cooperate
fully in connection with the obligations set forth above and will execute any
and all documents reasonably required to fulfill the intent of this Section
12.11.
 
(b) The Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may reasonably be necessary or desirable, or that the Trustee or the
Administrative Agent may reasonably request, to perfect, protect or more fully
evidence the security interest granted to the Trustee, for the
 
95

--------------------------------------------------------------------------------


 
benefit of the Secured Parties, in the Collateral, or to enable the Trustee, the
Administrative Agent or the Secured Parties to exercise and enforce their rights
and remedies hereunder.
 
(c) If the Borrower or the Servicer fails to perform any of its obligations
hereunder after five (5) Business Days’ notice from the Trustee or the
Administrative Agent, the Administrative Agent or any Lender may (but shall not
be required to) perform, or cause performance of, such obligation; and the
Administrative Agent’s or such Lender’s reasonable costs and expenses incurred
in connection therewith shall be payable by the Borrower (if the Servicer that
fails to so perform is the Borrower or an Affiliate thereof) as provided in
Article IX, as applicable. The Borrower irrevocably authorizes the
Administrative Agent and appoints the Administrative Agent as its
attorney-in-fact to act on behalf of the Borrower, (i) to authorize on behalf of
the Borrower as debtor and to file financing statements necessary or desirable
in the Trustee’s or the Administrative Agent’s discretion to perfect and to
maintain the perfection and priority of the interest of the Secured Parties in
the Collateral and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Collateral as a
financing statement in such offices as the Trustee or the Administrative Agent
in its discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the interests of the Lenders in the Collateral. This
appointment is coupled with an interest and is irrevocable.
 
(d) Without limiting the generality of the foregoing, Borrower will, not earlier
than six (6) months and not later than three (3) months prior to the fifth
anniversary of the date of filing of the financing statement referred to in
Section 3.1 or any other financing statement filed pursuant to this Agreement or
in connection with any Loan hereunder, unless the Collection Date shall have
occurred:
 
(i) execute and deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement; and
 
(ii) deliver or cause to be delivered to the Trustee and the Administrative
Agent an opinion of the counsel for Borrower, in form and substance reasonably
satisfactory to the Trustee and the Administrative Agent, confirming and
updating the opinion delivered pursuant to Section 3.1 with respect to
perfection and otherwise to the effect that the Collateral hereunder continues
to be subject to a perfected security interest in favor of the Trustee, for the
benefit of the Secured Parties, subject to no other Liens of record except as
provided herein or otherwise permitted hereunder, which opinion may contain
usual and customary assumptions, limitations and exceptions.
 
Section 12.12 Confidentiality.
 
(a) Each of the Administrative Agent, the Managing Agents, the other Secured
Parties and the Borrower shall maintain and shall cause each of its employees
and officers to maintain the confidentiality of the Agreement and the other
confidential proprietary information with respect to the other parties hereto
and their respective businesses obtained by it or them in connection with the
structuring, negotiating and execution of the transactions contemplated herein,
except that each such party and its officers and employees may (i) disclose such
information to its external accountants and attorneys and as required by an
Applicable Law, as
 
96

--------------------------------------------------------------------------------


 
required to be publicly filed with SEC, or as required by an order of any
judicial or administrative proceeding, (ii) disclose the existence of this
Agreement, but not the financial terms thereof and (iii) disclose the Agreement
and such information in any suit, action, proceeding or investigation (whether
in law or in equity or pursuant to arbitration) involving and of the Collateral
Debt Obligation Documents or any Hedging Agreement for the purpose of defending
itself, reducing itself, reducing its liability, or protecting or exercising any
of its claims, rights, remedies, or interests under or in connection with any of
the Collateral Debt Obligation Documents or any Hedging Agreement.
 
(b) Anything herein to the contrary notwithstanding, the Borrower hereby
consents to the disclosure of any nonpublic information with respect to it for
use in connection with the transactions contemplated herein and in the
Transaction Documents (i) to the Administrative Agent or the Secured Parties by
each other, (ii) by the Administrative Agent or the Secured Parties to any
prospective or actual Eligible Assignee or participant of any of them or (iii)
by the Administrative Agent or the Secured Parties to any Rating Agency,
commercial paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to a Secured Party and to any officers, directors, members,
employees, outside accountants and attorneys of any of the foregoing, provided
each such Person is informed of the confidential nature of such information and
agree to be bound hereby. In addition, the Secured Parties and the
Administrative Agent may disclose any such nonpublic information pursuant to any
law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings.
 
(c) The Borrower and the Servicer each agrees that it shall not (and shall not
permit any of its Affiliates to) issue any news release or make any public
announcement pertaining to the transactions contemplated by this Agreement and
the Transaction Documents without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld) unless
such news release or public announcement is required by law, in which case the
Borrower or the Servicer shall consult with the Administrative Agent and each
Managing Agent prior to the issuance of such news release or public
announcement. The Borrower and the Servicer each may, however, disclose the
general terms of the transactions contemplated by this Agreement and the
Transaction Documents to trade creditors, suppliers and other similarly-situated
Persons so long as such disclosure is not in the form of a news release or
public announcement.
 
Section 12.13 Execution in Counterparts; Severability; Integration.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. This Agreement contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all prior oral or written understandings other than the Fee Letter.
 
97

--------------------------------------------------------------------------------


 
Section 12.14 Performance Undertaking.
 
(a) Performance Guaranty. GSC Investment as guarantor (the “Performance
Guarantor”), hereby agrees, for the benefit of the Administrative Agent on
behalf of the Lenders and the other Secured Parties, in connection with the
Borrower’s obligations under Section 2.4(c) (the “Section 2.4 Obligation”), to
repurchase such Ineligible Collateral Debt Obligations (or substitute Substitute
Collateral Debt Obligations therefor), in either case, in an amount sufficient
to permit the Borrower to satisfy the Section 2.4 Obligation, if the Borrower
shall fail to perform the Section 2.4 Obligation.
 
(b) Performance Guarantor’s Further Agreements to Pay. The Performance Guarantor
further agrees, to pay to the Administrative Agent on behalf of the Secured
Parties, forthwith upon demand in funds immediately available to the
Administrative Agent, all reasonable costs and expenses (including court costs
and reasonable legal expenses) incurred or expended by the Administrative Agent,
or any of the Secured Parties in connection with enforcement of the Performance
Guarantor’s obligations under this Section 12.14, or otherwise incurred as a
result of the breach of the Section 2.4 Obligation, together with interest on
amounts recoverable under this Section 12.14 equal to the Base Rate.
 
(c) Waivers by Performance Guarantor; Administrative Agent’s, Managing Agents’
and Lenders’ Freedom to Act. The Performance Guarantor waives (i) notice of
acceptance of its obligations under this Section 12.14, (ii) notice of any
action taken or omitted by the Administrative Agent, any Managing Agent or any
Lender in reliance on its obligations under this Section 12.14, and any
requirement that the Administrative Agent, the Managing Agents and the Lenders
be diligent or prompt in making demands under this Section 12.14 or asserting
any other rights of the Administrative Agent, any Managing Agent or any Lender
under this Section 12.14. The Performance Guarantor also irrevocably waives all
defenses that at any time may be available in respect of these obligations by
virtue of any statute of limitations, valuation, stay, moratorium law or other
similar law now or thereafter in effect. Each of the Administrative Agent, the
Managing Agents and the Lenders shall be at liberty, without giving notice to or
obtaining the consent of the Performance Guarantor, to deal with the Borrower,
in such manner as the Administrative Agent, any Managing Agent or any Lender in
its reasonable discretion deems fit under the terms of this Agreement, and to
this end the Performance Guarantor agrees that the validity and enforceability
of its obligations under this Section 12.14 shall not be impaired or affected by
any of the following: (A) any extension, increase, modification or renewal of,
or indulgence with respect to, or substitutions for, the Section 2.4 Obligation
or any part thereof or any agreement relating thereto at any time; (B) any
failure or omission to enforce any right, power or remedy with respect to the
Section 2.4 Obligation or any part thereof or any agreement relating thereto, or
any collateral securing the Section 2.4 Obligation or any part thereof; (C) any
waiver of any right, power or remedy or of any default with respect to the
Section 2.4 Obligation or any part thereof or any agreement relating thereto;
(D) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other obligation of any
person or entity with respect to the Section 2.4 Obligation or any part thereof,
it being understood that any portion of the Section 2.4 Obligation which is
released, surrendered, compromised, settled, waived, subordinated or otherwise
modified by the Administrative Agent pursuant to the terms of the applicable
Transaction Document shall no longer be a Section 2.4 Obligation hereunder to
the extent of such
 
98

--------------------------------------------------------------------------------


 
modification; (E) the enforceability or validity of the Section 2.4 Obligation
or any part thereof or the genuineness, enforceability or validity of any
agreement relating thereto or with respect to the Section 2.4 Obligation or any
part thereof; (F) the existence of any claim, setoff or other rights which the
Performance Guarantor may have at any time against the Borrower in connection
herewith or any unrelated transaction; (G) any assignment or transfer of the
benefits of the Section 2.4 Obligation or any part thereof permitted under this
Credit Agreement; or (H) any failure on the part of the Borrower to perform or
comply with any term of this Credit Agreement or other Transaction Document, all
whether or not the Performance Guarantor shall have had notice or knowledge of
any act or omission referred to in the foregoing clauses (A) through (H) of this
clause (c).
 
(d) Unenforceability of Obligations Against Borrower. Notwithstanding (a) any
change of ownership of the Borrower or the insolvency, bankruptcy or any other
change in the legal status of the Borrower; (b) the change in or the imposition
of any law, decree, regulation or other governmental act; (c) the failure of the
Borrower or the Performance Guarantor to maintain in full force, validity or
effect or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Section 2.4 Obligation or
the Performance Guarantor’s obligations under this Section 12.14, or to take any
other action required in connection with the performance of all obligations
pursuant to the Section 2.4 Obligation or this Section 12.14; or (d) if any of
the moneys payable in respect of the Section 2.4 Obligation have become
irrecoverable from the Borrower for any other reason other than final payment in
full of the Section 2.4 Obligation which constitute payment obligations, in
accordance with their terms, the Performance Guarantor’s obligations under this
Section 12.14 shall nevertheless be binding on the Performance Guarantor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 


 
99

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
BORROWER:
GSC INVESTMENT FUNDING II LLC
         
By
/s/ Thomas V. Inglesby      
Name: Thomas V. Inglesby
Title: President
           
GSC INVESTMENT FUNDING II LLC
12 East 49th Street
Suite 3200
New York, NY 10022
Attention: President
Facsimile No.:
Confirmation No.: 212-884-6200
 
with copies to:
 
GSCP (NJ), L.P.
300 Campus Drive
Suite 110
Florham Park, NJ 07932-1039
Attention: Chief Financial Officer and General Counsel
Facsimile No.: 973-593-5454
Confirmation No.: 973-437-1000
         
SERVICER:
GSCP (NJ), L.P.
 
By: GSCP (NJ), Inc., its general partner
         
By
/s/ David L. Goret      
Name: David L. Goret
Title: Senior Managing Director and
General Counsel
       
GSCP (NJ), L.P.
300 Campus Drive
Suite 110
Florham Park, NJ 07932-1039
Attention: Chief Financial Officer and General
Counsel
Facsimile No.: 973-593-5454
Confirmation No.: 973-437-1000

 
S-1

--------------------------------------------------------------------------------


 
PERFORMANCE GUARANTOR:
GSC INVESTMENT CORP.
                 
By
/s/ Thomas V. Inglesby      
Name: Thomas V. Inglesby
Title: Chief Executive Officer
       
GSC INVESTMENT CORP.
12 East 49th Street
Suite 3200
New York, NY 10022
Attention: General Counsel
Facsimile No.:
Confirmation No.:



 
 
 
 
 
 

 
S-2

--------------------------------------------------------------------------------


 
COMMITTED LENDER:
DEUTSCHE BANK AG, NEW YORK BRANCH
           
By
/s/ Daniel Pietrzak      
Name: Daniel Pietrzak
Title: Director
 
                   
By
/s/ Peter Chuang    
 
Name: Peter Chuang
Title: Vice President
                       
Commitment: $25,708,119
 
60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150
 

 
 
 
 
 
 
 
S-3

--------------------------------------------------------------------------------


 

     
CP LENDER:
GEMINI SECURITIZATION CORP., LLC
                   
By
/s/ R. Douglas Donaldson      
Name: R. Douglas Donaldson
Title: Treasurer
         
GEMINI SECURITIZATION CORP., LLC
c/o J.H. Management Corporation
One International Place
Boston, Massachusetts 02110
Attention: Doug Donaldson
Phone: (617) 951-7690
Facsimile: (617) 951-7050
 
with copies to:
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH
60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150
         

 
 
 
 
 
 
S-4

--------------------------------------------------------------------------------


 
MANAGING AGENT for the Gemini
DEUTSCHE BANK AG, NEW YORK BRANCH
  Lender Group:                
By
/s/ Daniel Pietrzak      
Name: Daniel Pietrzak
Title: Director
 
                    By /s/ Peter Chuang    
 
Name: Peter Chuang
Title: Vice President
               
60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150
       
ADMINISTRATIVE AGENT
DEUTSCHE BANK AG, NEW YORK BRANCH
           
By
/s/ Daniel Pietrzak      
Name: Daniel Pietrzak
Title: Director
 
                    By /s/ Peter Chuang    
 
Name: Peter Chuang
Title: Vice President
               
60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150
 



 
S-5

--------------------------------------------------------------------------------


 
TRUSTEE and BACKUP SERVICER:
U.S. BANK NATIONAL ASSOCIATION
           
By
/s/ Brand Hosford      
Name: Brand Hosford
Title: Vice President
 
                   
By
/s/ Brand Hosford    
 
Name: Brand Hosford
Title: Vice President
                       
214 N. Tryon Street, 26th Floor
Charlotte, NC 28202
 
Attention: CDO Trust Services - GSC Investment
Funding II LLC
Phone: (704) 335-4600
Facsimile: (704) 335-4678
         







 
 
 
 
 S-6

--------------------------------------------------------------------------------